Exhibit 10.41
EXECUTION COPY


CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.








MASTER AGREEMENT
dated as of
July 23, 2017
by and among:
OCWEN LOAN SERVICING, LLC,
HLSS HOLDINGS, LLC,
HLSS MSR – EBO ACQUISITION LLC, and
NEW RESIDENTIAL MORTGAGE LLC









--------------------------------------------------------------------------------








Section 1.
Definitions; Interpretation.
3
Section 2.
Consent to Transfer Agreement.
11
Section 3.
Lump-Sum Payments.
12
Section 4.
Sale Supplements.
13
Section 5.
Servicer Ratings Increased Costs.
19
Section 6.
Escrow Accounts and Custodial Accounts.
19
Section 7.
Investment Income Earned on Amounts on Deposit in any Custodial Account or
Escrow Accounts.
20
Section 8.
Third Party Consents for Transfers to NRM Pursuant to the Transfer Agreement.
20
Section 9.
Consent Non-Delivery Determination Dates.
21
Section 10.
Standstill; Conditional Waivers of Specified Termination Events.
25
Section 11.
Sale of Rights to MSRs and Transferred Receivables Assets in Respect of the
Designated Servicing Agreements.
26
Section 12.
Conditions Precedent to Effectiveness of this Agreement.
26
Section 13.
Representations and Warranties of Seller to the Purchasers and NRM.
26
Section 14.
Representations and Warranties of the Purchasers and NRM to Seller
27
Section 15.
Termination.
28
Section 16.
Miscellaneous.
29





Schedules, Exhibits and Annexes
Schedule 1:
Previously Executed Amendments

Schedule 2:
Lump-Sum Payment Percentages

Schedule 3:
Wire Transfer Instructions

Exhibit 1:
Group Selection Procedures

Exhibit 2:
Form of Sale Supplement

Exhibit 3A:
Form of RMSR Transfer Agreement

Exhibit 3B:
Form of Sale Agreement

Exhibit 4:
Specified Termination Events

Exhibit 5:
Third Party Purchase Agreement Documentation Principles

Exhibit 6:
[RESERVED]

Exhibit 7:
Major Shelf Groups

Exhibit 8:
New RMSR Agreement Documentation Principles








--------------------------------------------------------------------------------





Exhibit 9:
[***]

Exhibit 10:
Designated Servicing Agreements

Annex I:
Schedules I through and including VI to the Sale Supplement, dated as of
February 10, 2012

Annex II:
Schedules I through and including VI to the Sale Supplement, dated as of May 1,
2012

Annex III:
Schedules I through and including VI to the Sale Supplement, dated as of August
1, 2012

Annex IV:
Schedules I through and including VI to the Sale Supplement, dated as of
September 13, 2012

Annex V:
Schedules I through and including VI to the Sale Supplement, dated as of
September 28, 2012

Annex VI:
Schedules I through and including VI to the Sale Supplement, dated as of
December 26, 2012

Annex VII:
Schedules I through and including VI to the Sale Supplement, dated as of March
13, 2013

Annex VIII:
Schedules I through and including VI to the Sale Supplement, dated as of May 21,
2013

Annex IX:
Schedules I through and including VI to the Sale Supplement, dated as of July 1,
2013

Annex X:
Schedules I through and including VI to the Sale Supplement, dated as of October
25, 2013












--------------------------------------------------------------------------------








MASTER AGREEMENT
This Master Agreement (this “Agreement”), dated as of July 23, 2017 (the
“Effective Date”), is executed within the United States Virgin Islands (the
“USVI”) by and among:
(i)    OCWEN LOAN SERVICING, LLC, a Delaware limited liability company
(“Seller”);
(ii)    HLSS HOLDINGS, LLC, a Delaware limited liability company (“Holdings”);
(iii)    HLSS MSR – EBO ACQUISITION LLC, a Delaware limited liability company
(“MSR – EBO” and together with Holdings, the “Purchasers”); and
(iv)    NEW RESIDENTIAL MORTGAGE LLC, a Delaware limited liability company
(“NRM”).
WITNESSETH:
WHEREAS, Seller, Holdings, and MSR – EBO (as assignee of Home Loan Servicing
Solutions, Ltd.) are parties to the Master Servicing Rights Purchase Agreement,
dated as of October 1, 2012 (as amended prior to the Effective Date pursuant to
the amendments described on Schedule 1 hereto and as otherwise amended or
modified prior to the Effective Date, the “MSR Purchase Agreement”);
WHEREAS, Seller, Holdings, and MSR – EBO (as assignee of Home Loan Servicing
Solutions, Ltd.) are parties to the Sale Supplements to the MSR Purchase
Agreement, dated as of February 10, 2012, May 1, 2012, August 1, 2012,
September 13, 2012, September 28, 2012, December 26, 2012, March 13, 2013,
May 21, 2013, July 1, 2013, and October 25, 2013 (each, as amended prior to the
Effective Date pursuant to the amendments described on Schedule 1 hereto and as
otherwise amended or modified prior to the Effective Date, each a “Sale
Supplement” and, collectively, the “Sale Supplements”);
WHEREAS, pursuant to the MSR Purchase Agreement and the Sale Supplements, Seller
sold to the Purchasers (without recourse, except as otherwise provided therein)
the Rights to MSRs, the Excess Servicing Fees, and the Transferred Receivables
Assets, and the Purchasers assumed the Assumed Liabilities with respect to all
Servicing Agreements described or otherwise referenced on Schedule I to any Sale
Supplement (the “MSRPA Servicing Agreements”);
WHEREAS, as the owners of the Rights to MSRs in respect of the MSRPA Servicing
Agreements, the Purchasers are the owners of, among other things, all existing
and future accruing and payable Servicing Fees under the MSRPA Servicing
Agreements;
WHEREAS, in connection with the transactions contemplated hereby, Seller will
transfer to NRM all of Seller’s right, title and interest in, and all of
Seller’s obligations and liabilities under, each MSRPA Servicing Agreement
pursuant to the Transfer Agreement dated as of the Effective Date among NRM,
Seller, Ocwen Financial Corporation and New Residential Investment Corp.


1

--------------------------------------------------------------------------------





(as amended, restated, supplemented or otherwise modified from time to time, the
“Transfer Agreement”) and after the Transfer Date (as defined in the Transfer
Agreement) such servicing rights will be “Transferred Servicing Rights;
WHEREAS, upon the Transfer Date, the related MSRPA Servicing Agreement shall
cease to be a “Deferred Servicing Agreement” for purposes of the Sale
Supplements (but such transfer will not otherwise impair or affect any prior
transfer of Excess Servicing Fee, Rights to MSRs, or any other Transferred
Receivables Assets or prior assumption of Assumed Liabilities in respect of such
MSRPA Servicing Agreement);
WHEREAS, in connection with any MSRPA Servicing Agreement ceasing to be a
Deferred Servicing Agreement as contemplated above, Holdings will make a
Lump-Sum Payment (as defined herein) to Seller in accordance with the terms
hereof;
WHEREAS, NRM and Seller will enter into a Subservicing Agreement with respect to
the Transferred Servicing Rights (as amended, restated, supplemented or
otherwise modified from time to time, the “NRM Subservicing Agreement”);
WHEREAS after the transfer of the Transferred Servicing Rights to NRM pursuant
to the Transfer Agreement, Seller will subservice the related Mortgage Loans in
accordance with the NRM Subservicing Agreement;
WHEREAS, in connection with the transactions contemplated hereby, the Purchasers
have agreed not to exercise certain contracted rights during a “Standstill
Period” (as defined herein) associated with specified types of Termination
Events;
WHEREAS, if Servicing Rights are sold to a third party pursuant to Section 9.3
of this Agreement, Seller will receive the related Rights to MSRs and the
related Transferred Receivable Assets from Purchasers, which Seller will
immediately transfer to the third party acquirer, as an accommodation for the
Purchasers, in accordance with a Third Party Purchase Agreement (as defined
herein);
WHEREAS, Ocwen Mortgage Servicing, Inc. (“OMS”), the parent corporation of
Seller, (i) has reviewed, analyzed, and approved this transaction, (ii) has
authorized and caused Seller to enter into this Agreement, and (iii) has not
delegated any authority to any person outside the USVI to negotiate or agree to
terms on its behalf; and
WHEREAS, the Seller, Purchasers, and NRM shall each execute this Agreement in
the USVI.
NOW, THEREFORE, in connection with the foregoing, in consideration of the
premises and the mutual covenants herein contained, the parties hereto hereby
agree as follows:


2
 



--------------------------------------------------------------------------------






Section 1.Definitions; Interpretation.
1.1    Capitalized terms used but not defined herein shall have the meaning set
forth in the MSR Purchase Agreement, or, if not defined therein, in the Sale
Supplements.
1.2    As used in this Agreement, the following terms shall have the following
meanings:
“Account Cost True-Up Payment” is defined in Section 6.3 of this Agreement.
“Adjusted Total UPB” means, as of any date of determination, an amount equal to
the following:
(i)
the aggregate Specified Condition UPB in respect of all MSRPA Servicing
Agreements as of March 31, 2017;

minus
(ii)
the aggregate Specified Condition UPB as of March 31, 2017 in respect of all
MSRPA Servicing Agreements for which the parties mutually agreed not to pursue
obtaining any applicable Third Party Consents;

minus
(iii)
the aggregate Specified Condition UPB as of March 31, 2017 in respect of all
MSRPA Servicing Agreements for which Seller is terminated other than because of
an exercise of a Clean Up Call Right;

minus
(iv)
the aggregate Specified Condition UPB as of March 31, 2017 in respect of all
MSRPA Servicing Agreements that are not Major Shelf Servicing Agreements for
which the Transfer Date did not occur and such MSRPA Servicing Agreements were
terminated prior to such date of determination because of the exercise of a
Clean Up Call Right.

“Agreement” is defined in the preamble to this Agreement.
“Amendment No. 2” means Amendment No. 2 to Master Servicing Rights Purchase
Agreement and Sale Supplements, dated as of April 6, 2015, among Seller, the
Purchasers and Home Loan Servicing Solutions, Ltd.
“Approved Third Party Appraisers” means the following parties and any other
residential mortgage servicing appraisal service provider as mutually agreed
upon by Seller and Holdings as an “Approved Third Party Appraiser” for purposes
of this Agreement: (i) Phoenix Analytic Services, Inc., (ii) Mortgage Industry
Advisory Corporation, and (iii) MountainView Financial Solutions.
“Assignment Agreement” has the meaning set forth in the Transfer Agreement.


3
 



--------------------------------------------------------------------------------





“Average Third Party Mark” means, in respect of any Group, the average of two
appraisals from two Approved Third Party Appraisers engaged by NRM or its
affiliates for the related Servicing Rights (inclusive of the Rights to MSRs and
deferred servicing fees) for such Group. If any particular appraisal is a range
of values, then such appraisal shall be the mean of such range of values for
purpose of this definition.
“Change of Control” means a “Change of Control” as defined in and determined in
accordance with the provisions of the NRM Subservicing Agreement.
“Clean Up Call Right” has the meaning set forth in Amendment No. 2 and includes,
for the avoidance of doubt, any optional termination, or clean-up call right
held by any relevant transaction party (and not merely those in the name of
Seller).
“Consent Non-Delivery Determination Date” means, in respect of any Group, the
earlier of (i) the one-year anniversary of the Effective Date and (ii) the
Designation Date immediately following the date upon which Seller and NRM
mutually agree that any necessary Third Party Consent to cause a transfer of the
related Seller Servicing Rights to NRM will not be received.
“Designated Servicing Agreements” means the MSRPA Servicing Agreements described
on Exhibit 10 hereto.
“Designated Servicing Agreements Price” means, for any Designated Servicing
Agreement, the “Designated Servicing Agreement Price” listed opposite the
reference to such Designated Servicing Agreement on Exhibit 10 hereto.
“Designation Date” means each of October 23, 2017, January 23, 2018 and April
23, 2018.
“Fee Restructuring Payment” means, as of any date in respect of any Group, an
amount equal to the Lump-Sum Payment or Lump-Sum Payments, as applicable, that
Holdings would pay Seller if the Transfer Date or Transfer Dates, as applicable,
occurred on such date, as adjusted in accordance with Exhibit 1 hereto.
“Fee Restructuring Payment Option” is defined in Section 9.1 of this Agreement.
“Final Increased Cost Payment” is defined in Section 5 of this Agreement.
“Float Payment Right” is defined in Section 7.1 of this Agreement.
“Float True-Up Payment” is defined in Section 7.1 of this Agreement.
“Full Waiver Eligibility Period” means the period commencing on the Effective
Date and ending at the earliest of:
(i)
January 23, 2019;



(ii)
the Seller’s failure to observe or perform in any material respect its
obligations under Section 8 hereof and both (a) such failure continues



4
 



--------------------------------------------------------------------------------





unremedied for a period of thirty (30) days after the date on which written
notice of such failure shall have been given to Seller by either Purchaser or
NRM and (b) the Purchasers and NRM are in compliance in all material respects
with their respective obligations under Section 8 hereof and all prior material
non-compliance shall have been cured;


(iii)
the later of (a) the one-year anniversary of this Agreement and (b) the date on
which Sections 9.1, 9.2, 9.3, and 9.4 have been applied as set forth herein for
all MSRPA Servicing Agreements for which the Consent Non-Delivery Determination
Date has occurred on or prior to the one-year anniversary of this Agreement
(such that the time at which Seller may exercise the Purchase Option for such
Group in accordance with clause (ii) of the first sentence of Section 9.4 hereof
has expired for any such MSRPA Servicing Agreement);



(iv)
the termination of this Agreement in accordance with Section 15.1 hereof
(including any termination of this Agreement occurring because of any
termination of the NRM Subservicing Agreement because of the occurrence of a
Change of Control); and



(v)
the date upon which Seller terminates the NRM Subservicing Agreement in
accordance with Section 5.1(a) thereof; provided that such termination shall be
the result of a determination that the Subservicer’s duties under the NRM
Subservicing Agreement are no longer permissible under applicable law.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Group” means any group of MSRPA Servicing Agreements for which the Consent
Non-Delivery Determination Date has occurred. The selection of any MSRPA
Servicing Agreements for any “Group” shall be either (i) determined by mutual
agreement of Holdings and Seller, or (ii) in accordance with the procedures set
forth on Exhibit 1.
“Holdings” is defined in the preamble to this Agreement.
“Internal Mark” means, at any time in respect of any Group, the Purchasers’
internal valuation of the related Servicing Rights (inclusive of the Rights to
MSRs and deferred servicing fees) for such Group, as of the last day of the
calendar month then most recently ended. Such valuation shall be determined
consistently (i) with GAAP and (ii) in the manner in which the internal
valuations of the Rights to MSRs are calculated in the Purchasers’ books and
records.
“Investment Rights Expiration Date” means, in respect of any MSRPA Servicing
Agreement, the earliest of (i) the Transfer Date in respect thereof, (ii) the
date on which Holdings exercises its Fee Restructuring Payment Option in respect
thereof, or (iii) the date on which Seller exercises the Purchase Option in
respect thereof.
“Lump-Sum Payment” means, in respect of any MSRPA Servicing Agreement, an amount
equal to the product of (i) the unpaid interest bearing principal balance of the
Primary Mortgage


5
 



--------------------------------------------------------------------------------





Loans in respect of such MSRPA Servicing Agreement on the first day of the month
in which the related Transfer Date occurs and (ii) the applicable Lump-Sum
Payment Percentage.
“Lump-Sum Payment Percentage” means, with respect to any MSRPA Servicing
Agreement, the applicable “Lump-Sum Payment Percentage” (in basis points) set
forth on Schedule 2 hereto opposite the reference to the month in which the
applicable Transfer Date for such MSRPA Servicing Agreement occurs.
“Major Shelf Group” means the groupings of Major Shelf Servicing Agreements, as
set forth on Exhibit 7 hereto.
“Major Shelf Servicing Agreement” means any MSRPA Servicing Agreement included
in a Major Shelf Group.
“Major Shelf Specified Condition UPB” means, for any Major Shelf Servicing
Agreement, the aggregate unpaid interest bearing principal balance of the
Primary Mortgage Loans under such Major Shelf Servicing Agreement as of the
close of business on March 31, 2017.
“MSR Purchase Agreement” is defined in the recitals to this Agreement.
“MSR – EBO” is defined in the preamble to this Agreement.
“MSRPA Servicing Agreements” is defined in the recitals to this Agreement.
“New RMSR Agreement” means the New RMSR Agreement among Seller and the
Purchasers to be entered into after the Effective Date pursuant to Section 8.7
hereof, which shall be drafted and entered into in accordance with the
documentation principles set forth on Exhibit 8.
“Non-Consented Servicing Rights” means any Seller Servicing Rights with respect
to which the Required Consent (as defined in the Transfer Agreement) has not
been obtained by the Consent Non-Delivery Determination Date.
“NRM Subservicing Agreement” is defined in the recitals to this Agreement.
“OMS” is defined in the recitals to this Agreement.
“Option #1 Exercise Deadline” means, for any Group, unless otherwise mutually
agreed in writing by Holdings and Seller, either:
(i)
close of business on the tenth (10th) Business Day after the Consent
Non-Delivery Determination Date for such or Group; or

(ii)
such earlier date as may be specified in writing by Holdings to Seller.

“Option #2 Exercise Deadline” means, for any Group, unless otherwise mutually
agreed in writing by Holdings and Seller, either:


6
 



--------------------------------------------------------------------------------





(i)
the close of business on the later of (a) the tenth (10th) Business Day after
the Option #1 Exercise Deadline for such Group, and (b) the tenth (10th)
Business Day after the related Valuation Package has been delivered to Seller;
or

(ii)
such earlier date as may be specified in writing by Seller to Holdings.

“Primary Mortgage Loan” means any Mortgage Loan (including REO and loans in
foreclosure) with respect to which Seller or an affiliate thereof is the
“primary” servicer or subservicer performing the traditional mortgage servicing
functions with respect to the related Mortgagor.
“Purchase Option” is defined in Section 9.2 of this Agreement.
“Purchasers” is defined in the preamble to this Agreement.
“Related Agreements” means the Transfer Agreement, New RMSR Agreement, and NRM
Subservicing Agreement.
“Reconciliation Date” means, with respect to any Transfer Date, the fifth (5th)
Business Day thereafter.
“Reconciliation Report” is defined in Section 3.2 of this Agreement.
“Remaining UPB” means, as of any date, an amount equal to the following:
(i)
the aggregate Specified Condition UPB as of March 31, 2017 in respect of all
MSRPA Servicing Agreements that are Deferred Servicing Agreements under the Sale
Supplements as of such date;

minus
(ii)
to the extent included in clause (i) above, the aggregate Specified Condition
UPB as of March 31, 2017 in respect of all MSRPA Servicing Agreements (a) to be
transferred pursuant to Section 8 and for which Third Party Consents have been
obtained, and (b) to be transferred pursuant to Section 9.2, 9.3, or 9.4 hereof,
but, in the case of either (a) or (b) Purchasers were unable to obtain any
necessary financing consents for the transfer;

minus
(iii)
to the extent included in clause (i) above, the aggregate Specified Condition
UPB as of March 31, 2017 in respect of all MSRPA Servicing Agreements to be
transferred pursuant to Section 8 and for which all Third Party Consents have
been obtained and Seller is prepared to transfer but the related Servicing
Rights have not been transferred by Seller because NRM has chosen not to
transfer because NRM has terminated the NRM Subservicing Agreement for cause;



7
 



--------------------------------------------------------------------------------





minus
(iv)
to the extent included in clause (i) above, the aggregate Specified Condition
UPB as of March 31, 2017 in respect of all MSRPA Servicing Agreements for which
the parties mutually agreed not to pursue obtaining any applicable Third Party
Consents;

plus
(v)
for each Major Shelf Servicing Agreement not included in clause (i) due to being
terminated prior to such date of determination because of the exercise of a
Clean Up Call Right, the product of (x) the Major Shelf Specified Condition UPB
as of March 31, 2017 in respect of such Major Shelf Servicing Agreement, and
(y) the ratio of (a) the aggregate Major Shelf Specified Condition UPB as of
March 31, 2017 in respect of all Major Shelf Servicing Agreements in the related
Major Shelf Group that are Deferred Servicing Agreements under the Sale
Supplements as of such date to (b) the positive difference between (1) the
aggregate Major Shelf Specified Condition UPB as of March 31, 2017 in respect of
all Major Shelf Servicing Agreements in the related Major Shelf Group as of
March 31, 2017, and (2) the aggregate Major Shelf Specified Condition UPB as of
March 31, 2017 in respect of all Major Shelf Servicing Agreements in the related
Major Shelf Group that were terminated prior to such date of determination
because of the exercise of a Clean Up Call Right.

“Reservation Price” means, in respect of any Group, the reservation price
established by Holdings, which shall be an amount no greater than the greater of
(i) the Average Third Party Mark for such Group and (ii) the Internal Mark for
such Group.
“SAF” means any servicer advancing financing facility in place from time to time
in connection with any of the Transferred Receivables Assets.
“Sale Supplements” is defined in the recitals to this Agreement.
“Seller” is defined in the preamble to this Agreement.
“Seller Servicing Rights” means, in respect of any MSRPA Servicing Agreement,
all of Seller’s rights, title, and interest in respect thereof other than Rights
to MSRs (including the Excess Servicing Fees) and Transferred Receivables Assets
previously sold to the Purchasers pursuant to the MSR Purchase Agreement and the
related Sale Supplements.
“Shared Costs” is defined in Section 8.4 of this Agreement.
“Specified Condition” means a condition that shall be satisfied on any date
determination if, and only if, the ratio of Remaining UPB to Adjusted Total UPB
is less than or equal to 20% prior


8
 



--------------------------------------------------------------------------------





to the end of the Full Waiver Eligibility Period. If the Specified Condition is
satisfied as of any date of determination, it will be deemed to be satisfied at
all times going forward.
“Specified Condition UPB” means, for any MSRPA Servicing Agreement, the
aggregate unpaid interest bearing principal balance of the Primary Mortgage
Loans under such MSRPA Servicing Agreement as of the close of business on March
31, 2017.
“Specified Termination Events” is defined on Exhibit 4.
“Standstill Period” means the period commencing on the Effective Date and ending
at the earliest of:
(i)
January 23, 2019;



(ii)
the Seller’s failure to observe or perform in any material respect its
obligations under Section 8 hereof and both (a) such failure continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure shall have been given to Seller by either Purchaser or
NRM and (b) the Purchasers and NRM are in compliance in all material respects
with their respective obligations under Section 8 hereof and all prior material
non-compliance shall have been cured;



(iii)
the later of (a) the one-year anniversary of this Agreement and (b) the date on
which Sections 9.1, 9.2, 9.3, and 9.4 have been applied as set forth herein for
all MSRPA Servicing Agreements for which the Consent Non-Delivery Determination
Date has occurred on or prior to the one-year anniversary of this Agreement
(such that the time at which Seller may exercise the Purchase Option for such
Group in accordance with clause (ii) of the first sentence of Section 9.4 hereof
has expired for any such MSRPA Servicing Agreement);



(iv)
the occurrence of a Change of Control with respect to Seller or Ocwen Financial
Corporation, unless NRM consents to such Change of Control in accordance with
the procedures set forth in the NRM Subservicing Agreement;



(v)
the termination of this Agreement in accordance with Section 15.1 hereof; and



(vi)
the date upon which Seller terminates the NRM Subservicing Agreement in
accordance with Section 5.1(a) thereof; provided that such termination shall be
the result of a determination that the Subservicer’s duties under the NRM
Subservicing Agreement are no longer permissible under applicable law.



“Third Party Consents” shall mean any consent, authorization, approval,
statement, waiver, order, license, certificate or permit or act of or from, or
notice to any Rating Agency or any party


9
 



--------------------------------------------------------------------------------





to or referenced in any MSRPA Servicing Agreement or any amendment to any MSRPA
Servicing Agreement that is required under such Servicing Agreement in order to
duly transfer the servicing of the Mortgage Loans and the Seller Servicing
Rights to NRM pursuant to the Transfer Agreement (or any third party as
contemplated by Section 9.3 hereof) and consummate the transactions contemplated
by this Agreement and the related Related Agreements, in each case in form and
substance reasonably satisfactory to Seller and NRM.
“Third Party Purchase Agreement” means a purchase and sale agreement with
representations, warranties, covenants and indemnifications to purchasers of the
related Servicing Rights (including with respect to the Rights to MSRs and the
Transferred Receivables Assets) that are no less favorable to a purchaser or
transferee of mortgage servicing rights than those set forth in the Transfer
Agreement (but taking into account the entire set of Servicing Rights in respect
of any Mortgage Loan and/or Servicing Agreement and not merely Seller Servicing
Rights as contemplated by the Transfer Agreement) except to the extent (i) set
forth on Exhibit 5 hereto or (ii) otherwise mutually agreed in writing by
Holdings and Seller.
“Transfer Agreement” is defined in the recitals to this Agreement.
“Transfer Date” means, in respect of any MSRPA Servicing Agreement, the date
upon which all necessary Third Party Consents related to Seller Servicing Rights
are obtained and become Transferred Servicing Rights to NRM pursuant to the
Transfer Agreement. For the avoidance of doubt, any Seller Servicing Rights
related to MSRPA Servicing Agreements for which Third Party Consents have not
been obtained shall remain subject to the MSR Purchase Agreement and applicable
Sale Supplement. The initial Transfer Date shall not occur until the earlier of
(i) September 1, 2017, and (ii) the date on which Holdings has amended the
existing SAF transactions to permit the financing of monthly advances and
servicing advances arising under the related MSRPA Servicing Agreements
currently subject to such SAFs after giving effect to the related Transfer Dates
(or such earlier date as agreed to by Holdings); provided that the failure to
obtain any such consents or amendments on or after September 1, 2017 shall not
affect or waive the parties’ obligations under the Agreement.
“Transferred Servicing Rights” is defined in the recitals to this Agreement.
“USVI” is defined in the recitals to this Agreement.
“Valuation Package” means, in respect of any Group, the following information:
(i)
the Average Third Party Mark for such Group (including reasonable supporting
assumptions and valuation inputs);

(ii)
the Internal Mark for such Group; and

(iii)
the Reservation Price for such Group.

1.3    The headings preceding the text of Articles and Sections included in this
Agreement and the headings to Annexes, Exhibits and Schedules attached to this
Agreement are for convenience


10
 



--------------------------------------------------------------------------------





only and shall not be deemed part of this Agreement or be given any effect in
interpreting this Agreement. The use of the masculine, feminine or gender
neutral or the singular or plural form of words herein shall not limit any
provision of this Agreement. The use of the terms “including” or “include” shall
in all cases herein mean “including, without limitation” or “include, without
limitation,” respectively. Reference to any Person shall include such Person’s
successors and assigns to the extent such successors and assigns are permitted
by the terms of any applicable agreement. Reference to a Person in a particular
capacity shall exclude such Person in any other capacity or individually.
Reference to any agreement (including this Agreement), document or instrument
shall mean such agreement, document or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof. Underscored references to Articles, Sections,
paragraphs, clauses, Annexes, Exhibits or Schedules shall refer to those
portions of this Agreement unless otherwise specified. The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall refer to this
Agreement as a whole and not to any particular Article, Section, paragraph or
clause of, or Annex, Exhibit or Schedule to, this Agreement. References to
“dollars” or “$” shall mean United States dollars. Reference to any statute or
statutory provision shall include any consolidation, reenactment, amendment,
modification or replacement of the same and any subordinate legislation in force
under the same from time to time. Accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP.
1.4    In the event of any inconsistency between this Agreement and the MSR
Purchase Agreement or the Sale Supplements, this Agreement shall control.

Section 2.    Consent to Transfer Agreement.
2.1    Each of Holdings and MSR – EBO hereby consents to the transfers of Seller
Servicing Rights contemplated by the Transfer Agreement and, upon the Transfer
Date, the subservicing of the related Mortgage Loans pursuant to the NRM
Subservicing Agreement. Notwithstanding any provision in this Agreement to the
contrary, all rights, title (including any document of title), interest,
beneficial ownership, and risk of loss in the Seller Servicing Rights that are
sold, transferred, assigned, set over, and conveyed to NRM upon the transfer of
the Transferred Servicing Rights shall pass by Seller to NRM in the USVI on the
Transfer Date within the USVI.
2.2    Upon the Transfer Date, the related Servicing Agreement shall be neither
a “Deferred Servicing Agreement” nor a “Transferred Servicing Agreement” for
purposes of the MSR Purchase Agreement and the related Sale Supplement. For the
avoidance of doubt, under no circumstance shall the unpaid principal balance on
any Mortgage Loan subserviced under the NRM Subservicing Agreement (as primary
servicer or subservicer, but not merely master servicer) be utilized for
purposes of calculating the Retained Fee, the Performance Fee and/or the Seller
Monthly Servicing Fee under any Sale Supplement from and after the date such
Mortgage Loan is initially subserviced under the NRM Subservicing Agreement.
2.3    The occurrence of the Transfer Date will not in any way modify any prior
sales and assignments of Rights to MSRs; equity interests in Advance SPEs and
Transferred Receivables Assets pursuant to the MSR Purchase Agreement and the
Sale Supplements. The Purchasers and their assignees (as applicable) will not
assign, transfer or otherwise reconvey any portion of the


11
 



--------------------------------------------------------------------------------





applicable Rights to MSRs, Advance SPEs and Transferred Receivables Assets in
respect of any MSRPA Servicing Agreement to Seller in connection with any such
transfer.

Section 3.    Lump-Sum Payments.
3.1    Payment of Lump-Sum Payments by Holdings. Subject to the terms and
conditions in the Transfer Agreement, on each Transfer Date, the related
Lump-Sum Payment(s) shall be paid by Holdings to Seller as follows:
(a)    No later than five (5) Business Days before any Transfer Date, Seller
shall provide to Holdings a draft settlement statement which shall include a
written estimated calculation of the Lump-Sum Payment (or Lump-Sum Payments) in
respect of such Transfer Date based on data from the last day of the prior month
(or as otherwise agreed by the parties). With respect to each Transfer Date and
the applicable Servicing Rights, Holdings shall pay to Seller’s account in the
USVI an amount equal to the applicable Lump-Sum Payment (or Lump-Sum Payments),
in immediately available funds on such Transfer Date.
(b)    On or prior to the fifth (5th) Business Day following the applicable
Reconciliation Date, the Lump-Sum Payment with respect to any transfer of
Servicing Rights shall be adjusted as set forth on the related Reconciliation
Report. To the extent that a Lump-Sum Payment paid by Holdings to Seller
pursuant to Section 3.1(a) hereof exceeds the actual Lump-Sum Payment as
reconciled, Seller shall refund such excess amount to Holdings by the end of the
following Business Day. To the extent that the aggregate Lump-Sum Payment set
forth on the applicable Reconciliation Report exceeds the corresponding Lump-Sum
Payment paid by Holdings to Seller pursuant to Section 3.1(a), Holdings shall
pay such excess amount to the Seller by the end of the following Business Day.
(c)    No payment under this Section 3.1 shall constitute a waiver by NRM, any
Purchaser or the Seller, as applicable, of, or otherwise limit or reduce, any of
the parties’ respective indemnification or refund obligations under the Transfer
Agreement, this Agreement, the MSR Purchase Agreement or any Sale Supplement.
(d)    Notwithstanding anything contained herein to the contrary, Holdings shall
not shall have any obligation to make any payment under any subsection of this
Section 3.1 with respect to any Non-Consented Servicing Rights.
(e)    Further, notwithstanding anything contained herein to the contrary, the
Lump-Sum Payment may be paid in such percentages and at such times upon which
Seller and Holdings (or NRM on behalf of Holdings) may otherwise mutually agree
in writing.
3.2    Reconciliation Report. On each Reconciliation Date, Seller shall furnish
to Holdings a final settlement report (each, a “Reconciliation Report”) which
includes, among other things, the final unpaid principal balance of each related
Mortgage Loan as of the applicable Transfer Date and the corresponding final
Lump-Sum Payment for the related Servicing Rights transferred on such Transfer
Date, in each case after application of adjustments to be made pursuant to
Sections 3.1(a) and (b) of this Agreement. In the event the Reconciliation
Report shows an error in the Lump-


12
 



--------------------------------------------------------------------------------





Sum Payment, it shall be accompanied with sufficient supporting detail that an
error has occurred. In such a case, the party benefiting from the error shall
(i) pay an amount sufficient to correct and reconcile the Lump-Sum Payment or
such other amounts, and (ii) provide a reconciliation statement and such other
documentation sufficient to satisfy the other party (in such other party’s
exercise of its reasonable discretion) concerning the accuracy of such
reconciliation.
3.3    Form of Payment to be Made. Unless otherwise agreed to by the parties,
all payments to be made by a party to another party, or such other party’s
designee, shall be made by wiring immediately available funds in United States
dollars to the accounts designated by the receiving party in accordance with
such party’s written instructions as set forth in Schedule 3 attached hereto or
such other instructions as a party may require after written notice hereunder.

Section 4.    Sale Supplements. Each Sale Supplement (other than the Schedules
thereto) is amended in the as the Sale Supplement in the form attached as
Exhibit 2, subject to the following:
4.1    For each Sale Supplement, the following bracketed terms shall have the
meanings set forth opposite the date of such Sale Supplement as set forth below:
Sale Supplement Date
“[Servicing Fee Reset Date]” where such reference appears in the definition of
“Servicing Fee Reset Date”
“[Date]” wherever such term appears
“[x]” in “Cut-Off Date”
“[x]” in “Excess Servicing Fees”
“[x]” in “Retained Servicing Fee Shortfall”
February 10, 2012
March 5, 2020; provided, that if, as of March 5, 2018, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is March 5, 2018.
February 10, 2012*
*Other than the term “[Date]”in the definition of Closing Date, which shall be
“March 5, 2012”.


February 29, 2012
21.0
February 2012



13
 



--------------------------------------------------------------------------------





Sale Supplement Date
“[Servicing Fee Reset Date]” where such reference appears in the definition of
“Servicing Fee Reset Date”
“[Date]” wherever such term appears
“[x]” in “Cut-Off Date”
“[x]” in “Excess Servicing Fees”
“[x]” in “Retained Servicing Fee Shortfall”
May 1, 2012
April 30, 2020; provided, that if, as of May 1, 2018, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is May 1, 2018.
May 1, 2012
April 30, 2012
19.5
May 2012
August 1, 2012
April 30, 2020; provided, that if, as of August 1, 2018, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is August 1, 2018.
August 1, 2012
July 31, 2012
17.0
August 2012



14
 



--------------------------------------------------------------------------------





Sale Supplement Date
“[Servicing Fee Reset Date]” where such reference appears in the definition of
“Servicing Fee Reset Date”
“[Date]” wherever such term appears
“[x]” in “Cut-Off Date”
“[x]” in “Excess Servicing Fees”
“[x]” in “Retained Servicing Fee Shortfall”
September 13, 2012
April 30, 2020; provided, that if, September 13, 2018, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is September 13, 2018.
September 13, 2012
September 12, 2012
18.5
September 2012
September 28, 2012
April 30, 2020; provided, that if, as of September 28, 2018, there then exists
an uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is September 28, 2018.
September 28, 2012
September 27, 2012
13.5
October 2012



15
 



--------------------------------------------------------------------------------





Sale Supplement Date
“[Servicing Fee Reset Date]” where such reference appears in the definition of
“Servicing Fee Reset Date”
“[Date]” wherever such term appears
“[x]” in “Cut-Off Date”
“[x]” in “Excess Servicing Fees”
“[x]” in “Retained Servicing Fee Shortfall”
December 26, 2012
April 30, 2020; provided, that if, as of December 26, 2018, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is December 26, 2018.
December 26, 2012
December 24, 2012
16.0
January 2013
March 13, 2013
April 30, 2020; provided, that if, as of March 13, 2019, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is March 13, 2019.
March 13, 2013
March 12, 2013
15.0
March 2013



16
 



--------------------------------------------------------------------------------





Sale Supplement Date
“[Servicing Fee Reset Date]” where such reference appears in the definition of
“Servicing Fee Reset Date”
“[Date]” wherever such term appears
“[x]” in “Cut-Off Date”
“[x]” in “Excess Servicing Fees”
“[x]” in “Retained Servicing Fee Shortfall”
May 21, 2013
April 30, 2020; provided, that if, as of May 21, 2019, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is May 21, 2019.
May 21, 2013
May 20, 2013
11.0
May 2013
July 1, 2013
April 30, 2020; provided, that if, as July 1, 2019, there then exists an uncured
Termination Event with respect to any affected Servicing Agreement in this Sale
Supplement that is due to a servicer rating downgrade to “Below Average” or
lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee Reset Date
is July 1, 2019.
July 1, 2013
June 30, 2013
10.5
July 2013



17
 



--------------------------------------------------------------------------------





Sale Supplement Date
“[Servicing Fee Reset Date]” where such reference appears in the definition of
“Servicing Fee Reset Date”
“[Date]” wherever such term appears
“[x]” in “Cut-Off Date”
“[x]” in “Excess Servicing Fees”
“[x]” in “Retained Servicing Fee Shortfall”
October 25, 2013
April 30, 2020; provided, that if, as October 25, 2019, there then exists an
uncured Termination Event with respect to any affected Servicing Agreement in
this Sale Supplement that is due to a servicer rating downgrade to “Below
Average” or lower by S&P or to “SQ4” or lower by Moody’s, then the Servicing Fee
Reset Date is October 25, 2019.
October 25, 2013
October 24, 2013
11.0
November 2013



4.2    Schedules I through and including VI to the Sale Supplement, dated as of
February 10, 2012 are as set forth on Annex I hereto.
4.3    Schedules I through and including VI to the Sale Supplement, dated as of
May 1, 2012 are as set forth on Annex II hereto.
4.4    Schedules I through and including VI to the Sale Supplement, dated as of
August 1, 2012 are as set forth on Annex III hereto.
4.5    Schedules I through and including VI to the Sale Supplement, dated as of
September 13, 2012 are as set forth on Annex IV hereto.
4.6    Schedules I through and including VI to the Sale Supplement, dated as of
September 28, 2012 are as set forth on Annex V hereto.
4.7    Schedules I through and including VI to the Sale Supplement, dated as of
December 26, 2012 are as set forth on Annex VI hereto.
4.8    Schedules I through and including VI to the Sale Supplement, dated as of
March 13, 2013 are as set forth on Annex VII hereto.
4.9    Schedules I through and including VI to the Sale Supplement, dated as of
May 21, 2013 are as set forth on Annex VIII hereto


18
 



--------------------------------------------------------------------------------





4.10    Schedules I through and including VI to the Sale Supplement, dated as of
July 1, 2013 are as set forth on Annex IX hereto.
4.11    Schedules I through and including VI to the Sale Supplement, dated as of
October 25, 2013 are as set forth on Annex X hereto.



Section 5.    Servicer Ratings Increased Costs. Pursuant to Section 3 of
Amendment No. 2, Seller agreed to pay to Holdings certain amounts in respect of
“Increased Costs” (as defined in Amendment No. 2) resulting from any “SAF
Downgrade Event” (as defined in Amendment No. 2). Seller hereby agrees to pay to
Holdings, and Holdings hereby agrees to accept from Seller, $1,028,000 in
immediately available funds on the Effective Date (such amount, the “Final
Increased Cost Payment”) in full satisfaction of Seller’s past and future
obligations in respect of Increased Costs pursuant to Section 3 of Amendment No.
2.



Section 6.    Escrow Accounts and Custodial Accounts.
6.1    Commencing as of the Effective Date until the Investment Rights
Expiration Date, Seller shall exercise any rights under each MSRPA Servicing
Agreement to direct the investment of amounts in any Custodial Account or Escrow
Account (including the depositary institution where any such Custodial Account
or Escrow Account is maintained) in accordance with Holdings’ directions subject
to the terms of such MSRPA Servicing Agreement, the related Mortgage Loan
Documents and Applicable Law.
6.2    Commencing as of the Effective Date until the Investment Rights
Expiration Date, Seller shall (i) cooperate with NRM and the Purchasers to
renegotiate the terms of Seller’s existing bank escrow and custodial contracts
related to the MSRPA Servicing Agreements and (ii) provide Holdings and NRM such
information as Holdings or NRM may reasonably request with respect to the
existing Custodial Accounts and Escrow Accounts including, but not limited to,
the following information: interest rates, rate reset frequency, interest rate
fixed versus floating, if floating, formula to calculate floating rate, earnings
credits, account maintenance fees, wiring fees, FDIC fees, volume of ACH
payments, and escrow/custodial reconciliations.
6.3    As of the Effective Date, Holdings shall be responsible for all future
costs of establishing and maintaining the Custodial Accounts and Escrow Accounts
for the related MSRPA Servicing Agreement in accordance with the provisions of
the related MSRPA Servicing Agreement. Holdings hereby agrees to pay to Seller,
and Seller hereby agrees to accept from Holdings, $7,474,735 in immediately
available funds on the Effective Date (such amount, the “Account Cost True-Up
Payment”) in full satisfaction of the amount of the costs payable by the
Purchasers or any affiliate thereof to Seller or any affiliate thereof on
account of establishing and maintaining the Custodial Accounts and Escrow
Accounts from the period commencing on the applicable Closing Dates to and
including the Effective Date, including but not limited to, payment of all
mortgagor interest payments related to the Escrow Accounts from and after the
Effective Date.


19
 



--------------------------------------------------------------------------------






Section 7.    Investment Income Earned on Amounts on Deposit in any Custodial
Account or Escrow Accounts.
7.1    The Rights to MSRs held by Holdings include the right to receive any
investment income earned on amounts on deposit in any Custodial Account or
Escrow Account related to the MSRPA Servicing Agreements as of or after the
applicable Closing Date pursuant to Section 2.5(a) of each Sale Supplement, but
only to the extent the servicer is permitted to retain such investment income
under the related MSRPA Servicing Agreement and under Applicable Law (such
right, the “Float Payment Right”). Seller hereby agrees to pay to Holdings, and
Holdings hereby agrees to accept from Seller, $13,011,836 in immediately
available funds on the Effective Date (such amount, the “Float True-Up Payment”)
in full satisfaction of the amount of the Float Payment not previously paid to
Holdings in respect of the period from applicable Closing Dates to and including
the Effective Date.
7.2    As of the Effective Date, the Purchasers shall be responsible for the
payment of all future interest at the applicable stated rate on the funds on
deposit in any Escrow Account that is payable to any Mortgagor under such MSRPA
Servicing Agreement or under Applicable Law.



Section 8.    Third Party Consents for Transfers to NRM Pursuant to the Transfer
Agreement.
8.1    The parties hereto hereby agree to use best efforts to obtain all Third
Party consents necessary or desirable to transfer the Seller Servicing Rights in
respect of each MSRPA Servicing Agreement to NRM pursuant to the Transfer
Agreement as quickly as possible. NRM shall not be required, however, to obtain
ratings from any rating agencies to comply with its obligations under this
Section 8.1. The parties agree to act in a coordinated manner in obtaining such
Third Party Consents such that the purposes of this Agreement are not
frustrated.
8.2    Seller will fully involve NRM and its representatives and advisors in the
diligence plan and processes relating to obtaining Third Party Consents. Seller
will provide ongoing updates to NRM and its representatives and advisors as to
the progress of obtaining such Third Party Consents including, but not limited
to, written weekly progress reports detailing the following, among other fields
to be determined, (i) the “Shared Costs” (as defined below) incurred to date,
(ii) estimated future “Shared Costs” and the estimated timing of incurring such
Shared Costs, (iii) an updated count of diligenced MSRPA Servicing Agreements,
(iv) an updated “consent tracker” showing consents received and the status of
consents that have been requested but not yet delivered, (v) a description of
the MSRPA Servicing Agreements in respect of which the Transfer Date has
occurred. Seller will consult with NRM and its representatives and advisors
regarding the framework for obtaining Third Party Consents (including, but not
limited to, the determination of any applicable due diligence fields and the
methodology to the preparation, negotiation and distribution of applicable
consents and notices), the budgeting expenses and any potential changes in the
methodology of the project and the policies and procedures for obtaining Third
Party Consents.


20
 



--------------------------------------------------------------------------------





8.3    Seller will instruct the holders of any Third Party Consents, any rating
agencies, Custodians, Trustees and their representatives and advisors to (i)
recognize NRM as a full, interested party in the relevant servicing transaction,
(ii) include NRM in correspondence, and (iii) provide NRM and its advisors and
representatives with full access to all documentation and permit communications,
in each case, regarding servicing transfers in respect of the MSRPA Servicing
Agreements.
8.4    Seller will pay the first $5.0 million of costs relating to Servicing
Agreement diligence and other costs related to (i) mutually beneficial aspects
of the Third Party Consent process for transfers to NRM pursuant to the Transfer
Agreement and (ii) the Third Party Consent process for transfers to third
parties pursuant to Section 9.3 hereof. Thereafter, Seller and NRM will equally
share in the reasonable, documented out-of-pocket costs in excess thereof. The
$5.0 million of costs paid by Seller and the shared costs contemplated by the
preceding sentence are referred to herein as the “Shared Costs”. The “Shared
Costs” do not include legal expenses of Seller and its affiliates or NRM and its
affiliates for any particular matter, event or issue in connection with
obtaining the Third Party Consents or the transfers of servicing to NRM if both
Seller (and/or any affiliate) and NRM (and/or any affiliate) determine it is
reasonably necessary or appropriate to for such parties to separately incur
legal expenses for such matter, event or issue (including, without limitation,
the negotiation and execution of the Related Agreements).
8.5    Seller and NRM shall consult with each other prior to the payment of any
fees (other than legal fees and expenses) payable to any third party in
connection with the delivery of any Third Party Consent. Either Seller or NRM
may instruct the other party to cease incurring any particular type of future
Shared Costs on reasonable advance written notice to such other party; provided,
however that no party may prevent any Seller Servicing Right from becoming a
Transferred Servicing Right by refusing to allow the incurrence of Shared Costs
constituting customary fees, expenses or costs of a trustee or rating agency in
respect of any Securitization Transaction related to any such MSRPA Servicing
Agreement necessary to complete such transfer.
8.6    The provisions of this Section 8 shall govern the allocation of costs of
obtaining Third Party Consents in connection with the transfer of servicing to
NRM pursuant to the Transfer Agreement notwithstanding any provision in the
contrary in the MSR Purchase Agreement or Sale Supplements.
8.7    The Seller and the Purchasers agree to use best efforts to enter into the
New RMSR Agreement promptly following the execution hereof but, in any event, no
later than the expiration of the Option #1 Exercise Deadline for the initial
Group. The New RMSR Agreement shall be drafted and entered into in accordance
with the documentation principles set forth on Exhibit 8 attached hereto.

Section 9.    Consent Non-Delivery Determination Dates.
9.1    If the Consent Non-Delivery Determination Date occurs in respect of any
Group, Holdings may, in its sole and absolute discretion, pay Seller an amount
equal to the Fee Restructuring Payment in respect of such Group on or before the
Option #1 Exercise Deadline for such Group. In such a circumstance, Holdings
shall pay the Fee Restructuring Payment by wire transfer of


21
 



--------------------------------------------------------------------------------





immediately available funds prior to the end of the Option #1 Exercise Deadline
to Seller’s account in the USVI pursuant to written instructions to be provided
by Seller. Upon Holdings’ payment of the Fee Restructuring Payment in respect of
any Group to Seller: (i) Seller shall service the related Mortgage Loans and
perform its obligations under such Group, in accordance with the New RMSR
Agreement and (ii) each MSRPA Servicing Agreement in such Group shall cease to
be a “Deferred Servicing Agreement” for purposes of the MSR Purchase Agreement
and Sale Supplements (although nothing shall impair the prior valid transfers of
the Rights to MSRs, equity interests in Advance SPEs and Transferred Receivables
Assets thereunder). Holdings’ option to pay Seller an amount equal to the Fee
Restructuring Payment in respect of any Group as described above is referred to
herein as the “Fee Restructuring Payment Option”.
9.2    If Holdings has not exercised the Fee Restructuring Payment Option for
any Group before the Option #1 Exercise Deadline for such Group, Seller may, at
its option in its sole and absolute discretion, purchase the following from the
Purchasers in respect of such Group: (i) the Rights to MSRs at a purchase price
in cash or other immediately available funds equal to (A) the greater of the
related Average Third Party Mark and the related Internal Mark minus (B) an
amount equal to the Fee Restructuring Payment for such Group and (ii) all
related Transferred Receivables Assets at a purchase price in cash or other
immediately available funds equal to the outstanding balance of such Transferred
Receivables Assets. Seller’s option to purchase the Rights to MSRs and
Transferred Receivables Assets in respect of any Group as described above is
referred to herein as the “Purchase Option”. In order to exercise the Purchase
Option for any Group, (i) Seller shall give written notice in respect thereof on
before the Option #2 Exercise Deadline for such Group and (ii) Seller and
Purchasers shall work in good faith to consummate such Purchase Option as soon
as practicable (but, in any event, within fifteen (15) days (or, if Seller needs
to obtain financing, thirty (30) days)) after the Purchasers’ receipt of such
written notice from Seller.
9.3    If (x) Holdings has not exercised the Fee Restructuring Payment Option
for any Group before the related Option #1 Exercise Deadline, and (y) Seller has
not exercised the Purchase Option for any Group before the related Option #2
Exercise Deadline, the Purchasers and their affiliates may, at their option, in
their sole and absolute discretion, market the related Servicing Rights for such
Group (including the Rights to MSRs and any Transferred Receivables Assets) to
any third parties. The following shall apply in the event of any such marketing:
(a)    Purchasers shall deliver to Seller (i) all written term sheets, written
offers submitted by third parties (including, in each case, those submitted in
electronic form) and any non-disclosure agreements, in each case, in connection
with such marketing promptly following its receipt thereof, and (ii) on a weekly
basis, a written report (which may be delivered via email) generally describing
the marketing process and any other written indications of interest that the
Purchasers have received in connection with such marketing.
(b)    Before the execution of the definitive documentation for any such sale in
accordance with clause (f) below, so long as such winning bid is greater than or
equal to the related Reservation Price, Seller will have the option to purchase
the related Rights to MSRs in respect of such Group at the highest third party
bid obtained minus the applicable Fee Restructuring Payment. If the winning bid
is less than the related Reservation Price and the


22
 



--------------------------------------------------------------------------------





Purchasers desire, in their sole and absolute discretion, to proceed with the
sale, Seller shall have the option to purchase the related Rights to MSRs in
respect of such Group at the highest third party bid obtained. If Seller does
purchase such Rights to MSRs for such Group, Seller will also be required to
purchase the related Transferred Receivables Assets for a price equal to the
outstanding balance thereof. Holdings shall select the winning bid for any
particular potential sale.
(c)    If the Servicing Rights (including the Rights to MSRs and any Transferred
Receivables Assets) are instead sold to a third party, Holdings shall (i) pay
Seller an amount equal to the Fee Restructuring Payment in respect of such MSRPA
Servicing Agreement on the related closing date and (ii) use reasonable efforts
to encourage such third party to engage Seller as a subservicer in respect of
such MSRPA Servicing Agreement. The Purchasers are entitled to all proceeds of
such sale so long as Holdings pays to Seller the Fee Restructuring Payments in
respect of the applicable MSRPA Servicing Agreements as contemplated by the
preceding sentence.
(d)    Immediately before any such sale to any third party or to Seller pursuant
to this Section 9.3(b), Purchasers and any applicable affiliates will transfer
to Seller the related Rights to MSRs and the related Transferred Receivables
Assets. Each of the parties hereto acknowledges and agrees that any such
transfer to Seller before a transfer to a third party is effectuated by Seller
merely as an accommodation party in order to facilitate the transfer of such
Rights to MSRs and related Transferred Receivables Assets to a third party in
accordance with this Section 9.3, and as a result Seller will not acquire
beneficial economic ownership of such Rights to MSRs or related Transferred
Receivables Assets for tax purposes.
(e)    In order to exercise the purchase option under Section 9.3(b), (i) Seller
shall give written notice in respect thereof within three (3) Business Days
after the date bids are provided to Seller, and (ii) Seller and Purchasers shall
work in good faith to consummate such Purchase Option as soon as practicable
(but, in any event, within fifteen (15) days (or, if Seller needs to obtain
financing, thirty (30) days)) after the Purchasers’ receipt of such written
notice from Seller.
(f)    In the case of marketing and sale of Servicing Rights to a third party
pursuant to this Section 9.3, Seller shall (and shall cause its applicable
affiliates to) cooperate in connection with such marketing and sale. The
definitive documentation for any such sale shall be in the form of a Third Party
Purchase Agreement. Seller shall, promptly following Holdings’ request therefor,
execute and deliver a Third Party Purchase Agreement in connection with such any
sale to a third party. In addition, Seller shall use the same level of efforts
to obtain any consents to effect any transfer of Servicing Rights to any third
party as contemplated by this Section 9.3 as it is required to use pursuant to
Sections 8.1, 8.2, and 8.3 hereof in connection with any proposed transfers to
NRM.
(g)    Seller and Holdings will equally share in the out-of-pocket costs of
marketing any Servicing Rights and transferring such Servicing Rights to any
third party as contemplated by this Section 9.3 (including legal fees associated
with negotiation of a Third


23
 



--------------------------------------------------------------------------------





Party Purchase Agreement with a third party buyer, Third Party Consent fees, and
broker fees). Seller and Holdings shall consult with each other regarding the
incurrence of any costs prior to incurring such costs.
9.4    If, after the Option #2 Exercise Deadline for any Group, the Purchasers
and their affiliates market the related Servicing Rights for any Group as
contemplated by Section 9.3 above and the Purchasers determine that such
marketing is not satisfactory for any reason (or if the Purchasers otherwise
determine that such marketing will not be satisfactory), (i) Holdings may, on
notice to Seller, exercise the Fee Restructuring Payment Option for such Group
on or before the second (2nd) Business Day (or such earlier time as designated
by Holdings to Seller) after such determination (or (ii) if Holdings does not
exercise the Fee Restructuring Payment Option on or before such second (2nd)
Business Day (or such earlier time as designated by Holdings to Seller), Seller
may, on notice to Holdings, exercise the Purchase Option for such Group at any
time during the next six (6) Business Days. Seller and Purchasers shall work in
good faith to consummate such Purchase Option as soon as practicable (but, in
any event, within fifteen (15) days (or, if Seller needs to obtain financing,
thirty (30) days)) after the Purchasers’ receipt of such written notice from
Seller.
9.5    Holdings may exercise the Fee Restructuring Payment Option in respect of
any Group (i) at any time during the period commencing at the related Consent
Non-Delivery Determination Date for such MSRPA Servicing Agreement and ending at
the Option #1 Exercise Deadline for such Group and (ii) otherwise in accordance
with Section 9.4.
9.6    Seller may exercise the Purchase Option in respect of any Group (i) at
any time during the period commencing after the related Option #1 Exercise
Deadline for such Group and ending at the Option #2 Exercise Deadline for such
Group and (ii) otherwise in accordance with Section 9.4.
9.7    In the event of any transfer of Rights to MSRs and any Transferred
Receivables Assets by any Purchaser or any affiliate of any Purchaser pursuant
to Section 9.3(d), such transfer will be made pursuant to a transfer agreement
substantially in the form attached hereto as Exhibit 3A. In the event of any
sale of Rights to MSRs and any Transferred Receivables Assets by any Purchaser
or any affiliate of any Purchaser pursuant to Section 9.2, 9.3(b) or 9.4 hereof,
such sale will be made pursuant to a sale agreement substantially in the form
attached hereto as Exhibit 3B.
9.8    The Purchasers shall not have any obligation (i) to sell any Rights to
MSRs or any Transferred Receivables Assets or (ii) permit the sale of the
related Servicing Rights, as applicable, pursuant to Section 9.2, 9.3 or 9.4
hereof unless and until the Purchasers and any applicable affiliates have
received all necessary consents under any applicable SAF or mortgage servicing
fee financing transaction. The Purchasers will use best efforts to obtain such
necessary consents but shall not be required to refinance any indebtedness in
connection with using such best efforts.
9.9    Upon any sale of Rights to MSRs or any Transferred Receivables Assets in
accordance with this Section 9.2, 9.3 or 9.4, the related MSRPA Servicing
Agreement shall cease to be a Deferred Servicing Agreement or otherwise subject
to the MSR Purchase Agreement and Sale Supplements.


24
 



--------------------------------------------------------------------------------





9.10    Holdings and Seller shall each pay 50% of the costs of any appraisals
from Approved Third Party Appraisers in connection with this Section 9. Holdings
or its affiliates shall engage the Approved Third Party Appraisers in good faith
for purposes of any delivery of third party appraisals for purposes of this
Section 9.
9.11    Until the earliest of the applicable closing date upon which (x)
Holdings exercises the Fee Restructuring Payment Option for any MSRPA Servicing
Agreement, (y) the parties have caused such MSRPA Servicing Agreement to cease
to be a Deferred Servicing Agreement or otherwise subject to the MSR Purchase
Agreement and Sale Supplements pursuant to Section 9.2, 9.3 or 9.4 above or (z)
the Transfer Date for such MSRPA Servicing Agreement occurs, such MSRPA
Servicing Agreement shall continue to be a “Deferred Servicing Agreement” for
purposes of the MSR Purchase Agreement and the applicable Sale Supplement.



Section 10.    Standstill; Conditional Waivers of Specified Termination Events.
10.1    Each of the Purchasers agrees that from the Effective Date until the end
of the Standstill Period, it will not exercise any contractual rights or
remedies under the MSR Purchase Agreement or any Sale Supplement in respect of
any Specified Termination Event unless, with respect to a continuing Termination
Event in an affected Servicing Agreement, Purchaser determines in good faith
that a trustee (or other party entitled to terminate) intends to terminate
Seller or its related affiliate as servicer under such affected MSRPA Servicing
Agreement. In the case of such a good faith determination of termination, the
Purchasers may exercise all contractual rights under the MSR Purchase Agreement
and the relevant Sale Supplements with respect to such affected MSRPA Servicing
Agreement. Seller agrees to promptly notify Holdings (and to deliver to Holdings
a copy of any written notification) of any communication received by Seller from
a trustee (or other party entitled to terminate) under an affected Servicing
Agreement relating to a solicitation of holders for a vote or request for
direction or any communication from or on behalf of a trustee under any Deferred
Servicing Agreement that such trustee (or other party entitled to terminate) has
an intention to terminate Seller’s appointment as servicer under such Deferred
Servicing Agreement provided that a solicitation of holders for a vote or
request for direction regarding termination of Seller’s appointment as servicer
shall not necessarily evidence, but could evidence depending on the language and
the circumstances, intent of such trustee (or other party entitled to terminate)
to terminate.
10.2    If the Specified Condition is satisfied prior to the end of the Full
Waiver Eligibility Period, each Specified Termination Event shall be
automatically waived by each of the Purchasers without any further action by the
Purchasers. 
10.3    Each of the Purchasers further agrees that, from the Effective Date
until the end of the Standstill Period, it will not exercise any rights to cause
a Servicing Rights Transfer to Holdings as contemplated by Section 2.2 of the
Sale Supplements.


25
 



--------------------------------------------------------------------------------





10.4    Nothing in this Section 10 shall in any way limit the right of the
Purchasers to exercise any contractual rights or remedies at any time under the
MSRPA Purchase Agreement or any Sale Supplement in respect of any Termination
Event other than the Specified Termination Events.

Section 11.    Sale of Rights to MSRs and Transferred Receivables Assets in
Respect of the Designated Servicing Agreements.
11.1    Seller has agreed to buy and Purchaser has agreed to sell, transfer and
assign (or cause the its applicable Affiliate(s) to sell, transfer and assign)
to Seller all right title and interest of such Person in and to the Rights to
MSRs and Transferred Receivables Assets in respect of each Designated Servicing
Agreements promptly following the date on which the Purchasers have received all
necessary consents under any applicable SAF or mortgage servicing fee financing
transaction for such sale at a purchase price in cash or other immediately
available funds equal the sum of (i) the related Designated Servicing Agreement
Price, (ii) the outstanding balance of the related Transferred Receivables
Assets, and (iii) the outstanding balance of all deferred and unpaid Servicing
Fees under such Designated Servicing Agreement.
11.2    In the event of any sale of Rights to MSRs or any Transferred
Receivables Assets by any Purchaser or any affiliate of any Purchaser pursuant
to Section 11.1 above, such sale will be made pursuant to a sale agreement
substantially in the form attached hereto as Exhibit 3B.
11.3    Upon any sale of Rights to MSRs or any Transferred Receivables Assets in
accordance with this Section 11, the related MSRPA Servicing Agreement shall
cease to be a Deferred Servicing Agreement or otherwise subject to the MSR
Purchase Agreement and Sale Supplements.

Section 12.    Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on the date first set forth above upon the
latest to occur of the following:
12.1    Seller’s, the Purchasers’ and NRM’s receipt of a copy of this Agreement
duly executed by each of the parties hereto;
12.2    Seller’s, the Purchasers’ and NRM’s receipt of a copy of the Transfer
Agreement and the NRM Subservicing Agreement duly executed by each of the
parties thereto;
12.3    New Residential Investment Corp. and Ocwen Financial Corporation have
entered into a mutually acceptable Transaction Agreement, dated as of the
Effective Date, relating to New Residential Investment Corp.’s acquisition of
certain common stock of Ocwen Financial Corporation; and
12.4    Holdings’ receipt of an amount equal to $6,565,101 (an amount equal to
(i) the Float True-Up Payment payable to Holdings, plus (ii) the Final Increased
Cost Payment payable to Holdings minus (iii) the amount of the Account Cost
True-Up payable to Seller).

Section 13.    Representations and Warranties of Seller to the Purchasers and
NRM. Seller hereby represents and warrants to the Purchasers and NRM as follows
as of the Effective Date:


26
 



--------------------------------------------------------------------------------





13.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Agreement, the Related Agreements and each other document
contemplated hereby to which it is a party and to consummate the transactions
herein and therein contemplated.
13.2    The execution, delivery and performance of this Agreement, the Related
Agreements and each such other document contemplated hereby, and the
consummation of such transactions have been duly authorized by it and this
Agreement and each such other document contemplated hereby constitute its legal,
valid and binding obligation, enforceable in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
13.3    The execution, delivery and performance of this Agreement, the Related
Agreements and the consummation of the transactions contemplated hereby do not
and will not conflict with the provisions of its governing instruments and will
not violate any provisions of applicable law or regulation or any order of any
court or regulatory body and will not result in the breach of, or constitute a
default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected.
13.4    As of the Effective Date, the Seller is not “insolvent” (as such term is
defined in Section 101(32)(A) of the U.S. Bankruptcy Code).
13.5    Seller is not entering into the transactions contemplated by this
Agreement with any intent to hinder, delay or defraud any of its creditors.
13.6    The aggregate consideration received by Seller pursuant to the
transactions contemplated by this Agreement is fair consideration having
reasonably equivalent value to the value of the rights and interests transferred
hereunder and thereunder.
13.7    Purchasers have a perfected security interest in the Collateral (as
defined in the Sale Supplements).
13.8    Seller has not created or granted a Lien or other adverse claim in the
Rights to MSRs in respect of any MSRPA Servicing Agreement to any Person since
the Sale Date under the applicable Sale Supplement.



Section 14.    Representations and Warranties of the Purchasers and NRM to
Seller. Each of the Purchasers and NRM hereby represents and warrants to Seller
as follows as of the Effective Date:
14.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Agreement, the Related


27
 



--------------------------------------------------------------------------------





Agreements and each other document contemplated hereby to which it is a party,
as applicable, and to consummate the transactions herein and therein
contemplated.
14.2    The execution, delivery and performance of this Agreement, the Related
Agreements and each such other document contemplated hereby and the consummation
of such transactions, as applicable, have been duly authorized by it and this
Agreement, the Related Agreements and each such other document contemplated
hereby constitute its legal, valid and binding obligation, enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law).
14.3    The execution, delivery and performance of this Agreement, the Related
Agreements and the consummation of the transactions contemplated hereby, as
applicable, do not and will not conflict with the provisions of its governing
instruments and will not violate any provisions of applicable law or regulation
or any order of any court or regulatory body and will not result in the breach
of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected.
14.4    Holdings represents that it may amend, under the terms of the applicable
agreements, the existing SAF transactions to permit the financing of monthly
advances and servicing advances arising under the related MSRPA Servicing
Agreements currently subject to such SAFs after giving effect to the related
Transfer Dates.
14.5    As of the Effective Date, each Purchaser and NRM are not “insolvent” (as
such term is defined in Section 101(32)(A) of the U.S. Bankruptcy Code).
14.6    Neither NRM nor any Purchaser is entering into the transactions
contemplated by this Agreement with any intent to hinder, delay or defraud any
of its creditors.
14.7    The aggregate consideration received by NRM and each Purchaser pursuant
to the transactions contemplated by this Agreement is fair consideration having
reasonably equivalent value to the value of the rights and interests transferred
hereunder and thereunder.



Section 15.    Termination.
15.1    This Agreement shall terminate in full upon the earliest of (i) the
occurrence of the Transfer Date in respect of all MSRPA Servicing Agreements,
(ii) the date on which either NRM or Seller gives written notice the other party
that it is terminating the NRM Subservicing Agreement in accordance with the
terms thereof (provided that, solely in the case of a notice of termination of
the NRM Subservicing Agreement from NRM to Seller delivered in connection with
Section 5.1(b) of the NRM Subservicing Agreement, (x) this Agreement will not
terminate if NRM provides simultaneous notice to Seller to the effect that both
this Agreement and the Transfer Agreement are not also terminated, and (y) if no
notice under prior clause (x) is given, this Agreement and the Transfer
Agreement will terminate on the last Successor Transfer Date (as defined in the
NRM


28
 



--------------------------------------------------------------------------------





Subservicing Agreement), (iii) the written agreement of each of the parties
hereto to terminate this Agreement, and (iv) January 23, 2019. Except as
provided in Section 15.2, the termination of this agreement shall not terminate
or otherwise alter the parties’ rights and obligations under the MSR Purchase
Agreement and the Sale Supplements.
15.2    If the NRM Transfer Date occurs in respect of all MSRPA Servicing
Agreements, each of the MSR Purchase Agreement and each Sale Supplement shall be
terminated. The termination of the MSR Purchase Agreement and each Sale
Supplement in accordance with this clause (b) shall not modify any prior sales
and assignments of Rights to MSRs; equity interests in Advance SPEs and
Transferred Receivables Assets pursuant to the MSR Purchase Agreement and the
Sale Supplements. All rights and obligations of the parties to the MSR Purchase
Agreement and the Sale Supplements that expressly survive the termination of any
such agreement shall survive any termination contemplated by this clause (b).
15.3    The agreements, rights and obligations of the parties hereto under the
following provisions of this Agreement shall survive termination of this
Agreement: Section 1, Section 2, Section 3, Section 4, Section 5, Section 6,
Section 7, Section 8.4, Section 9.10, Section 10.2, Section 13, Section 14, and
Section 16.



Section 16.    Miscellaneous.
16.1    Cooperation with Financings. Seller hereby agrees to cooperate with the
Purchasers, the Purchasers’ subsidiaries, NRM, their respective financing
sources, any applicable underwriters, any applicable auditors, any applicable
rating agencies and any applicable third parties (for example valuation agents
and/or trustees) as applicable and consistent with past practices, in the
execution, delivery and performance of servicing advance facility agreements and
mortgage servicing right financing facility agreements reasonably requested by
Purchasers, the Purchasers’ subsidiaries and NRM, as applicable, (including,
without limitation, the execution, delivery and performance of servicing advance
financings substantially similar to the existing servicing advance financing
facilities related to the MSRPA Servicing Agreements) in connection with the
transactions contemplated by the MSR Purchase Agreement and Sale Supplements
(including any amendments related to the financing facilities (i) as
contemplated by Section 9 in connection with any transfer) hereunder and (ii)
the other transactions contemplated by the Related Agreements. Seller shall not
be required to provide covenants, representations or agreements except those
that are substantially the same as Seller has provided in connection with
existing servicing advance facilities and mortgage servicing rights financing
facilities related to the MSRPA Servicing Agreement. Neither Seller nor any
affiliate thereof shall be entitled to additional compensation in connection
with the execution, delivery and performance of such servicer advance financing
facility agreements. [***]
16.2    Limited Effect. Except as expressly set forth above or in the
attachments hereto, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, claim, cause of action, power or
remedy of any party hereto, whether arising before or after the Effective Date,
or constitute a waiver of any provision of any other agreement.


29
 



--------------------------------------------------------------------------------





16.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
16.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
16.5    Headings. The descriptive headings of the various sections of this
Agreement are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof.
16.6    Severability. The failure or unenforceability of any provision hereof
shall not affect the other provisions of this Agreement. Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
16.7    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements and take such reasonable actions as may be necessary
or appropriate to effectuate the purposes of this Agreement at the request of
any other party hereto.
16.8    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
16.9    No Offset. No party hereto shall have any right to offset against any
amount payable hereunder or other agreement to any other party, or otherwise
reduce any amount payable hereunder as a result of, any amount owing by any
other party hereto or any of its Affiliates to such party or any of its
Affiliates.
16.10    Notices. All communications, notices, consents, waivers, and other
communications under this Agreement, the MSR Purchase Agreement and the Sale
Supplements must be in writing and be given in person or by means of facsimile
or email (with request for assurance of receipt in a manner typical with respect
to communications of that type), by overnight courier or by mail, and shall
become effective: (a) on delivery if given in person; (b) on the date of
transmission if sent by facsimile or email; (c) one (1) Business Day after
delivery to the overnight service; or (d) four (4) Business Days after being
mailed, with proper postage and documentation, for first-class registered or
certified mail, prepaid.


30
 



--------------------------------------------------------------------------------





Notices shall be addressed as follows:
If to Seller, to:


Ocwen Loan Servicing, LLC
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409
Attention: Secretary
Telecopy Number: [***]
Confirmation Number: [***]


If to Holdings, to:


HLSS Holdings, LLC
c/o New Residential Investment Corp.
1345 Avenue of the Americas, 45th Floor
New York, New York 10105
Attention: [***]
Telephone: [***]
Email: [***]


If to MSR – EBO, to:


HLSS MSR – EBO Acquisition LLC
c/o New Residential Investment Corp.
1345 Avenue of the Americas, 26th Floor
New York, New York 10105
Attention: [***]
Telephone: [***]
Email: [***]


If to NRM, to:


New Residential Mortgage LLC
1345 Avenue of the Americas, 26th Floor
New York, New York 10105
Attention: [***]
Telephone: [***]
Email: [***]


provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated.
16.11    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby and thereby and supersedes


31
 



--------------------------------------------------------------------------------





any and all prior agreements, arrangements and understandings, both written and
oral, between the parties relating to the subject matter hereof and thereof.
16.12    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND
(IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
16.13    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
16.14    No Strict Construction. The parties agree that the language used in
this Agreement and the Related Agreements is the language chosen by the parties
to express their mutual intent and that no rule of strict construction is to be
applied against either party. The parties and their respective counsel have
reviewed and negotiated the terms of this Agreement and the Related Agreements.
16.15    Costs and Expenses. Except as otherwise expressly set expressly in this
Agreement or the Related Agreements, each party hereto shall be responsible for
its own costs and expenses incurred in connection with the negotiation and
execution of this Agreement and all documents relating thereto.
16.16    Assignment; No Third−Party Beneficiaries.
(a)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(b)    This Agreement may not be assigned or otherwise transferred by operation
of law or otherwise by any Purchaser or Seller without the express written
consent of all parties to this Agreement and any such assignment or attempted
assignment without such consent shall be void; provided, however, that (i) a
Purchaser may pledge its rights to any Person providing financing to


32
 



--------------------------------------------------------------------------------





such Purchaser or its Affiliates without the express written consent of Seller,
and (ii) without limiting any other transfers that otherwise do not require the
consent of Seller, following a Transfer Date, a Purchaser or any assignee or
transferee thereof may transfer all or any interest in the Rights to MSRs or any
Transferred Receivables Assets to any Person without the express written consent
of Seller.
(c)    This Agreement may not be assigned by NRM without the express written
consent of Seller and any such assignment or attempted assignment without such
consent shall be void except that NRM may assign or otherwise transfer any of
its rights and obligations hereunder without the consent of Seller to any direct
or indirect wholly-owned subsidiary of New Residential Investment Corp. that has
been approved by and is in good standing with Fannie Mae, Freddie Mac and each
applicable State Agency (as defined in the Transfer Agreement), as necessary, in
order to acquire the Servicing Rights (as defined in the Transfer Agreement)
pursuant to the Transfer Agreement, in any case, so long as such assignment and
transfer does not materially delay the occurrence of the Transfer Dates
contemplated by this Agreement and the Transfer Agreement.
(d)    This Agreement is otherwise solely for the benefit of the parties hereto,
and no provision of this Agreement shall be deemed to confer upon any other
Person any remedy, claim, liability, reimbursement, cause of action or other
right.
16.17    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
All parties hereto are entitled, without limiting their other remedies and
without the necessity of proving actual damages or posting any bond, to
equitable relief, including the remedy of specific performance or injunction,
with respect to any breach or threatened breach of such covenants. Such relief
shall be in addition to, and not in lieu of, all other remedies available at law
or in equity to each party under this Agreement, the MSR Purchase Agreement, the
Sale Supplements, the Transfer Agreement, the New RMSR Agreement or any
agreement related thereto.
16.18    Amendment; Waivers. No amendment or modification of this Agreement, and
no waiver hereunder, shall be valid or binding unless set forth in writing and
duly executed by the party against whom enforcement of the amendment,
modification, discharge or waiver is sought. Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the party granting such waiver in any other
respect or at any other time. Neither the waiver by any of the parties hereto of
a breach of or a default under any of the provisions of this Agreement, nor the
failure by any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The failure of a party hereto at any time or times to require
performance of any provision hereof or claim damages with respect thereto shall
in no manner affect its right at a later time to enforce the same. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.


33
 



--------------------------------------------------------------------------------





[SIGNATURE PAGES FOLLOW]




34
 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
and delivered by its respective signatory thereunto duly authorized as of the
date above written.
 
OCWEN LOAN SERVICING, LLC
 
 
 
 
 
 
 
By:
/s/ John P Kim
 
Name:
John P Kim

 
Title:
Senior Vice President





Signature Page to Master Agreement



--------------------------------------------------------------------------------





 
HLSS HOLDINGS, LLC
 
 
 
 
By:
HLSS Roswell, LLC, its sole
 
 
member
 
 
 
 
 
 
 
By:
 /s/ Matthew Gabriel Hoffman-Johnson
 
Name:
Matthew Gabriel Hoffman-Johnson
 
Title:
Attorney-In-Fact, Agent and Authorized
 
 
Signatory





Signature Page to Master Agreement



--------------------------------------------------------------------------------





 
HLSS MSR – EBO ACQUISITION LLC 

 
 
 
 
By:
New Residential Investment Corp., its sole
 
 
member
 
 
 
 
 
 
 
By:
/s/ Matthew Gabriel Hoffman-Johnson      
 
Name:
Matthew Gabriel Hoffman-Johnson
 
Title:
Attorney-In-Fact, Agent and Authorized
 
 
Signatory







Signature Page to Master Agreement



--------------------------------------------------------------------------------





 
NEW RESIDENTIAL MORTGAGE LLC 

 
 
 
 
By:
New Residential Investment Corp., its sole
 
 
member
 
 
 
 
 
 
 
By:
/s/ Matthew Gabriel Hoffman-Johnson      
 
Name:
Matthew Gabriel Hoffman-Johnson
 
Title:
Attorney-In-Fact, Agent and Authorized
 
 
Signatory





Signature Page to Master Agreement



--------------------------------------------------------------------------------






SCHEDULE 1
Previously Executed Amendments
1.
Amendment to Master Servicing Rights Purchase Agreement and Sale Supplements,
dated as of December 26, 2012, among Ocwen Loan Servicing, LLC, as Seller, HLSS
Holdings, LLC, as a Purchaser, and Home Loan Servicing Solutions, Ltd., as a
Purchaser.

2.
Amendment to Sale Supplements, dated as of July 1, 2013 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan
Servicing Solutions, Ltd., as a Purchaser.

3.
Amendment to Sale Supplement, dated as of September 30, 2013 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan
Servicing Solutions, Ltd., as a Purchaser.

4.
Amendment to Sale Supplements, dated as of February 4, 2014 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan
Servicing Solutions, Ltd., as a Purchaser.

5.
Amendment No. 2 to Master Servicing Rights Purchase Agreement and Sale
Supplements, dated as of April 6, 2015, among Ocwen Loan Servicing, LLC, as
Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan Servicing Solutions,
Ltd., as a Purchaser, and HLSS MSR – EBO Acquisition LLC, as Buyer.

6.
February 2017 Amendment dated as of February 17, 2017 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and HLSS MSR –
EBO Acquisition LLC, as a Purchaser.










--------------------------------------------------------------------------------






SCHEDULE 2
LUMP-SUM PAYMENT PERCENTAGES
Transfer Date Month
Lump-Sum Payment Percentages, in basis points
Apr-2017
37.2
May-2017
36.6
Jun-2017
36.1
Jul-2017
35.5
Aug-2017
34.9
Sep-2017
34.4
Oct-2017
33.9
Nov-2017
33.3
Dec-2017
32.8
Jan-2018
32.2
Feb-2018
31.5
Mar-2018
30.8
Apr-2018
30.1
May-2018
29.4
Jun-2018
28.6
Jul-2018
27.8
Aug-2018
27.0
Sep-2018
26.2
Oct-2018
25.3
Nov-2018
24.4
Dec-2018
23.5
Jan-2019
22.7
Feb-2019
21.9
Mar-2019
21.1
Apr-2019
20.3
May-2019
19.5
Jun-2019
18.7
Jul-2019
17.8
Aug-2019
16.8
Sep-2019
15.8
Oct-2019
14.6
Nov-2019
13.3
Dec-2019
12.0
Jan-2020
10.6
Feb-2020
8.9
Mar-2020
7.1
Apr-2020
5.2












--------------------------------------------------------------------------------






Schedule 3
Wire Instructions
In the case of any payment to Seller:
Name of Bank:        [***]
[***]
ABA Number:         [***]
Name of Account:    [***]
Account Number:     [***]
Reference:         [***]


In the case of any payment to Holdings:
Acct #: [***]
Acct Name: [***]
ABA #: [***]
Bank Name: [***]


In the case of any payment to MSR-EBO:
Acct #: [***]
Acct Name: [***]
ABA #: [***]
Bank Name: [***]


In the case of any payment to NRM:
Acct #: [***]
Acct Name: [***]







--------------------------------------------------------------------------------





ABA #: [***]
Bank Name: [***]







--------------------------------------------------------------------------------






EXHIBIT 1


Group Selection Procedures


Unless otherwise agreed in writing between Seller and Holdings, each “Group”
shall be determined as follows:


•
On each Designation Date, Holdings shall designate a “Group” which shall consist
of all of the MSRPA Servicing Agreements for which the Consent Non-Delivery
Determination Date occurred on or after the most recent Designation Date (or, in
the case of the initial Designation Date, on or after the Effective Date) and
prior to such Designation Date.



•
On the one-year anniversary of the Effective Date, Holdings shall designate
additional Groups in accordance with the following procedures:



o
The number of Groups designated on such date will be equal to the quotient
(rounded up to the next whole number) of (i) the Grouping UPB (as defined below)
divided by (ii) $15.0 billion. For example, if the Grouping UPB is $33.0
billion, there will be three (3) Groups.

§
If the number of Groups is two (2) or greater, the Fee Restructuring Payments
allocable to such Groups shall be determined as set forth below.



o
Holdings will then determine the MSRPA Servicing Agreements allocated to each
Group based on the related Delinquency Rates (as defined below) for such MSRPA
Servicing Agreements such that:



§
the amount of the Grouping UPB allocated to any particular Group is
substantially the same (it being understood that each such allocated amount of
the Grouping UPB may vary by Groups by up to 10%); and



§
the MSRPA Servicing Agreements allocated to any particular Group are allocated
based on the related Delinquency Rates of such MSRPA Servicing Agreement. By way
of example, if there are three Groups, (i) the MSRPA Servicing Agreements (by
Grouping UPB) with the lowest Delinquency Rates will be allocated to one Group,
(ii) the MSRPA Servicing Agreements (by Grouping UPB) with the middle
Delinquency Rates will be allocated to one Group and (iii) the MSRPA Servicing
Agreements (by Grouping UPB) with the highest Delinquency Rates will be allocate
to one Group.



For purposes hereof, the following terms shall have the following meanings:







--------------------------------------------------------------------------------







“Delinquency Rate” means, for any MSRPA Servicing Agreement, the percentage
(based on interest bearing principal balances) of Primary Mortgage Loans that
are Delinquent as of June 30, 2018.


“Delinquent” means for any Mortgage Loan, any monthly payment due thereon is not
made by the close of business on the day such monthly payment is required to be
paid and remains unpaid for more than 30 days.


“Grouping UPB” means, for all MSRPA Servicing Agreements in respect of which the
Consent Non-Delivery Determination Date occurs on the one-year anniversary of
this Agreement or otherwise on or after the Designation Date occurring in April
2018, the aggregate unpaid interest bearing principal balance of the Primary
Mortgage Loans under such MSRPA Servicing Agreements as of the close of business
on June 30, 2018.


Unless otherwise agreed in writing between Seller and Holdings, if two (2) or
more Groups are designated on the one-year anniversary of the Effective Date
pursuant to the second bullet point in these Group Selection Procedures, the Fee
Restructuring Payments for each such Group shall be determined as follows:
 
1.
Step 1:  Holdings shall engage two Approved Third Party Appraisers to determine
the Average Third Party Marks for each such Group. 

 
2.
Step 2:  Holding shall determine the Allocation Percentage for each such
Group. The “Allocation Percentage” for each such Group shall mean the quotient
of (i) the Average Third Party Mark for such Group divided by (ii) the aggregate
of all Average Third Party Marks for all such Groups. The sum of the Allocation
Percentages for all such Groups shall equal 100%.

 
3.
Step 3:  Holdings shall then:

 
a.
determine the aggregate Lump-Sum Payments that Holdings would pay Seller if the
Transfer Dates for all MSRPA Servicing Agreements in such Groups occurred on the
one-year anniversary of the Effective Date. Such amount is the “Gross Amount”;
and



b.
determine the Fee Restructuring Payment for each such Group, which shall equal
the product of (i) the Gross Amount and (ii) the Allocation Percentage for such
Group.










--------------------------------------------------------------------------------








EXHIBIT 2


Form of Sale Supplement


[attached]











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

SALE SUPPLEMENT1 
dated as of [Date]
among
OCWEN LOAN SERVICING, LLC, as Seller,
HLSS HOLDINGS, LLC, as Purchaser
and
HLSS MSR – EBO ACQUISITION LLC, as Purchaser

--------------------------------------------------------------------------------





























________________
1
As amended by Section 4 of the Master Agreement, dated as of July 23, 2017,
among Ocwen Loan Servicing, LLC, HLSS Holdings, LLC, HLSS MSR-EBO Acquisition
LLC and New Residential Mortgage LLC (the “Master Agreement”).








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Article 1
DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT
1


Section 1.1
Definitions
1


Section 1.2
Reference to the Master Servicing Rights Purchase Agreement
8


Article 2
PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; ASSUMED LIABILITIES
8


Section 2.1
Assignment and Conveyance of Rights to MSRs
8


Section 2.2
Automatic Assignment and Conveyance of Servicing Rights.
8


Section 2.3
MSR Purchase Price.
9


Section 2.4
Assumed Liabilities and Excluded Liabilities.
9


Section 2.5
Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts.
11


Section 2.6
Payment of Estimated Purchase Price.
11


Section 2.7
Refinancing of Mortgage Loans..
11


Article 3
PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES
12


Section 3.1
Assignment and Conveyance of Servicing Advance Receivables
12


Section 3.2
Servicing Advance Receivables Purchase Price
12


Section 3.3
Servicing Advances
13


Section 3.4
Reimbursement of Servicing Advances
13


Article 4
REPRESENTATIONS AND WARRANTIES OF SELLER
13


Section 4.1
General Representations
13


Section 4.2
Title to Transferred Assets
13


Section 4.3
Right to Receive Servicing Fees
14


Section 4.4
Servicing Agreements and Underlying Documents.
14


Section 4.5
Mortgage Pool Information, Related Matters
14


Section 4.6
Enforceability of Servicing Agreements
14


Section 4.7
Compliance With Servicing Agreements
15


Section 4.8
No Recourse
16


Section 4.9
The Mortgage Loans
16


Section 4.10
Servicing Advance Receivables
17


Section 4.11
Servicing Agreement Consents and Other Third Party Approvals
18


Section 4.12
Servicing Advance Financing Agreements
18


Section 4.13
Anti‑Money Laundering Laws
19


Section 4.14
Servicer Ratings
19


Section 4.15
Eligible Servicer
19


Section 4.16
HAMP
19


Article 5
CONDITIONS PRECEDENT
19


Section 5.1
Conditions to the Purchase of Certain Servicing Advance Receivables
19


Section 5.2
Conditions to the Purchase of the Rights to MSRs
19





-i-





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


Article 6
SERVICING MATTER
20


Section 6.1
Seller as Servicer
20


Section 6.2
Servicing
20


Section 6.3
Collections from Obligors and Remittances
20


Section 6.4
Servicing Practices
21


Section 6.5
Servicing Reports
21


Section 6.6
Escrow Accounts
21


Section 6.7
Notices and Financial Information.
21


Section 6.8
Defaults under Deferred Servicing Agreements
21


Section 6.9
Continuity of Business
21


Section 6.10
Clean Up Call Rights
22


Section 6.11
Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights
22


Section 6.12
Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing Rights
23


Section 6.13
Termination Event
23


Section 6.14
Servicing Transfer
23


Section 6.15
Incorporation of Provisions from Subservicing Agreement
23


Article 7
SELLER SERVICING FEES; COSTS AND EXPENSES
23


Section 7.1
Seller Monthly Servicing Fee
23


Section 7.2
Performance Fee
24


Section 7.3
Costs and Expenses
24


Section 7.4
Ancillary Income
25


Section 7.5
Calculation and Payment
25


Section 7.6
No Offset
25


Section 7.7
Servicing Fee Reset Date
25


Article 8
INDEMNIFICATION
25


Section 8.1
Seller Indemnification of Purchasers
25


Section 8.2
Purchasers Indemnification of Seller
26


Section 8.3
Indemnification Procedures
26


Section 8.4
Tax Treatment
27


Section 8.5
Survival
27


Section 8.6
Additional Indemnification
28


Section 8.7
Specific Performance
28


Article 9
GRANT OF SECURITY INTEREST
28


Section 9.1
Granting Clause
28


Article 10
MISCELLANEOUS PROVISIONS
30


Section 10.1
Further Assurances
30


Section 10.2
Compliance with Applicable Laws; Licenses
30


Section 10.3
Merger, Consolidation, Etc
30


Section 10.4
Annual Officer’s Certificate
30


Section 10.5
Accounting Treatment
31


Section 10.6
Incorporation
31


Section 10.7
Third Party Beneficiaries
31





-ii-





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page




Exhibit A    Form of Monthly Remittance Report
Schedule I    Servicing Agreements
Schedule II    Underlying Documents
Schedule III    Retained Servicing Fee Percentage
Schedule IV    Target Ratio
Schedule V    Valuation Percentage
Schedule VI    Amortization Percentage




-iii-





--------------------------------------------------------------------------------






SALE SUPPLEMENT
This Sale Supplement, dated as of [Date] (this “Sale Supplement”), is among
Ocwen Loan Servicing, LLC, a Delaware limited liability company (“Seller”), HLSS
Holdings, LLC, a Delaware limited liability company (“Holdings”), and HLSS MSR –
EBO Acquisition LLC, a Delaware limited liability company (as assignee of Home
Loan Servicing Solutions, Ltd., “MSR – EBO”, each of MSR-EBO and Holdings, a
“Purchaser”, and together, the “Purchasers”).
WITNESSETH:
WHEREAS, Seller and the Purchasers are parties to that certain Master Servicing
Rights Purchase Agreement, dated as of February 10, 2012 (as amended,
supplemented and modified from time to time), and that certain Master Servicing
Rights Purchase Agreement, dated as of October 1, 2012 (as amended, supplemented
and modified from time to time, the “Agreement”), in each case with respect to
the sale by Seller and the purchase by the Purchasers of the Servicing Rights
and other assets; and
WHEREAS, Seller and the Purchasers desire to enter into the transactions
described in the Agreement as supplemented by this Sale Supplement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

Article 1

DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT

Section 1.1    Definitions. (a) For purposes of this Sale Supplement, the
following capitalized terms shall have the respective meanings set forth or
referenced below:
“Additional Servicing Advance Receivable”: As defined in Section 3.1.
“Advance SPEs”: Each of (i) HLSS Servicer Advance Facility Transferor II, LLC,
HLSS Servicer Advance Facility Transferor MS3 LLC, NRZ Advance Facility
Transferor 2015-ON1 LLC, NRZ Servicer Advance Facility Transferor (ON) JPMC LLC,
Delaware limited liability companies, HLSS Servicer Advance Receivables Trust
II, HLSS Servicer Advance Receivables Trust MS3, NRZ Advance Receivables Trust
2015-ON1, and NRZ Servicer Advance Receivables Trust (ON) JPMC and (ii) such
other special purpose subsidiaries of Holdings established from time to time in
connection with a Servicing Advance Financing Agreement.
“Amortization Percentage”: For each calendar month following the Closing Date,
the percentage set forth on Schedule VI to this Sale Supplement for such
calendar month.
“Assumed Liabilities”: As defined in Section 2.4.







--------------------------------------------------------------------------------





“Closing Date”: [Date]; provided that, with respect to Section 5.3 of the
Agreement, the Closing Date shall be the related Servicing Transfer Date.
“Closing Statement”: The statement delivered by Seller to the Purchasers on the
Closing Statement Delivery Date setting forth the good faith calculation of the
Estimated Purchase Price.
“Closing Statement Delivery Date”: The Closing Date, unless otherwise agreed by
Seller and the Purchasers.
“Consent Period”: For each Deferred Servicing Agreement and each related
Deferred Servicing Right, the period, if any, from and including the Closing
Date to and including the related Servicing Transfer Date.
“Cut‑off Date”: [x], or such other date as is agreed by Seller and the
Purchasers.
“Deferred Mortgage Loan”: A mortgage loan subject to a Deferred Servicing
Agreement.
“Deferred Servicing Agreement”: As of any date of determination, each Servicing
Agreement that is not a Transferred Servicing Agreement on such date. For
avoidance of doubt, on the Closing Date each Servicing Agreement is a Deferred
Servicing Agreement.
“Deferred Servicing Right”: As of any date of determination, each Servicing
Right arising under a Servicing Agreement that is a Deferred Servicing Agreement
on such date.
“Excess Servicing Advances”: For any calendar month, the amount, if any, by
which the outstanding Servicer Advances with respect to the Servicing Agreements
as of the last day of such calendar month exceeds an amount equal to (a) the
Target Ratio for such calendar month multiplied by (b) the unpaid principal
balance of the Mortgage Loans subject to the Servicing Agreements as of the last
day of such calendar month.
“Excess Servicing Fees”: For any calendar month, an amount equal to the product
of (i) [x] annualized basis points and (ii) the aggregate unpaid principal
balance of the Mortgage Loans underlying the Rights to MSRs as of the close of
business on the last Business Day of the prior calendar month.
“Excluded Liabilities”: As defined in Section 2.4(c).
“Fannie Mae”: means the Federal National Mortgage Association, or any successor
thereto.
“Freddie Mac”: Means the Federal Home Loan Mortgage Corporation, or any
successor thereto.
“Indemnified Person”: A Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
“Indemnifying Person”: The Seller pursuant to Section 8.1 or the Purchasers
pursuant to Section 8.2, as the case may be.


2





--------------------------------------------------------------------------------





“Initial Servicing Advance Receivable”: As defined in Section 3.1.
“Investor”: With respect to any Securitization Transaction, any holder or other
beneficial owner of any securities issued by the related Trust.
“Liability”: As defined in Section 8.1.
“Monthly Remittance Report”: With respect to each Deferred Servicing Agreement,
a report substantially in the form attached as Exhibit A to this Sale Supplement
or in such other form as may be agreed to by Seller and the Purchasers from time
to time.
“Monthly Servicing Fee”: For each calendar month, the Base Subservicing Fee (as
defined in the Subservicing Supplement) for such calendar month together with
the Seller Monthly Servicing Fee for such calendar month.
“Monthly Servicing Oversight Report”: A report with respect to all of the
Deferred Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Seller and the Purchasers from time to time.
“MSR Purchase Price”: For each Servicing Agreement, an amount equal to the
product of (i) the Valuation Percentage for such Servicing Agreement and
(ii) the aggregate unpaid principal balance of the Mortgage Loans subject to
such Servicing Agreement as of the Closing Date.
“P&I Advance”: As defined in the Subservicing Agreement.
“Performance Fee”: As defined in Section 7.2.
“Purchaser Indemnified Party”: As defined in Section 8.2.
“Purchase Price”: The sum of (a) the aggregate MSR Purchase Price for all of the
Servicing Agreements and (b) the aggregate Servicing Advance Receivables
Purchase Price for any Initial Servicing Advance Receivables.
“Retained Servicing Fee”: For any calendar month, an amount equal to the sum of
(a) the product of the Retained Servicing Fee Percentage for such calendar month
and the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements and the Transferred Servicing Agreements during
such calendar month and (b) the Retained Servicing Fee Shortfall, if any, for
the immediately prior calendar month.
“Retained Servicing Fee Percentage”: For any calendar month, the percentage set
forth on Schedule III to this Sale Supplement.
“Retained Servicing Fee Shortfall”: For any calendar month, beginning in [x], an
amount equal to the excess, if any, of (a) the Retained Servicing Fee for such
calendar month over (b) the excess, if any, of (x) the aggregate Servicing
Advance Receivables Fees actually received by Holdings with respect to the
Deferred Servicing Agreements and pursuant to the Transferred Servicing
Agreements during such calendar month (whether directly pursuant to such
Transferred


3





--------------------------------------------------------------------------------





Servicing Agreements or pursuant to this Sale Supplement) over (y) the Monthly
Servicing Fee for such calendar month.
“Rights to MSRs”: For each Servicing Agreement, each of the following assets:
(a)all Servicing Fees payable to Seller as of or after the Closing Date under
such Servicing Agreement and the right to receive all Servicing Fees accruing
and payable as of or after the Closing Date under such Servicing Agreement;
(b)the right to receive any investment income earned on amounts on deposit in
any Custodial Account or Escrow Account related to such Servicing Agreements as
of or after the Closing Date;
(c)the right to purchase the Servicing Rights pursuant to Section 2.2 of this
Sale Supplement; and
(d)any proceeds of any of the foregoing.
“Sale Date”: For each Servicing Advance Receivable, the date on which such
Servicing Advance Receivable is transferred to Holdings pursuant to Section 3.1.
“Seller Indemnified Party”: As defined in Section 8.1.
“Seller Monthly Servicing Fee”: As defined in Section 7.1.
“Servicing Advance Financing Agreements”: Each of:
(a)    that certain Fifth Amended and Restated Indenture, dated as of December
22, 2015, among HLSS Servicer Advance Receivables Trust II, as issuer, Deutsche
Bank National Trust Company, as indenture trustee, calculation agent, paying
agent and securities intermediary, Holdings, as administrator and servicer,
Seller, as servicer and as a subservicer, and Barclays Bank PLC, as
administrative agent, and each other “Transaction Document” as such term is
defined therein, in each case as the same may be amended from time to time;
(b)    that certain Indenture, dated as of May 14, 2015, among HLSS Servicer
Advance Receivables Trust MS3, as issuer, Deutsche Bank National Trust Company,
as indenture trustee, calculation agent, paying agent and securities
intermediary, Holdings, as administrator and servicer, Seller, as servicer and
as a subservicer, and Morgan Stanley Bank, N.A., as administrative agent, and
each other “Transaction Document” as such term is defined therein, in each case
as the same may be amended from time to time;
(c)    that certain Indenture, dated as of August 28, 2015, among NRZ Advance
Receivables Trust 2015-ON1, as issuer, Deutsche Bank National Trust Company, as
indenture trustee, calculation agent, paying agent and securities intermediary,
Holdings, as administrator and servicer, Seller, as servicer and as a
subservicer, and Credit Suisse AG, New York Branch, as administrative agent, and
each other “Transaction Document” as such term is defined therein, in each case
as the same may be amended from time to time;


4





--------------------------------------------------------------------------------





(d)    that certain Indenture, dated as of December 11, 2015, among NRZ Servicer
Advance Receivables Trust (ON) JPMC, as issuer, Deutsche Bank National Trust
Company, as indenture trustee, calculation agent, paying agent and securities
intermediary, Holdings, as administrator and servicer, Seller, as servicer and
as a subservicer, and JPMorgan Chase Bank, N.A., as administrative agent, and
each other “Transaction Document” as such term is defined therein, in each case
as the same may be amended from time to time; and
(e)    any other agreement agreed to from time to time by Seller and Holdings as
a “Servicing Advance Financing Agreement” for purposes of the Agreement.
“Servicing Advance Payment Date”: (a) For any Initial Servicing Advance
Receivable, the Closing Date and (b) for any Additional Servicing Advance
Receivable, the Funding Date (as defined in the Servicing Advance Financing
Agreement) for such Additional Servicing Advance Receivable.
“Servicing Advance Receivable”: For each Servicer Advance, the right to receive
reimbursement for such Servicer Advance under the Servicing Agreement pursuant
to which such Servicer Advance was made.
“Servicing Advance Receivables Fees”: For any calendar month, an amount equal to
the excess of the aggregate amount of Servicing Fees paid to Seller for such
calendar month under each Servicing Agreement over the Excess Servicing Fees for
such calendar month.
“Servicing Advance Receivable Purchase Price”: With respect to each Servicing
Advance Payment Date, for each Servicing Advance Receivable, the outstanding
amount that is reimbursable under the related Servicing Agreement with respect
to such Servicing Advance Receivable as of such Servicing Advance Payment Date.
“Servicing Agreement”: Each of the servicing agreements described on Schedule I
and each of the Underlying Documents described on Schedule II governing the
rights, duties and obligations of Seller as servicer under such agreements.
“Servicing Fee Reset Date”: [Servicing Fee Reset Date as defined in each Sale
Supplement in the Master Agreement].
“Servicing Rights Assets”: As defined in Section 2.2.
“Servicing Transfer Date”: With respect to each Servicing Agreement, the date on
which all of the Third Party Consents related to such Servicing Agreement
necessary to transfer the related Servicing Rights to the Purchasers are
received or such later date mutually agreed to by Seller and the Purchasers,
which date shall not occur until the end of the Standstill Period as defined in
the Master Agreement.
“Special Damages”: As defined in Section 8.3(d).


5





--------------------------------------------------------------------------------





“Subservicing Agreement”: That certain Master Subservicing Agreement, dated as
of October 1, 2012, between the Seller, as subservicer, and Holdings, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
“Subservicing Supplement”: That certain Subservicing Supplement, dated as of
[Date], between the Seller, as subservicer, and Holdings, as servicer, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.
“Summary Schedule”: As defined in Section 4.5(a).
“Target Ratio” for each calendar month shall mean the amount specified in
Schedule IV with respect to such month.
“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
(a)Seller fails to remit any payment required to be made under the terms of this
Sale Supplement (to the extent not resulting solely from Holdings failing to
purchase a Servicing Advance Receivable required to be purchased by Holdings
under this Sale Supplement), which continues unremedied for a period of one
(1) Business Day after the date on which written notice of such failure shall
have been given by Holdings to Seller;
(b)Seller fails to deliver any required information or report that is complete
in all material respects as required pursuant to this Sale Supplement in the
manner and time frame set forth herein, which failure continues unremedied for a
period of two (2) Business Days after the date on which written notice of such
failure shall have been given to Seller by Holdings;
(c)Seller fails to observe or perform in any material respect any other covenant
or agreement of Seller set forth in the Agreement or this Sale Supplement, which
failure continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure shall have been given to Seller by
Holdings; provided, however, in the event that any such default is incurable by
its own terms, a Termination Event shall be deemed to occur immediately
hereunder without regard to the thirty (30) day cure period set forth above;
(d)a material breach by Seller of any representation and warranty made by it in
the Agreement or this Sale Supplement, which breach continues unremedied for a
period of thirty (30) days after the date on which written notice of such
failure shall have been given to Seller by Holdings; provided, however, in the
event that any such default is incurable by its own terms, a Termination Event
shall be deemed to occur immediately hereunder without regard to the
thirty (30) day cure period set forth above;
(e)Seller fails to maintain residential primary servicer ratings for subprime
loans of at least “Average” by Standard & Poor’s Rating Services, a division of
Standards & Poor’s Financial


6





--------------------------------------------------------------------------------





Services LLC (or its successor in interest), “SQ3” by Moody’s Investors Service,
Inc. (or its successor in interest) and “RPS4” and “RSS4” by Fitch Ratings (or
its successor in interest);
(f)Seller ceases to be a Fannie Mae, Freddie Mac or FHA approved servicer;
(g)the occurrence of a Material Adverse Event;
(h)any of the conditions specified in the applicable “Servicer Default”,
“Servicer Event of Default,” “Event of Default,” “Servicing Default” or
“Servicer Event of Termination” or similar sections of any Deferred Servicing
Agreement or any related Underlying Document shall have occurred with respect to
Seller for any reason not caused by the Purchasers (other than as a result of
any delinquency or loss trigger which was already triggered as of the Closing
Date with respect to such Deferred Servicing Agreement); provided that Seller
shall be entitled to any applicable cure period set forth in such Deferred
Servicing Agreement or Underlying Document;
(i)a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding‑up or liquidation of its
affairs, shall have been entered against Seller and such decree or order shall
have remained in force undischarged or unstayed for a period of thirty
(30) days;
(j)Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to Seller or of or
relating to all or substantially all of its property; or
(k)Seller shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.
“Third‑Party Claim”: As defined in Section 8.3(b).
“Transferred Assets”: The Rights to MSRs and the Transferred Servicing Rights.
“Transferred Receivables Assets”: As defined in Section 3.1.
“Transferred Servicing Agreement”: As of any date of determination, a Servicing
Agreement with respect to which the related Servicing Rights have been
transferred to the Purchasers pursuant to Section 2.2 of this Sale Supplement or
to its designee in accordance with the terms of this Sale Supplement on or prior
to such date. For the avoidance of doubt, on the Closing Date no Servicing
Agreement is a Transferred Servicing Agreement.
“Transferred Servicing Rights”: As of any date of determination, any Servicing
Rights that have been transferred to Holdings pursuant to Section 2.2 of this
Sale Supplement on or prior to such date.
“UCC”: As defined in Section 3.1.


7





--------------------------------------------------------------------------------





“Valuation Percentage”: For each Servicing Agreement, the valuation percentage
for such Servicing Agreement as set forth in Schedule V hereto.
(b)    Any capitalized term used but not defined in this Sale Supplement shall
have the meaning assigned to such term in the Agreement.

Section 1.2    Reference to the Master Servicing Rights Purchase Agreement. Each
of Seller and Purchasers agrees that (a) this Sale Supplement is a “Sale
Supplement” executed pursuant to Section 2.1 of the Agreement, (b) the terms of
this Sale Supplement are hereby incorporated into the Agreement with respect to
the Servicing Agreements and the related Mortgage Loans to the extent set forth
therein and herein, and (c) the terms of this Sale Supplement apply to the
Servicing Agreements specified herein and not to any other “Servicing Agreement”
as that term is used in the Agreement. In the event of any conflict between the
provisions of this Sale Supplement and the Agreement, the terms of this Sale
Supplement shall prevail; provided, that in the event of any conflict between
the provisions of this Sale Supplement and the Master Agreement, the terms of
the Master Agreement shall prevail.

ARTICLE 2    

PURCHASE AND SALE OF SERVICING RIGHTS
AND RIGHTS TO MSRS; ASSUMED LIABILITIES

Section 2.1    Assignment and Conveyance of Rights to MSRs.
(a)    As of the Closing Date, subject to the terms and conditions set forth in
the Agreement and this Sale Supplement, Seller does hereby sell, convey, assign
and transfer, in each case, without recourse except as provided herein, free and
clear of any Liens, (i) to MSR – EBO all of its right, title and interest in and
to all of the Excess Servicing Fees for each of the Servicing Agreements, and
(ii) to Holdings, any and all other right, title and interest in and to all of
the Rights to MSRs for each of the Servicing Agreements.
(b)    On and after the Closing Date, Holdings shall be obligated to maintain a
complete and accurate list of Servicing Agreements that are Deferred Servicing
Agreements and Transferred Servicing Agreements, as the same shall be amended
and modified from time to time in connection with Deferred Servicing Agreements
becoming Transferred Servicing Agreements as contemplated by the terms and
provisions of this Sale Supplement. The list of Deferred Servicing Agreements
and Transferred Servicing Agreements maintained by the Purchasers under this
Section 2.1(b) shall be (x) available for inspection by Seller at any time
during normal business hours and (y) presumed to be accurate absent manifest
error on the part of the Purchasers.

Section 2.2    Automatic Assignment and Conveyance of Servicing Rights. As of
the Servicing Transfer Date with respect to each Servicing Agreement, Seller
does hereby sell, convey, assign and transfer to Holdings, without recourse
except as provided herein, free and clear of any Liens, without further action
by any Person, all of its right, title and interest in and to the following
assets (the “Servicing Rights Assets”):


8





--------------------------------------------------------------------------------





(a)    the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to such Servicing Agreement, in each case together with all
related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing, other than the Excess
Servicing Fees previously conveyed to Home Loan Servicing Solutions, Ltd. (and
then assigned its interests therein to MSR – EBO) pursuant to Section 2.1;
(b)    all Ancillary Income and Prepayment Interest Excess received as of or
after the related Servicing Transfer Date under such Servicing Agreements and
any rights to exercise any optional termination or clean-up call provisions
under such Servicing Agreements;
(c)    all Custodial Accounts and Escrow Accounts related to such Servicing
Agreement and amounts on deposit therein;
(d)    all files and records in Seller’s possession or control, including the
related Database, relating to the Servicing Rights Assets specified in
clauses (a), (b) and (c);
(e)    all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to such Servicing Rights Assets and/or the Assumed Liabilities; and
(f)    any proceeds of any of the foregoing.

Section 2.3    MSR Purchase Price. Subject to the conditions set forth in this
Sale Supplement and the Agreement, as consideration for the purchase of the
Rights to MSRs and the Servicing Rights Assets, MSR – EBO shall pay the portion
of the MSR Purchase Price attributable to the value of the Excess Servicing Fees
for each Servicing Agreement, and Holdings shall pay the portion of the MSR
Purchase Price attributable to the value of the remainder of the Rights to MSRs
and the Servicing Rights Assets, in each case for each Servicing Agreement, to
Seller.

Section 2.4    Assumed Liabilities and Excluded Liabilities.
(a)    Upon the terms and subject to the conditions set forth herein and in the
Agreement, Holdings shall assume, (i) prior to the Servicer Transfer Date for
each Servicing Agreement, and solely as between Holdings and Seller, all of the
duties, obligations and liabilities of Seller (other than the Excluded
Liabilities), as servicer but subject to such Servicing Agreements, and provided
that Seller will continue to act as the servicer as set forth herein and in no
event shall Holdings be a subservicer, subcontractor or servicer within the
meaning of a Servicing Agreement prior to the related Servicing Transfer Date
and (ii) as of or after the Servicing Transfer Date for each Servicing
Agreement, all of the duties, obligations, and liabilities of Seller (other than
the Excluded Liabilities) as servicer accrued and pertaining solely to the
period from and after such Servicing Transfer Date relating to the Servicing
Rights that are subject to such Servicing Agreement (the “Assumed Liabilities”).
(b)    Holdings hereby agrees to act as servicer under each Servicing Agreement
following the related Servicing Transfer Date and assumes responsibility for the
due and punctual performance


9





--------------------------------------------------------------------------------





and observance of each covenant and condition to be performed or observed by the
servicer under the applicable Servicing Agreement, including the obligation to
service each Mortgage Loan in accordance with the terms of the related Servicing
Agreement and to pay any Excess Servicing Fees to MSR – EBO on and after such
Servicing Transfer Date; provided, however, that the parties hereto acknowledge
and agree that neither the Purchasers nor any successor servicer assumes any
liabilities of Seller, or any obligations of Seller relating to any period of
time prior to the applicable Servicing Transfer Date. Seller hereby acknowledges
that neither this Sale Supplement nor the Agreement limits or otherwise releases
it from its liabilities for its acts or omissions as the servicer under the
Servicing Agreements prior to the related Servicing Transfer Date. Holdings
hereby acknowledges that Seller shall have no further obligation as servicer
under any of the Servicing Agreements on and after the related Servicing
Transfer Date, except to the extent set forth in this Sale Supplement, the
Agreement, the Subservicing Agreement and the Subservicing Supplement.
(c)    Notwithstanding anything to the contrary contained herein, the Purchasers
do not assume any duties, obligations or liabilities of any kind, whether known,
unknown, contingent or otherwise, (i) not relating to the Transferred Servicing
Rights or the Assumed Liabilities, (ii) attributable to any acts or omissions to
act taken or omitted to be taken by Seller (or any of its Affiliates, agents,
contractors or representatives, including, without limitation, any subservicer
of the Mortgage Loans) prior to the applicable Servicing Transfer Date,
(iii) attributable to any actions, causes of action, claims, suits or
proceedings or violations of law or regulation attributable to any acts or
omissions to act taken or omitted to be taken by Seller (or any of its
Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date or (iv) relating to any representation and warranty made
by Seller or any of its Affiliates with respect to the related Mortgage Loans or
the Transferred Assets (the “Excluded Liabilities”). Without limiting the
generality of the foregoing, it is not the intention that the assumption by the
Purchasers of the Assumed Liabilities shall in any way enlarge the rights of any
third parties relating thereto. Nothing contained in the Agreement or this Sale
Supplement shall prevent any party hereto from contesting matters relating to
the Assumed Liabilities with any third party obligee.
(d)    From and after the related Servicing Transfer Date, except as otherwise
provided for in Section 8.3 of this Sale Supplement, (i) Holdings shall have
complete control over the payment, settlement or other disposition of the
Assumed Liabilities and the right to commence, control and conduct all
negotiations and proceedings with respect thereto, subject to the terms of the
related Servicing Agreements and (ii) Seller shall have complete control over
the payment, settlement or other disposition of the Excluded Liabilities and the
right to commence, control and conduct all negotiations and proceedings with
respect thereto. Except as otherwise provided in this Sale Supplement,
(i) Seller shall promptly notify Holdings of any claim made against Seller with
respect to the Assumed Liabilities or the Transferred Assets and shall not
voluntarily make any payment of, settle or offer to settle, or consent or
compromise or admit liability with respect to, any Assumed Liabilities or
Transferred Assets without the prior written consent of Holdings and
(ii) Holdings shall promptly notify Seller of any claim made against the
Purchasers with respect to the Excluded Liabilities and shall not voluntarily
make any payment of, settle or offer to settle, or consent or compromise or
admit liability with respect to, any Excluded Liabilities without the prior
written consent of Seller.


10





--------------------------------------------------------------------------------






Section 2.5    Remittance of Excess Servicing Fees, Servicing Advance
Receivables Fees and Related Amounts.
(a)    Seller shall, to the extent permitted under any Deferred Servicing
Agreement cause(i)any Excess Servicing Fees to be deposited directly into MSR –
EBO’s account in accordance with MSR – EBO’s written directions and (ii) any
Servicing Advance Receivables Fees, any investment income earned on any amounts
or deposit in any Custodial Accounts and Escrow Accounts that are payable to
Seller on or after the Closing Date under such Deferred Servicing Agreement, to
be deposited directly into Holdings’ account in accordance with Holdings’
written directions. In any case, Seller shall within one (1) Business Day of the
receipt thereof, remit to the related Purchaser any such amounts and, to the
extent Seller is permitted to retain such amounts under the related Servicing
Agreement, any investment income earned on any amounts or deposit in any
Custodial Accounts and Escrow Accounts that are received by Seller under any
Deferred Servicing Agreement after the Closing Date. Any such amounts shall be
remitted in accordance with such Purchaser’s written directions.
(b)    Seller shall exercise any rights under any Deferred Servicing Agreement
to direct the investment of amounts in any Custodial Account or Escrow Account
in accordance with Holdings’ directions and the terms of the related Deferred
Servicing Agreement, the related Mortgage Loan Documents and Applicable Law.

Section 2.6    Payment of Estimated Purchase Price. Subject to the conditions
set forth in this Sale Supplement and the Agreement, MSR – EBO and Holdings
shall pay the Estimated Purchase Price to Seller at the Closing. The Estimated
Purchase Price shall be reconciled to the final Purchase Price in accordance
with Section 2.5 of the Agreement.

Section 2.7    Refinancing of Mortgage Loans. If any mortgage loan (“Refinanced
Mortgage Loan”) included in the sale of Rights to MSRs for any Servicing
Agreement listed in Schedule 1 of the Sale Supplements is refinanced by Ocwen
Financial Corporation, its affiliates or its vendors, the Seller hereby sells,
assigns, transfers and conveys, in each case, without recourse except as
provided herein, free and clear of any Liens, (the “Transfer of New Mortgage
Loans”) to (i) MSR – EBO all of its rights, title and interest in and to all of
the Excess Servicing Fees for the related mortgage loan (“New Mortgage Loan”),
and (ii) to Holdings, any and all right, title and interest in and to all of the
Rights to MSRs for the related New Mortgage Loan. The Transfer of New Mortgage
Loans will be effective on the date on which a Refinanced Mortgage Loan is
prepaid by the related New Mortgage Loan. On such date, the Seller shall execute
and deliver an agreement, with a schedule of mortgage loans, documenting the
Transfer of the Excess Servicing Fees and Rights to MSRs of New Mortgage Loans
to the Purchaser. For the avoidance of doubt, any New Mortgage Loan shall be
deemed to be included in the list of servicing agreements listed in Schedule I
of the related Sale Supplement.
The above Section 2.7 Refinancing of Mortgage Loans shall only apply when the
aggregate unpaid principal balance of all Refinanced Mortgage Loans refinanced
by Ocwen Financial Corporation, its affiliates or its vendors, exceeds 0.50% of
the aggregate unpaid principal balance, as measured at the beginning of the most
recent calendar year plus the weighted average of the unpaid principal balance
of any Rights to MSRs sold to the Purchasers during the calendar year, of


11





--------------------------------------------------------------------------------





all mortgage loans for which the Rights to MSRs have been sold to the Purchasers
under the Master Servicing Rights Purchase Agreement.

ARTICLE 3    

PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES

Section 3.1    Assignment and Conveyance of Servicing Advance Receivables.
Commencing on the Closing Date, and continuing until the close of business on
the earlier of the related Servicing Transfer Date or date of Seller’s
termination as servicer pursuant to such Servicing Agreement, subject to the
terms and conditions set forth in the Agreement and this Sale Supplement, Seller
hereby sells, conveys, assigns and transfers to Holdings, and Holdings acquires
from Seller, without recourse except as provided herein, free and clear of any
Liens, all of Seller’s right, title and interest, whether now owned or hereafter
acquired, in, to and under each Servicing Advance Receivable (i) in existence on
the Closing Date that arose under the Servicing Agreements and is owned by
Seller as of the Closing Date, if any (the “Initial Servicing Advance
Receivables”), (ii) in existence on any Business Day on or after the Closing
Date that arises under any Servicing Agreement prior to the earlier of the
related Servicing Transfer Date or date of Seller’s termination as servicer
pursuant to such Servicing Agreement (“Additional Servicing Advance
Receivables”), and (iii) in the case of both Initial Servicing Advance
Receivables and Additional Servicing Advance Receivables, all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the Uniform Commercial Code in
effect in all applicable jurisdictions (the “UCC”)), together with all rights of
Seller to enforce such Initial Servicing Advance Receivables and Additional
Servicing Advance Receivables (collectively, the “Transferred Receivables
Assets”). Until the related Servicing Transfer Date, Seller shall, automatically
and without any further action on its part, sell, assign, transfer and convey to
Holdings, on each Business Day, each Additional Servicing Advance Receivable not
previously transferred to Holdings and Holdings shall purchase each such
Additional Servicing Advance Receivable. The parties acknowledge and agree that
so long as the Servicing Advance Receivables with respect to a Servicing
Agreement are being sold by Holdings to the Advance SPEs pursuant to the
Servicing Advance Financing Agreements, the sale of such Servicing Advance
Receivables by Seller to Holdings shall be made pursuant to and in accordance
with the provisions of the Servicing Advance Financing Agreements, and Seller
covenants and agrees to comply with the provisions of such Servicing Advance
Financing Agreements with respect to such Servicing Advance Receivables.

Section 3.2    Servicing Advance Receivables Purchase Price. In consideration of
the sale, assignment, transfer and conveyance to Holdings of the Servicing
Advance Receivables and related Transferred Receivables Assets, on the terms and
subject to the conditions set forth in this Sale Supplement, Holdings shall, on
each related Servicing Advance Payment Date, pay and deliver to Seller, in
immediately available funds, a purchase price equal to the Servicing Advance
Receivables Purchase Price for such Servicing Advance Receivables sold on such
date; provided that Seller shall have complied with the terms of Section 3.1 and
Section 3.3 with respect to the related Servicing Advance Receivable. Subject to
the proviso of the immediately preceding sentence, to the extent any P&I
Advances are required to be made under the terms of the Deferred Servicing
Agreements, as determined by Seller and set forth in the applicable Monthly
Remittance


12





--------------------------------------------------------------------------------





Report, Holdings shall, on the date the related P&I Advance is required to be
made under the related Deferred Servicing Agreement, deposit the Servicing
Advance Receivable Purchase Price for such P&I Advances into either the
applicable Custodial Account or other applicable account held by the related
trustee, master servicer, securities administrator, or trust administrator, as
the case may be, in accordance with the requirements of the related Deferred
Servicing Agreement (which may be done directly by Holdings or though an account
established in connection with the Servicing Advance Facility Agreements) in
consideration for such P&I Advance.

Section 3.3    Servicing Advances. Seller covenants and agrees that each
Servicer Advance made by Seller under the Servicing Agreements prior to the
related Servicing Transfer Date shall (a) be required to be made pursuant to the
terms of the related Deferred Servicing Agreement and comply with the terms of
such Deferred Servicing Agreement and Applicable Law, (b) comply with Seller’s
advance policies and stop advance policies and procedures and not constitute a
nonrecoverable Servicer Advance as of the date Seller made such Servicer Advance
and (c) be supported by customary backup documentation. Seller agrees to provide
prompt notice to Holdings of any Servicer Advance made by Seller under the
Deferred Servicing Agreements and deliver to Holdings such customary backup
documentation relating to any Servicer Advance promptly upon request by
Holdings. In the event Seller cannot provide, or cause to be provided to
Holdings any customary backup documentation, and Holdings is unable to be
reimbursed for such Servicer Advance solely as a result of such failure, Seller
shall reimburse Holdings fortheamountofsuch unreimbursed Servicer
Advanceswithinfive (5)Business Days of Holdings’ written request, to the extent
Holdings paid Seller for such amounts.

Section 3.4    Reimbursement of Servicing Advances. Seller shall, to the extent
permitted under any Deferred Servicing Agreement cause the reimbursement of any
Servicer Advances under the Deferred Servicing Agreements to be made directly
into Holdings’ account in accordance with Holdings’ written directions. In any
case, Seller shall within one (1) Business Day of the receipt thereof, remit to
Holdings any amounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date as reimbursement of any Servicer Advance. Any
such amounts shall be remitted in accordance with Holdings’ written directions.

ARTICLE 4    

REPRESENTATIONS AND WARRANTIES OF SELLER
Seller makes the following representations and warranties to the Purchasers as
of (a) each of the Closing Date and each Sale Date or (b) as of such other dates
specified below:

Section 4.1    General Representations. Each of the representations and
warranties set forth in Article 3 of the Agreement are true and correct.

Section 4.2    Title to Transferred Assets. From and including the Closing Date
until such Servicing Rights Assets are transferred to Holdings under
Section 2.2, Seller shall be the sole holder and owner of such Servicing Rights
Assets and shall have good and marketable title to the Servicing Rights Assets,
free and clear of any Liens. Upon the sale of such Servicing Rights Assets
pursuant to Section 2.2, Seller will transfer to Holdings good and marketable
title to the Servicing Rights Assets free and clear of any Liens. Seller is the
sole holder and owner of the Rights


13





--------------------------------------------------------------------------------





to MSRs and the sale and delivery to the Purchasers of the Rights to MSRs
pursuant to the provisions of this Sale Supplement will transfer to the
Purchasers good and marketable title to the Rights to MSRs free and clear of any
Liens.

Section 4.3    Right to Receive Servicing Fees. Seller is entitled to receive
Servicing Fees, Ancillary Income and Prepayment Interest Excess as servicer
under each Servicing Agreement, and the New York Uniform Commercial Code permits
the Seller to transfer the Excess Servicing Fees to MSR – EBO and the remainder
of the Rights to MSRs to Holdings under the Agreement and this Sales Supplement
without violation of any applicable Servicing Agreement.

Section 4.4    Servicing Agreements and Underlying Documents. Schedule I hereto
contains a list of all Servicing Agreements (other than the Underlying
Documents) related to the Servicing Rights that are subject to this Sale
Supplement and Schedule II hereto contains a list of all Underlying Documents
related to such Servicing Agreement, in each case with all amendments and
modifications thereto,orsupplementstheretowithrespecttosuch Servicing Rights.

Section 4.5    Mortgage Pool Information, Related Matters.
(a)    Seller has delivered to the Purchasers one or more summary schedules
which set forth information with respect to each Mortgage Pool relating to the
Servicing Rights (the “Summary Schedules”). Seller acknowledges that the
Purchasers have relied on such Summary Schedules to determine the Purchase Price
it was willing to pay for the Transferred Assets.
(b)    The Summary Schedules, the Mortgage Loan Schedule and the Database are
true, accurate and complete in all material respects as of the related Cut‑off
Date or such other date specified thereon.
(c)    The Mortgage Loan Schedule indicates, by code reference, which of the
Mortgage Loans have been converted into REO Properties as of the Cut‑off Date.

Section 4.6    Enforceability of Servicing Agreements.
(a)    Seller has delivered to Purchasers on or prior to the related Closing
Date, true and complete copies of all Servicing Agreements listed on Schedule I
hereto and all amendment thereto and all Underlying Documents listed on
Schedule II hereto and all amendments thereto. There are no other written or
oral agreements binding upon Seller or Purchasers
thatmodify,supplementoramendanysuchServicingAgreementorUnderlying Document.
(b)    Seller has not received written notice of any pending or threatened
cancellation or partial termination of any Servicing Agreement or Underlying
Document or any written notice of any pending or threatened termination of
Seller as servicer of any of the Mortgage Loans.
(c)    On and prior to the related Servicing Transfer Date, each Servicing
Agreement and each of the Underlying Documents is or was a valid and binding
obligation of Seller, is or was in full force and effect and enforceable against
Seller in accordance with its terms, except


14





--------------------------------------------------------------------------------





as such enforceability may be affected by bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors rights generally and general principles of equity (regardless of
whether considered in a proceeding of law or in equity).

Section 4.7    Compliance With Servicing Agreements.
(a)    Seller has serviced the Mortgage Loans subject to the Servicing
Agreements and has kept and maintained complete and accurate books and records
in connection therewith, all in accordance with Applicable Requirements, has
made all remittances required to be made by it under each Servicing Agreement
and is otherwise in compliance in all material respects with all Servicing
Agreements and the Applicable Requirements.
(b)    (i) No early amortization event, servicer default, servicer termination
event, event of default or other default or breach has occurred under any
Servicing Agreement or any Underlying Document (except with respect to the
delinquency or loss performance triggers identified in the Summary Schedules),
and (ii) no event has occurred, which with the passage of time or the giving of
notice or both would: (A) constitute a material default or breach by Seller
under any Servicing Agreement, Underlying Document or under any Applicable
Requirement; (B) permit termination, modification or amendment of any such
Servicing Agreement or Underlying Document by a third party without the consent
of Seller; (C) enable any third party to demand that Seller or either Purchaser
incur any repurchase obligations pursuant to a Servicing Agreement or an
Underlying Document or provide indemnification for any amount of losses relating
to a breach of a loan representation or warranty; (D) impose on Seller or either
Purchaser sanctions or penalties in respect of any Servicing Agreement or
Underlying Document; or (E) rescind any insurance policy or reduce insurance
benefits in respect of any Servicing Agreement or Underlying Document which
would result in a material breach or trigger a default of any obligation of
Seller under any Servicing Agreement or Underlying Document.
(c)    There are no agreements currently in place with any subservicers to
perform any of Seller’s duties under the Servicing Agreements.
(d)    Each report and officer’s certification prepared by Seller as servicer
pursuant to a Servicing Agreement is true and correct in all material respects.
Seller has previously made available to the Purchasers a correct and complete
description of the policies and procedures used by Seller in connection with
servicing the Mortgage Loans related to the Servicing Agreements.
(e)    In the preceding twelve (12) month period, no Governmental Authority,
Investor, Insurer, rating agency, trustee, master servicer or any other party to
a Servicing Agreement has provided written notice to Seller claiming or stating
that Seller has violated, breached or not complied with any Applicable
Requirements in connection with the servicing of the related Mortgage Loans
which has not been resolved by Seller.
(f)    All Custodial Accounts and Escrow Accounts have been established and
continuously maintained in accordance with Applicable Requirements. All
Custodial Account and Escrow Account balances required by the Mortgage Loans and
paid for the account of the Mortgagors under the related Mortgage Loans have
been credited properly to the appropriate account and have


15





--------------------------------------------------------------------------------





been retained in and disbursed from the appropriate account in accordance with
Applicable Requirements.

Section 4.8    No Recourse. None of the Servicing Agreements or other contracts
to be assumed by the Purchasers hereunder provide for Recourse to Seller.

Section 4.9    The Mortgage Loans.
(a)    Each of the Mortgage Loans and REO Properties related to each Servicing
Agreement has been serviced in accordance with Applicable Requirements in all
material respects.
(b)    Except as disclosed on the Mortgage Loan Schedule, in the related
Database and in the related Loan File and consistent with the requirements of
the related Servicing Agreement, Seller has not waived any default, breach,
violation or event of acceleration under any Mortgage Loan, except to the extent
that any such waiver is permitted under the related Servicing Agreement and
reflected in the Mortgage Loan Schedule, the related Database and the related
Loan File and the disclosure relating to such waiver is reflected consistently
in all material respects among the related Mortgage Loan Schedule, the related
Database and the related Loan File. The Mortgage related to each Mortgage Loan
related to the Servicing Agreements has not been satisfied, cancelled or
subordinated, in whole or in part, and except as permitted under the related
Servicing Agreement, the related Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such release, cancellation, or subordination.
(c)    There is in force with respect to each Mortgaged Property and REO
Property related to a Servicing Agreement a hazard insurance policy (including
any policy in effect under a forced place insurance policy) and, if applicable,
a flood insurance policy that provides, at a minimum, for the coverage as
required by the applicable Servicing Agreement. Seller and any prior servicer or
subservicer under the Servicing Agreements has taken all necessary steps to
maintain any hazard insurance policy, flood insurance policy, primary mortgage
insurance policy, and title insurance policy as required under the Servicing
Agreements.
(d)    Seller is not aware of any repurchase requests or demands being made or
threatened to be made with respect to any Mortgage Loans related to the
Servicing Agreements in excess of $10 million with respect to any Servicing
Agreement.
(e)    Except as disclosed in the related Database, Seller has not received
notice from any Mortgagor with respect to the Mortgage Loans related to the
Servicing Agreements of a request for relief pursuant to or invoking any of the
provisions of the Servicemembers Civil Relief Act or any similar law which would
have the effect of suspending or reducing the Mortgagor’s payment obligations
under a Mortgage Loan or which would prevent such loan from going into
foreclosure.
(f)    With respect to each adjustable rate Mortgage Loan, Seller and each prior
servicer has complied in all material respects with all Applicable Requirements
regarding interest rate and payment adjustments.


16





--------------------------------------------------------------------------------





(g)    Each first lien Mortgage Loan is covered by a valid and freely
assignable, life of loan, tax service contract, and flood tracking services
contract, in full force and effect. All flood zone determination information
provided to the Purchasers is true and correct in all material respects.
(h)    There are no actions, claims, litigation or governmental investigations
pending or, to the knowledge of Seller, threatened, against Seller, or with
respect to any Servicing Agreement or any Mortgage Loan, which relate to or
affect Seller’s rights with respect to the Servicing Rights or Seller’s right to
sell, assign and transfer the Servicing Rights or the Rights to MSRs or to
receive any Servicing Fee, which could reasonably be expected to have a Material
Adverse Effect individually or in the aggregate.
(i)    Payments received by Seller with respect to any Mortgage Loans related to
the Servicing Agreements have been remitted and properly accounted for as
required by Applicable Requirements in all material respects. All funds received
by Seller in connection with the satisfaction of Mortgage Loans, including
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate Custodial Account or Escrow Account and all such
funds have been applied to pay accrued interest on the Mortgage Loans, to reduce
the principal balance of the Mortgage Loans in question, or for reimbursement of
repairs to the Mortgaged Property or as otherwise required by Applicable
Requirements or are on deposit in the appropriate Custodial Account or Escrow
Account.
(j)    Seller is not aware of any Person that has issued any notice or written
intention to exercise the optional call or optional redemption provisions under
any of the related Servicing Agreements.
(k)    No fraudulent action has taken place on the part of Seller in connection
with its servicing of any Mortgage Loan related to the Servicing Agreement.
(l)    Except with respect to partial releases, actions required by a divorce
decree, assumptions, or as otherwise permitted under Applicable Requirements and
documented in the Loan File and the Database, (i) the terms of each Mortgage
Note and Mortgage have not been modified by Seller or any prior servicer,
(ii) no party thereto has been released in whole or in part by Seller or any
prior servicer and (iii) no part of the Mortgaged Property has been released by
Seller or any prior servicer.

Section 4.10    Servicing Advance Receivables.
(a)    From and including the Closing Date until such Servicing Advance
Receivable is transferred to Holdings under Section 3.1, Seller is the sole
holder and owner of each Servicing Advance Receivable and has good and
marketable title to such Servicing Advance Receivable. Seller has not previously
assigned, transferred or encumbered the Servicing Advance Receivables other than
pursuant to the Agreement, this Sale Supplement and the Servicing Advance
Financing Agreements. The sale and delivery to Holdings of the Servicing Advance
Receivables pursuant to the provisions of this Sale Supplement will transfer to
Holdings good and marketable


17





--------------------------------------------------------------------------------





title to the Servicing Advance Receivables free and clear of any Liens (other
than the Liens created pursuant to the Servicing Advance Financing Agreements).
(b)    Each Servicing Advance Receivable transferred to Holdings under
Section 3.1, is at the time of such transfer a valid and existing account owing
to Seller and is carried on the books of Seller at or less than the amount
actually advanced or accrued net of any charge‑offs or other adjustments by
Seller. Seller has not received any notice from a master servicer, securities
administrator, trustee, Insurer, Investor or any other Person, which disputes or
denies a claim by Seller for reimbursement in connection with any such Servicing
Advance Receivable. Each Servicer Advance made by Seller (and each trailing
invoice received by Holdings on or after the related Servicing Transfer Date for
services rendered prior to such Servicing Transfer Date) that is reimbursed or
paid by Holdings to Seller or a third party service provider is fully
reimbursable to Holdings as a Servicer Advance under the terms of the related
Servicing Agreement.
(c)    Each Servicer Advance made by Seller was made in accordance with
Applicable Requirements and Seller’s advance policies and stop advance policies
and procedures in all material respects, and is not subject to any set‑off or
claim that could be asserted against Holdings. No Servicer Advance made by
Seller or any prior servicer under a Servicing Agreement and not reimbursed or
paid to Seller prior to the related Sale Date is a Non‑Qualified Servicer
Advance. Seller has not received any written notice from any Person in which
such Person disputes or denies a claim by Seller for reimbursement in connection
with a specifically identified Servicer Advance.

Section 4.11    Servicing Agreement Consents and Other Third Party Approvals.
None of the execution, delivery and performance of the Agreement and this Sale
Supplement by Seller, the transfers of Servicing Rights under Section 2.2, the
transfer of Rights to MSRs under Section 2.1, the transfers of Servicing Advance
Receivables under Section 3.1 and the other transactions contemplated hereby
require any consent, approval, waiver, authorization, penalties, notice or
filing to be obtained by Seller or the Purchasers from, or to be given by Seller
or the Purchasers to, or made by Seller or the Purchasers with, any Person,
except for, with respect to the Servicing Rights Assets, the Third Party
Consents.

Section 4.12    Servicing Advance Financing Agreements.
(a)    Except as otherwise disclosed to the Purchasers, all of the Servicing
Agreements are “Facility Eligible Servicing Agreements,” and each Servicer
Advance to be owned by an Advance SPE is a “Facility Eligible Receivable,” each
as defined under the Servicing Advance Financing Agreements.
(b)    All of the representations and warranties of Seller in the Servicing
Advance Financing Agreements are true and correct, and no early amortization
event, default, event of default or similar event has occurred under the
Servicing Advance Financing Agreements.
(c)    Each of Seller and its Affiliates have complied in all material respects
with the terms of the existing Servicing Advance Financing Agreements.


18





--------------------------------------------------------------------------------






Section 4.13    Anti‑Money Laundering Laws. Seller has complied with all
applicable anti‑money laundering laws and regulations.

Section 4.14    Servicer Ratings. Seller has a residential primary servicer
rating for the servicing of subprime residential mortgage loans issued by S&P,
Fitch or Moody’s at or above “Above Average,” “RPS3” and “SQ2‑”, respectively.

Section 4.15    Eligible Servicer. Seller meets the eligibility requirements of
a servicer and a subservicer under the terms of each Servicing Agreement and
Underlying Document.

Section 4.16    HAMP. Seller has entered into a Commitment to Purchase Financial
Instrument and Servicer Participation Agreement with Fannie Mae, as financial
agent of the United States, which agreement is in full force and effect.

ARTICLE 5    

CONDITIONS PRECEDENT

Section 5.1    Conditions to the Purchase of Certain Servicing Advance
Receivables. Holdings’ obligations to purchase any Servicing Advance Receivable
pursuant to Section 3.1 and to pay the related Servicing Advance Receivables
Purchase Price pursuant to Section 3.2 are subject to the satisfaction or
Holdings’ waiver of the condition that, on the date of the financing of such
Servicing Advance Receivable pursuant to the Servicing Advance Financing
Agreements, any required written confirmation from a national statistical rating
organization that the rating of the related notes will not be reduced, withdrawn
or downgraded shall have been obtained.

Section 5.2    Conditions to the Purchase of the Rights to MSRs. . The
Purchasers’ obligations to make their respective purchases pursuant to
Section 2.1, Holdings’ obligations to purchase the Servicing Rights pursuant to
Section 2.2, and the Purchasers’ obligations to pay the Purchase Price (and the
Estimated Purchase Price) pursuant to Section 2.3 and Section 2.6 are subject to
the satisfaction or the Purchasers’ waiver of each of the conditions set forth
in Section 6.1 and Section 6.3 of the Agreement (except the requirement to
deliver the Third Party Consents necessary to transfer the Servicing Rights
pursuant to Section 2.2) with respect to each of the Servicing Agreements and
each of the Servicing Rights, as applicable, on the Closing Date and the
satisfaction of each of the following conditions:
(a)    Seller shall have obtained all consents or approvals required to be
obtained to consummate the transfers to the Purchasers pursuant to Section 2.1;
(b)    The Servicing Advance Facility Agreements shall have been executed and
delivered by each of the parties thereto and all of the conditions precedent to
the effectiveness of the Servicing Advance Facility Agreements set forth therein
have been satisfied; and
(c)    The Subservicing Agreement and the Subservicing Supplement shall have
been executed and delivered by each of the parties thereto and all of the
conditions precedent to the


19





--------------------------------------------------------------------------------





effectiveness of the Subservicing Agreement and the Subservicing Supplement set
forth therein have been satisfied.

ARTICLE 6    

SERVICING MATTERS

Section 6.1    Seller as Servicer. Except as expressly set forth in this Sale
Supplement, Seller shall perform all of its duties and obligations of under each
Servicing Agreement until the related Servicing Transfer Date and shall at all
times until the related Servicing Transfer Date meet any standards and fulfill
any requirements applicable to Seller under each Servicing Agreement.

Section 6.2    Servicing. Except as otherwise specifically provided in this Sale
Supplement, Seller covenants and agrees to service and administer each Mortgage
Loan related to a Servicing Agreement from and after the Closing Date until the
related Servicing Transfer Date in accordance with Applicable Law, the terms of
the related Mortgage Loan Documents and any applicable private mortgage
insurance or pool insurance, the standards, requirements, guidelines,
procedures, restrictions and provisions of the related Servicing Agreement and
Underlying Documents governing the duties of Seller thereunder, this Sale
Supplement and any other Applicable Requirements. Without limiting the
foregoing, Seller covenants and agrees that it shall perform its obligations
pursuant to this Sale Supplement in a manner that will not cause the termination
of Seller as servicer under any Deferred Servicing Agreement, including any
termination based on Seller’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Deferred Servicing Agreement. The
parties acknowledge and agree that any termination of Seller as servicer with
respect to a Servicing Agreement pursuant to a delinquency or loss performance
trigger or for any other reason, other than as a result of a failure by Holdings
to purchase Servicing Advance Receivables pursuant to Section 3.1, shall be
deemed to be the result of a breach by Seller of its obligations under this Sale
Supplement and the Agreement. In the event of a conflict between a Servicing
Agreement and this Article 6, the Servicing Agreement shall control.

Section 6.3    Collections from Obligors and Remittances. Seller shall direct
the obligors on the Deferred Mortgage Loans to remit payment on the Deferred
Mortgage Loans to the Clearing Account (as defined in the Servicing Agreement)
and shall within one (1) Business Day of receipt promptly deposit any amounts
Seller receives with respect to the Deferred Mortgage Loans in the Clearing
Account. Seller shall promptly remit all amounts received by Seller with respect
to the Mortgage Loans to the applicable Custodial Account or Escrow Account, but
no later than the earlier of two (2) Business Days after receipt thereof or the
date required pursuant to the applicable Deferred Servicing Agreement; provided,
that Seller shall, subject to the terms of the related Servicing Agreement,
remit any such amounts that constitute recovery of a Servicer Advance to the
applicable account, if any, specified by Holdings pursuant to Section 3.4 within
one (1) Business Day of receipt thereof; provided, further, that Seller shall,
subject to the terms of the related Servicing Agreement, remit any such amounts
that constitute Servicing Fee to the applicable account, if any, specified by
Holdings pursuant to Section 2.5 within one (1) Business Day of receipt thereof.
Seller shall also making any compensating interest payments or prepayment
interest shortfall payments required to be made by Seller with respect to the
Mortgage Loans under the


20





--------------------------------------------------------------------------------





Deferred Servicing Agreements, and shall remit any such payments to the
applicable Custodial Account no less than one (1) Business Day prior to the
applicable remittance date for such Servicing Agreement.

Section 6.4    Servicing Practices. Seller shall not make any material change to
its servicing practices with respect to the Deferred Mortgage Loans after the
date hereof, including, any material changes to its cash collection and sweep
processes or its advance policies or stop advance policies, without Holdings’
prior written consent, which consent shall not be unreasonably withheld or
delayed. Holdings shall have the right to direct Seller to implement reasonable
changes to Seller’s servicing practices applicable with respect to all or a
portion of the Mortgage Loans, including any changes necessary to ensure
compliance with any Applicable Laws or governmental programs or directions
received pursuant to the applicable Servicing Agreements.

Section 6.5    Servicing Reports. Seller shall simultaneously deliver a copy of
any reports delivered by Seller to any Person pursuant to the Deferred Servicing
Agreements to Holdings.

Section 6.6    Escrow Accounts. Subject to the terms of the related Deferred
Servicing Agreement, Seller shall be entitled to withdraw funds from any Escrow
Account related to a Deferred Servicing Agreement only for the purposes
permitted in the applicable Servicing Agreement.

Section 6.7    Notices and Financial Information. Until the last Servicing
Transfer Date, Seller will furnish, or will cause to be furnished, to the
Purchasers:
(a)    within two (2) Business Days after the occurrence of a breach by Seller
of the Agreement or this Sale Supplement or any Termination Event or other event
that would give MSR – EBO the right to direct Seller to transfer the Servicing
Rights with respect to any Deferred Servicing Agreement, notice of such event;
(b)    any information required to be delivered by Seller pursuant to
Section 5.10 of the Subservicing Agreement, which information shall be delivered
at such times as specified in Section 5.10 of the Subservicing Agreement,
provided that any reference to a “Subject Servicing Agreement” in Section 5.10
of the Subservicing Agreement shall be deemed to be a reference to a “Deferred
Servicing Agreement,” for the purposes of this Section 6.7; and
(c)    such other information regarding the condition or operations, financial
or otherwise, of Seller or any of its subsidiaries as MSR – EBO may from time to
time reasonably request.

Section 6.8    Defaults under Deferred Servicing Agreements. Seller covenants
and agrees to use its reasonable best efforts to cure any breach, default or
notice of default with respect to its obligations under any Deferred Servicing
Agreement within the timeframe for cure set forth in such Deferred Servicing
Agreement.

Section 6.9    Continuity of Business. (a) Seller will maintain a disaster
recovery plan in support of the services it performs pursuant to this Sale
Supplement and each Deferred


21





--------------------------------------------------------------------------------





Servicing Agreement. Seller’s disaster recovery plan shall include, at a
minimum, procedures for back-up/restoration of operating and loan administration
computer systems; procedures and third‑party agreements for replacement
equipment (e.g. computer equipment), and procedures and third‑party agreements
for off‑site production facilities. Seller will provide Holdings information
regarding its disaster recovery plan upon reasonable request. Seller agrees to
annually test its disaster recovery plan to ensure compliance with this
Section 6.9. If such test results identify a material failure, Seller shall
advise Holdings of the steps Seller will be taking to remedy such failure and
shall notify Holdings when Seller has remedied such failure and retested. Seller
will notify Holdings anytime Seller’s disaster recovery plan is activated. In
the event of an activation of the disaster recovery plan, Seller shall use best
efforts to provide redundancy capabilities for a majority of the critical
systems within 48 hours in at least one of Seller’s other servicing facilities
unaffected by the disaster to ensure servicing of the Mortgage Loans will be
re‑established within such 48 hours.

Section 6.10    Clean Up Call Rights. Seller shall exercise its rights under any
optional termination or clean up call rights provided for in the Servicing
Agreements and the Underlying Documents (the “Clean Up Call Rights”) only at the
prior written direction of MSR – EBO specifying the date of exercise, which
shall be at least thirty (30) days after the date of such notice from MSR – EBO.
In connection with such exercise of Clean Up Call Rights, Seller hereby sells
and transfers to MSR – EBO (or its designee) on an exclusive and “as is” basis
the right to all economic beneficial rights to such Clean Up Call Rights
(including the right to cause Seller to exercise such Clean Up Call Rights),
which include the economic beneficial interest in the right to purchase from the
related trust for each Deferred Servicing Agreement all of the assets of such
trust, including the mortgage loans and REO properties (collectively, the
“Mortgage Loans”) for a payment of 0.50% of the unpaid principal balance of all
Performing Mortgage Loans of such trust (which payment is due upon the exercise
of any Clean Up Call Rights). Any purchase and exercise of such Clean Up Call
Rights shall be subject to customary “as is” documentation, which MSR – EBO and
Seller will negotiate in good faith. Seller shall give MSR – EBO at least thirty
(30) days’ notice prior to the date on which Seller would have to notify the
trustee for the related trust of its intent to exercise the related Clean Up
Call Rights and will work in good faith with MSR – EBO and the related trustee
with respect to the exercise the Clean Up Call Rights. For the avoidance of
doubt, MSR – EBO (or its designee) shall fund the exercise of the Clean Ups Call
Rights acquired and pay any expenses associated with such exercise (including
any of Seller’s reasonable out‑of‑pocket expenses and any customary transfer
expenses and deboarding fees, if applicable) and pay all unreimbursed Servicer
Advances and other amounts owed to Holdings with respect to such Servicing
Agreement under this Sale Supplement. For purposes of this Section 6.10,
“Performing Mortgage Loan” means any Mortgage Loan that is current or thirty
(30) days or less delinquent (MBA method). The rights of Seller to payment in
respect of any exercise of Clean Up Call Rights under this Section 6.10 by MSR –
EBO or its designee shall survive any transfer of servicing pursuant to
Section 6.12.

Section 6.11    Amendments to Deferred Servicing Agreements; Transfer of
Servicing Rights. Seller hereby covenants and agrees not to amend the Servicing
Agreements without the Purchasers’ prior written consent. Seller shall not sell
or otherwise voluntarily transfer servicing under any of the Deferred Servicing
Agreement during the Consent Period except as


22





--------------------------------------------------------------------------------





expressly provided in this Sale Supplement or take any other actions
inconsistent with Holdings’ right to acquire ownership of Servicing Rights with
respect to a Servicing Agreement upon receipt of the required Third Party
Consents.

Section 6.12    Assumption of Servicing Duties; Transfer of Rights to MSRs and
Servicing Rights. Holdings may from time to time designate any of Seller’s
servicing obligations under a Deferred Servicing Agreement and assume the
performance of such obligations so long as such assumption is permitted pursuant
to such Deferred Servicing Agreement and does not limit Seller’s right to
receive the Servicing Fees pursuant to such Deferred Servicing Agreement.
Notwithstanding anything in the Agreement or this Sale Supplement to the
contrary, either Purchaser may transfer the Rights to MSRs to any third party
and/or may direct Seller to transfer the Servicing Rights to a third party that
can obtain the required Third Party Consents, subject to the right of the Seller
to receive the Seller Monthly Servicing Fee, the Performance Fee, the Ancillary
Income and, if applicable, the Prepayment Interest Excess owed to Seller with
respect to such Deferred Servicing Agreement pursuant to Article 7. For the
avoidance of doubt, MSR – EBO shallbe entitled to receive all proceeds of such
transfer.

Section 6.13    Termination Event. In the case that any Termination Event occurs
with respect to any Servicing Agreement during the Consent Period, Seller shall,
upon MSR – EBO’s written direction to such effect, use commercially reasonable
efforts to transfer the Servicing Rights relating to any affected Servicing
Agreement to a third party servicer identified by MSR – EBO with respect to
which all required Third Party Consents with respect to such Servicing Agreement
can be obtained. MSR – EBO shall be entitled to receive all proceeds of such
transfer.

Section 6.14    Servicing Transfer. Seller and the Purchasers shall, prior to
the Servicing Transfer Date with respect to each Servicing
Agreement,workingoodfaith to determine and agreeuponapplicableservicing transfer
procedures with respect to such Servicing Agreement.

Section 6.15    Incorporation of Provisions from Subservicing Agreement. The
provisions of each of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 (excluding the first
sentence thereof), 5.17 and 5.18, and Exhibit A of the Subservicing Agreement
are hereby incorporated into this Sale Supplement by reference, mutatis
mutandis, as if its provisions were fully set forth herein; provided that any
reference therein to the defined terms “Ocwen,” “Servicer,” “Mortgage Loan,”
“Subject Servicing Agreement” and “Agreement,” shall be deemed for purposes of
this Sale Supplement to be references to the terms “Seller,” “Holdings,”
“Deferred Mortgage Loan,” “Deferred Servicing Agreement” and “Sale Supplement,”
respectively and any reference therein to the phrase “during the term of this
Agreement” shall be deemed for purposes of this Sale Supplement to be references
to the phrase “until the last Servicing Transfer Date.”

ARTICLE 7    

SELLER SERVICING FEES; COSTS AND EXPENSES

Section 7.1    Seller Monthly Servicing Fee. As consideration for Seller
servicing the Mortgage Loans pursuant to the Deferred Servicing Agreements
during the applicable Consent Period but prior to the earlier of the date on
which the Servicing Rights are transferred from Seller


23





--------------------------------------------------------------------------------





with respect to a Deferred Servicing Agreement or Servicing Fee Reset Date,
Holdings shall pay to Seller a monthly base servicing fee for each calendar
month during such period during which Seller is servicing Mortgage Loans with
respect to Deferred Servicing Agreements pursuant to this Sale Supplement equal
to 12% of the aggregate Servicing Fees actually received by the Purchasers under
this Sale Supplement during such calendar month with respect the Deferred
Servicing Agreements (the “Seller Monthly Servicing Fee”).

Section 7.2    Performance Fee. In addition to the Seller Monthly Servicing Fee,
Holdings shall pay to Seller for each calendar month during which Seller is
servicing Mortgage Loans with respect to Deferred Servicing Agreements pursuant
to this Sale Supplement a performance fee (“Performance Fee”) equal to the
greater of (a) zero and (b) (x) the excess, if any, of the aggregate of all
Servicing Fees actually received by the Purchasers with respect to the Deferred
Servicing Agreements and pursuant to the Transferred Servicing Agreements
(whether directly pursuant to such Transferred Servicing Agreements or pursuant
to this Sale Supplement) during such calendar month over the sum of (i) the
Monthly Servicing Fee for such calendar month and (ii) the Retained Servicing
Fee for such calendar month multiplied by (y) a fraction, (i) the numerator of
which is the average unpaid principal balance of all Mortgage Loans subject to
the Deferred Servicing Agreements during such calendar month and (ii) the
denominator of which is equal to the sum of the average unpaid principal balance
of all Mortgage Loans subject to the Deferred Servicing Agreements during such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Transferred Servicing Agreements during such calendar month, or
such other allocation percentage which is agreed by Seller and Holdings (the
“Allocation Percentage”). The Performance Fee, if any, for any calendar month
will be reduced by an amount equal to One‑Month LIBOR (calculated using the
arithmetic mean of daily rates for the period published by British Bankers’
Association) plus 2.75% of the Excess Servicing Advances, if any, for such month
multiplied by the Allocation Percentage, and the amount of any such reduction in
the Performance Fee shall be retained by Holdings. If the Closing Date does not
occur on the first day of a calendar month, the Performance Fee for the period
from the Closing Date to the last of the calendar month in which the Closing
Date occurs shall be calculated in a pro rata manner based on the number of days
in such period. Notwithstanding any provision in this Sale Supplement to the
contrary, in the event Holdings has failed to pay Seller any Seller Monthly
Servicing Fee or Performance Fees that are past due after ten (10) Business Days
of Holdings receiving notice of such failure, Seller shall not be required to
continue to act as servicer until such time as Holdings has fully paid such past
due Seller Monthly Servicing Fee or Performance Fee; provided that Holdings
shall not have notified Seller that it disputes the occurrence or amount of such
past due Seller Monthly Servicing Fee or Performance Fee.

Section 7.3    Costs and Expenses. Except as otherwise expressly provided inthe
Agreement or this Sale Supplement, each party hereto shall be responsible for
its own costs and expenses incurred in connection with the negotiation and
execution of the Agreement, this Sale Supplement and all documents relating
thereto. Seller shall be required to pay all expenses incurred by it in
connection with its obligations hereunder to the extent such expenses do not
constitute Servicer Advances and shall not be entitled to reimbursement therefor
except as specifically provided for herein or in the applicable Deferred
Servicing Agreement. Seller shall reimburse the Purchasers for any reasonable
out‑of‑pocket costs, including legal fees, incurred


24





--------------------------------------------------------------------------------





by the Purchasers in connection with obtaining any required Third Party
Consents; provided, however, thatneither Purchaser shall incur such costs
without the prior written approval of Seller.

Section 7.4    Ancillary Income. Seller shall be entitled to retain as
additional compensation any Ancillary Income and any Prepayment Interest Excess
received by Seller with respect to the Deferred Mortgage Loans, to the extent
such Ancillary Income or Prepayment Interest Excess is permitted to be retained
by Seller pursuant to the related Deferred Servicing Agreement.

Section 7.5    Calculation and Payment. No later than the second Business Day
following the receipt by the Purchasers of the Monthly Servicing Oversight
Report for a calendar month, Holdings will remit to Seller in immediately
available funds the Seller Monthly Servicing Fee and Performance Fees payable by
Holdings to Seller for the related calendar month, along with a report showing
in reasonable detail the calculation of such Seller Monthly Servicing Fees and
Performance Fees.

Section 7.6    No Offset. Neither party shall have any right to offset against
any amount payable hereunder or other agreement to the other party, or otherwise
reduce any amount payable hereunder as a result of, any amount owing by the
other party or any of its Affiliates to such party or any of its Affiliates.

Section 7.7    Servicing Fee Reset Date. No later than six (6) months prior to
the Servicing Fee Reset Date, Holdings shall commence negotiating in good faith
an extension of the Servicing Fee Reset Date and the servicing fees payable to
Seller. If Seller and Holdings are unable to agree to such servicing fees prior
to the Servicing Fee Reset Date, Seller shall, upon Holdings’ written direction
to such effect, transfer the Servicing Rights relating to all of the Deferred
Servicing Agreements to a third party servicer (including any affiliate of
Holdings) identified by Holdings with respect to which all required Third Party
Consents with respect to the Deferred Servicing Agreements can be obtained.
Notwithstanding anything to the contrary in this Sale Supplement, after the
Servicing Fee Reset Date and prior to any transfer of servicing under this
section, all fees payable to Seller under this Sale Supplement shall continue to
be paid and the Servicing Agreement shall continue to be deemed a Deferred
Servicing Agreement hereunder. Upon any transfer of servicing pursuant to this
Section 7.7, an amount equal to the consideration for the transfer of related
accrued and unpaid servicing fees for such Deferred Servicing Agreement shall be
paid to Seller so long as Holdings receives the amount of the accrued and unpaid
Retained Servicing Fee and Retained Servicing Fee Shortfall, if any, owing
Holdings at the date of transfer (whether or not then due and payable
hereunder). MSR-EBO shall be entitled to receive all proceeds of such transfer
other than the amounts Seller is entitled to in accordance with the immediately
preceding sentence.

ARTICLE 8    

INDEMNIFICATION

Section 8.1    Seller Indemnification of Purchasers. Seller agrees to indemnify
and hold harmless each Purchaser and each officer, director, agent, employee or
Affiliate of each Purchaser (each, a “Seller Indemnified Party”) from and
against any and all claims, losses, damages, liabilities, judgments, penalties,
fines, forfeitures, legal fees and expenses, and any and all related


25





--------------------------------------------------------------------------------





costs and/or expenses of litigation, administrative and/or regulatory agency
proceedings, and any other costs, fees and expenses (each, a “Liability”)
suffered or incurred by a Purchaser or any such other Person (whether or not
resulting from a third party claim) arising directly or indirectly out of or
resulting from (a) any event relating to Transferred Assets occurring prior to
the related Servicing Transfer Date, (b) a breach of any of Seller’s
representations and warranties contained in the Agreement, this Sale Supplement
or any other Related Agreement or Seller’s failure to observe and perform any of
Seller’s duties, obligations, covenants or agreements contained in the
Agreement, this Sale Supplement or any other Related Agreement, (c) acts or
omissions of Seller, any other servicer of any Mortgage Loans, or any
subservicer, contractor or agent engaged by Seller or any other servicer, in
each case prior to the related Servicing Transfer Date, relating to the
Transferred Assets, including any failure by Seller, any other servicer or any
subservicer, contractor or agent engaged by Seller or any other servicer prior
to the related Servicing Transfer Date to comply with the Applicable
Requirements, (d) the Excluded Liabilities or (e) any acts or omissions by
Seller or its employees or agents in performance of its duties or obligations
pursuant to this Sale Supplement.

Section 8.2    Purchasers Indemnification of Seller. The Purchasers agree,
jointly and severally, to indemnify and hold harmless Seller and each officer,
director, agent, employee or Affiliate of Seller (each, a “Purchaser Indemnified
Party”) from and against any and all Liability suffered or incurred by Seller or
any such other Person arising out of or resulting from (a) a breach of any of
the Purchasers’ representations and warranties or covenants contained in the
Agreement, the Sale Supplement or any other Related Agreement or (b) acts or
omissions of a Purchaser or any subservicer, contractor or agent (other than
Seller or any of Seller’s Affiliates) engaged by the Purchasers, in each case
after the related Servicing Transfer Date, relating to the Transferred Assets.

Section 8.3    Indemnification Procedures.
(a)    As promptly as is reasonably practicable after becoming aware of a claim
for indemnification under the Agreement or this Sale Supplement not involving a
Third‑Party Claim, but in any event no later than fifteen (15) Business Days
after first becoming aware of such claim, the Indemnified Person shall give
notice to the Indemnifying Person of such claim, which notice shall specify the
facts alleged to constitute the basis for such claim and the amount that the
Indemnified Person seeks hereunder from the Indemnifying Person; provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby.
(b)    The Indemnified Person shall give notice as promptly as is reasonably
practicable, but in any event no later than ten (10) Business Days after
receiving notice thereof, to the Indemnifying Person of the assertion of any
claim, or the commencement of any action, suit, claim or proceeding, by any
unaffiliated third Person (a “Third‑Party Claim”) in respect of which indemnity
may be sought under the Agreement or this Sale Supplement (which notice shall
specify in reasonable detail the nature and amount of such claim); provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense,
(i) participate in the defense


26





--------------------------------------------------------------------------------





of any such Third‑Party Claim, and (ii) upon notice to the Indemnified Person,
at any time during the course of any such Third‑Party Claim, assume the defense
thereof with counsel of its own choice and, in the event of such assumption,
shall have the exclusive right, subject to clause (i) in the proviso in
Section 8.3(c), to settle or compromise such Third‑Party Claim. If the
Indemnifying Person assumes such defense, the Indemnified Person shall have the
right (but not the duty) to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Person. Whether or not the Indemnifying Person chooses to defend or
prosecute any such Third‑Party Claim, all of the parties hereto shall cooperate
in the defense or prosecution thereof.
(c)    Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(b) or the Indemnifying Person, as
the case may be), of any such Third‑Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.
(d)    Except as specifically provided for in the Agreement or this Sale
Supplement, no claim may be made by an Indemnified Person for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Sale Supplement, or any act, omission or event occurring in
connection herewith or therewith, and to the fullest extent permitted by law,
Seller and each Purchaser hereby waives, releases and agrees not to sue upon any
such claim for Special Damages, whether or not accrued or whether or not known
or suspected to exist in its favor.

Section 8.4    Tax Treatment.
(a)    Seller and the Purchasers agree that all payments made by any of them to
or for the benefit of the other under this Article 8, under other indemnity
provisions of the Agreement or this Sale Supplement and for any
misrepresentations or breaches of warranties or covenants, shall be treated as
adjustments to the Purchase Price for tax purposes and that such treatment shall
govern for purposes hereof except to the extent that the Applicable Laws of a
particular jurisdiction provide otherwise.
(b)    All payments made pursuant to this Agreement shall be made free and clear
and without deductions of any kind for taxes.

Section 8.5    Survival. The parties’ obligations under this Article 8 shall
survive any termination of the Agreement and/or this Sale Supplement.


27





--------------------------------------------------------------------------------






Section 8.6    Additional Indemnification.
(a)    Without limiting Seller’s obligations under Article 8 of this Sale
Supplement, it is agreed by the parties that if Seller is terminated as servicer
under any Deferred Servicing Agreement as a result of any action described in
clauses (a) through (e) of Section 8.1 above, Seller shall also pay to the
Purchasers, as reasonable and just compensation for such termination, an amount
equal to the product of (i) the Purchase Price for such Deferred Servicing
Agreement and (ii) the Amortization Percentage for the calendar month in which
Seller received notice of such termination, and the Purchasers shall accept such
sum as liquidated damages, and not as penalty, in the event of such a
termination.

Section 8.7    Specific Performance. Notwithstanding any other provision of the
Agreement or this Sale Supplement, (i) it is understood and agreed that the
remedy of indemnity payments pursuant to this Article 8 and other remedies at
law would be inadequate in the case of any actual or threatened breach of the
Agreement or this Sale Supplement by Seller and (ii) the Purchasers shall be
entitled, without limiting its other remedies and without the necessity of
proving actual damages or posting any bond, to equitable relief, including the
remedy of specific performance or injunction, with respect to any breach or
threatened breach of such covenants. Such relief shall be in addition to, and
not in lieu of, all other remedies available at law or in equity to such party
under the Agreement and this Sale Supplement.

ARTICLE 9    

GRANT OF SECURITY INTEREST

Section 9.1    Granting Clause. To secure its performance of its obligations
under the Agreement and this Sale Supplement, Seller hereby grants to the
Purchasers a security interest in all of its right, title and interest in and to
the following, whether now owned or hereafter acquired, and all monies
“securities,” “instruments,” “accounts,” “general intangibles,” “payment
intangibles,” “goods,” “letter of credit rights,” “chattel paper,” “financial
assets,” “investment property,” (each as defined in the applicable UCC) and
other property consisting of, arising from or relating to any of the following:
(a)    the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Deferred Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;
(b)    the Rights to MSRs with respect to each Servicing Agreement;
(c)    all Servicing Fees, Ancillary Income and Prepayment Interest Excess
received under the Deferred Servicing Agreements and subject to Section 6.10 of
this Sale Supplement any rights to exercise any optional termination or clean‑up
call provisions under the Deferred Servicing Agreements;


28





--------------------------------------------------------------------------------





(d)    all income from amounts on deposit in Custodial Accounts and Related
Escrow Accounts related to the Deferred Servicing Agreements;
(e)    all files and records in Seller’s possession or control, including the
related Database, relating to the assets specified in clauses (a) through (c);
(f)    all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set‑off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing and/or the Assumed Liabilities; and
(g)    any proceeds of any of the foregoing (collectively, the “Collateral”).
This Sale Supplement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that the
Purchasers may reasonably request in order to perfect the interests of the
Purchasers in, to and under, or to protect, the Collateral or to enable the
Purchasers to exercise or enforce any of its rights or remedies hereunder. To
the fullest extent permitted by applicable law, Seller hereby authorizes the
Purchasers to file financing statements and amendments thereto in connection
with the grant of a security interest pursuant to this Section 9.1. Seller
covenants and agrees to take all necessary action to prevent the creation or
imposition of any Lien upon any of the Collateral, and to maintain the
Collateral free and clear of all Liens, other than the Lien securing the
obligations of Seller arising under this Sale Supplement. Seller agrees to give
the Purchasers prior written notice of any change in its legal name or
jurisdiction of organization. 


29





--------------------------------------------------------------------------------








ARTICLE 10    

MISCELLANEOUS PROVISIONS

Section 10.1    Further Assurances. Without limiting Section 5.7 of the
Agreement, each party hereto shall execute and deliver in a reasonable timeframe
such reasonable and appropriate additional documents, instruments or agreements
and take such reasonable actions as may be necessary or appropriate to
effectuate the purposes of this Sale Supplement at the request of the other
party. Without limiting the foregoing, the Seller agrees that it will promptly
at the Purchasers’ request execute and deliver an one or more assignment and
assumption agreements, in form mutually agreed to by the parties, one or more
equity interest assignments, in form mutually agreed to by the parties, or such
other documents, instruments or agreements as the Purchasers may reasonably
request to evidence the transfers of Rights to MSRs pursuant to Section 2.1,
Servicing Rights pursuant to Section 2.2 and Transferred Receivables Assets
pursuant to Section 3.1.

Section 10.2    Compliance with Applicable Laws; Licenses. Seller will comply
with all Applicable Laws in connection with the performance of its obligations
under the Agreement and this Sale Supplement. Seller shall maintain all
necessary licenses and approvals in each jurisdiction where the failure to do so
would materially and adversely affect the ability of Seller to perform its
obligations under the Agreement and this Sale Supplement.

Section 10.3    Merger, Consolidation, Etc. Seller will keep in full effect its
existence, rights and franchises as a limited liability company, and will obtain
and preserve its qualification to do business as a foreign organization in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Agreement, this Sale Supplement, each
Deferred Servicing Agreement or any of the Deferred Mortgage Loans, or to
perform its duties under the Agreement or this Sale Supplement. Seller may be
merged or consolidated with or into any Person, or transfer all or substantially
all of its assets to any Person, in which case any Person resulting from any
merger or consolidation to which Seller shall be a party or acquiring all or
substantially all of the assets of Seller, or any Person succeeding to the
business of Seller shall be the successor of Seller hereunder and under the
Agreement, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, however, that the successor or
surviving Person shall be an institution whose deposits are insured by FDIC or a
company whose business includes the servicing of mortgage loans and shall have a
tangible net worth not less than $25,000,000.

Section 10.4    Annual Officer’s Certificate. Not later than March 15 of each
calendar year commencing in 2014, Seller shall deliver to the Purchasers an
Officer’s Certificate stating, as to each signatory thereof, that (i) a review
of the activities of Seller during the preceding year and of performance under
the Agreement and this Sale Supplement has been made under such officers’
supervision and (ii) to the best of such officer’s knowledge, based on such
review, Seller has fulfilled all of its obligations under the Agreement and this
Sale Supplement in all material respects throughout such year, or, if there has
been a default in the fulfillment of any such obligation


30





--------------------------------------------------------------------------------





in any material respect, specifying each such default known to such officer and
the nature and status thereof.

Section 10.5    Accounting Treatment. Notwithstanding Section 8.14 of the
Agreement, the parties acknowledge that until such time as the Third Party
Consents with respect to a Servicing Agreement are obtained, the parties shall
treat the transaction hereunder with respect to such Servicing Agreement as a
financing for accounting purposes.

Section 10.6    Incorporation. The provisions of Article 8 of the Agreement are
hereby incorporated into this Sale Supplement by reference, mutatis mutandis, as
if its provisions were fully set forth herein.

Section 10.7    Third Party Beneficiaries. Seller and each Purchaser acknowledge
and agree that the indenture trustee, on behalf of the holders of related notes,
with respect to any Servicing Advance Financing Agreements pursuant to which
such Purchaser has transferred Servicer Advances made pursuant to a Deferred
Servicing Agreement is an express third party beneficiary of this Sale
Supplement and the Agreement solely with respect to the Deferred Servicing
Agreements related to such Servicing Advance Financing Agreement.
[Signature Page Follows]




31





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Sale Supplement to be
executed and delivered by its respective officer thereunto duly authorized as of
the date above written.
 
OCWEN LOAN SERVICING, LLC 
 
 
 
 
By:
Ocwen Mortgage Servicing, Inc., as its sole member 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
HLSS HOLDINGS, LLC 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
HLSS MSR – EBO ACQUISITION LLC 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 












--------------------------------------------------------------------------------






EXHIBIT A

Form of Monthly Remittance Report
Ocwen Loan Servicing, LLC    xxx
Deal Name
Remittance Summary    [Month] [Year]
Particulars
Amount ($)
Scheduled Principal Payments
0.00
Curtailments
0.00
Interest on curtailment
0.00
Pool to Security
0.00
Payoff Principal
0.00
Neg Amt Prin
0.00
Deferred Principal Paid
0.00
Total Principal remitted
0.00
Gross Scheduled Interest
0.00
Less: Service fee amount
0.00
Less: LPMI Premium
0.00
Add: INT on STA Reinstatement
0.00
Add: INT on STA Paid‑in‑full
0.00
Less: STA PI Recoveries
0.00
Total Interest remitted
0.00
Less: Realized Loss
0.00
Less: Trailing expenses
0.00
Add: Trailing income
0.00
+/‑ Collection on released loans
0.00
Interest on curtailment
0.00
Add: Prepayment penalty
0.00
+/‑ Prior period PPP
0.00
Add: Collection on STA loans
0.00
Add: Non recoverable Credits
0.00
Less: Non recoverable advances
0.00
Less: Non Loan level expense
0.00



A‑1



--------------------------------------------------------------------------------





Particulars
Amount ($)
Less: Jr Lien Blanket Policy Fee
0.00
Less: Pre‑approved legal expense
0.00
+/‑ ‑Reconciliation adjustments
0.00
+ / ‑ Arrearage remittance
 
Add: Principal Arrearage
0.00
Add: Interest Arrearage
0.00
+ / ‑: Modification Forgiveness of Debt
 
Principal Forgiveness
0.00
Interest Forgiveness
0.00
Expense Forgiveness
0.00
Scheduling Difference
0.00
Deferred Principal Loss
0.00
SAM waived balance loss
0.00
Investor Incentives
0.00
Less: Compensating Interest adjustment
0.00
Total Remittance
0.00
Beg Sch Balance
0.00
Ending Principal Balance
0.00
Beg Actual Balance
0.00
Ending Actual Principal Balance
0.00
Beg Deferred Principal Balance
0.00
Ending Deferred Principal Balance
0.00
Beg Loan count
0.00
Payoffs
0.00
End Loan count
0.00
Principal Roll Test
0.00
Loan Count Test
0.00
Non Supporting Compensating Interest
0.00
Wire of sub ‑ Investor
0.00
Grand Total for PI Wire
0.00





A‑2





--------------------------------------------------------------------------------






SCHEDULE I

SERVICING AGREEMENTS






I‑1



--------------------------------------------------------------------------------






SCHEDULE II

UNDERLYING DOCUMENTS
None






II‑1



--------------------------------------------------------------------------------






SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE






III‑1



--------------------------------------------------------------------------------






SCHEDULE IV

TARGET RATIO SCHEDULE






IV‑1



--------------------------------------------------------------------------------






SCHEDULE V

VALUATION PERCENTAGE






V‑1



--------------------------------------------------------------------------------






SCHEDULE VI

AMORTIZATION PERCENTAGE












VI‑1

--------------------------------------------------------------------------------






EXHIBIT 3A


Form of RMSR Transfer Agreement


RMSR Transfer Agreement


[date]


Reference is made to that certain Master Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Master Agreement”)
dated as of July 23, 2017 by and among Ocwen Loan Servicing, LLC, as seller
(“Ocwen”), HLSS Holdings, LLC, as a purchaser (“Holdings”), HLSS MSR – EBO
Acquisition LLC, as a purchaser (“MSR – EBO”) and New Residential Mortgage LLC.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Master Agreement.


Section 1.    Sale of Rights to MSRs and Transferred Receivables Assets.


1.1    Pursuant to Section 9.3 of the Master Agreement, Holdings and MSR – EBO
wish to transfer the Rights to MSRs and Transferred Receivables Assets in
respect of the MSRPA Servicing Agreements set forth on Schedule 1 hereto (such
MSRPA Servicing Agreements, the “Specified Servicing Agreements”), to Ocwen so
that such Rights to MSRs and Transferred Receivables Assets can be immediately
sold to a third party, [___] (the “Third Party Purchaser”), with the proceeds of
such sale (the “Third Party Sale”) to be paid to Holdings and MSR – EBO, as
appropriate.


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]




Section 2.    Representations and Warranties of Holdings and MSR – EBO. Each of
Holdings and MSR – EBO hereby represents and warrants to Ocwen as follows as of
the date hereof:


2.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this RMSR Transfer Agreement (this “Agreement”) and to consummate the
transactions herein contemplated.


2.2    The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated, have been duly authorized
by it and this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).





--------------------------------------------------------------------------------







2.3    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with the provisions of its governing instruments and will not violate
any provisions of applicable law or regulation or any order of any court or
regulatory body and will not result in the breach of, or constitute a default,
or require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected.


2.4    [***]        


2.5    Each of Holdings and MSR – EBO has complied in all material respects with
all applicable anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws.
Section 3.    [***]                        
Section 4.    [***]
Section 5.    Miscellaneous.
5.1    Limited Effect. Except as expressly set forth above or in the attachments
hereto, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, claim, cause of action, power or remedy of any
party hereto, whether arising before or after the date of this Agreement, or
constitute a waiver of any provision of any other agreement.
5.2    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements, including without limitation documents in connection
with the SAF related to any Specified Servicing Agreement, and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Agreement at the request of any other party.
5.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
5.5    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF





--------------------------------------------------------------------------------





THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN
INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS
TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL
ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN
ACCORDANCE WITH LAW; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR
PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.
5.6    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
5.7    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
5.8    No Offset. No party shall have any right to offset against any amount
payable hereunder or other agreement to another party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by another party or
any of its Affiliates to such party or any of its Affiliates.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
HLSS HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
HLSS MSR – EBO ACQUISITION LLC
 
 
 
 
By:
New Residential Investment Corp., as its sole member
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
[NRZ ADVANCE RECEIVABLES TRUST 2015-
 
ON1]
 
[HLSS SERVICER ADVANCE RECEIVABLES
 
 TRUST MS3]
 
[NRZ SERVICER ADVANCE RECEIVABLES
 
TRUST (ON) JPMC]

 
By:
[HLSS Holdings, LLC, its administrator]
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

Acknowledged and agreed to as of
 
the date first above written.
 
 
 
 
OCWEN LOAN SERVICING, LLC


 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 






--------------------------------------------------------------------------------






Schedule 1 to RMSR Transfer Agreement


Specified Servicing Agreements


[to be attached]







--------------------------------------------------------------------------------






Schedule 2 to RMSR Transfer Agreement


Wire Transfer Instructions


[to be attached]







--------------------------------------------------------------------------------






Exhibit 3B


Form of Sale Agreement


Sale Agreement


[date]


Reference is made to that certain Master Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Master Agreement”)
dated as of July 23, 2017 by and among Ocwen Loan Servicing, LLC, as seller
(“Ocwen”), HLSS Holdings, LLC, as a purchaser (“Holdings”), HLSS MSR – EBO
Acquisition LLC, as a purchaser (“MSR – EBO”) and New Residential Mortgage LLC.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Master Agreement.


Section 1.    Ocwen Purchase of Rights to MSRs and Transferred Receivables
Assets.


1.1    Pursuant to Section [9.2][9.4][11] of the Master Agreement, Ocwen wishes
to purchase the Rights to MSRs and Transferred Receivables Assets in respect of
the MSRPA Servicing Agreements set forth on Schedule 1 hereto (such MSRPA
Servicing Agreements, the “Specified Servicing Agreements”).


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]


Section 2.    Representations and Warranties of Holdings and MSR – EBO. Each of
Holdings and MSR – EBO hereby represents and warrants to Ocwen as follows as of
the date hereof:


2.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Sale Agreement (this “Agreement”) and to consummate the
transactions herein contemplated.


2.2    The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated, have been duly authorized
by it and this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).


2.3    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with the provisions of its governing instruments and will not violate
any provisions of applicable law or regulation or any





--------------------------------------------------------------------------------





order of any court or regulatory body and will not result in the breach of, or
constitute a default, or require any consent, under any material agreement,
instrument or document to which it is a party or by which it or any of its
property may be bound or affected.


2.4    [***]
2.5    Each of Holdings and MSR – EBO has complied in all material respects with
all applicable anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws.


Section 3.    [***]                                    
Section 4.    [***]                
Section 5.    Miscellaneous.
5.1    Limited Effect. Except as expressly set forth above or in the attachments
hereto, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, claim, cause of action, power or remedy of any
party hereto, whether arising before or after the date of this Agreement, or
constitute a waiver of any provision of any other agreement.
5.2    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements, including without limitation documents in connection
with the SAF related to any Specified Servicing Agreement, and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Agreement at the request of any other party.
5.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
5.5    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED





--------------------------------------------------------------------------------





HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING
IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND (IV) AGREES THAT A FINAL
JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.
5.6    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
5.7    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
5.8    No Offset. No party shall have any right to offset against any amount
payable hereunder or other agreement to another party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by another party or
any of its Affiliates to such party or any of its Affiliates.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
HLSS HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
HLSS MSR – EBO ACQUISITION LLC
 
 
 
 
By:
New Residential Investment Corp., as its sole member
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
[NRZ ADVANCE RECEIVABLES TRUST 2015-
 
ON1]
 
[HLSS SERVICER ADVANCE RECEIVABLES
 
 TRUST MS3]
 
[NRZ SERVICER ADVANCE RECEIVABLES
 
TRUST (ON) JPMC]

 
By:
[HLSS Holdings, LLC, its administrator]
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

Acknowledged and agreed to as of
 
the date first above written.
 
 
 
 
OCWEN LOAN SERVICING, LLC


 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------






Schedule 1 to Sale Agreement


Specified Servicing Agreements


[to be attached]







--------------------------------------------------------------------------------






Schedule 2 to Sale Agreement


Wire Transfer Instructions


[to be attached]









--------------------------------------------------------------------------------






EXHIBIT 4


List of Specified Termination Events


CONFIDENTIAL - EXHIBIT NOT TO BE PUBLICLY FILED EXCEPT TO THE EXTENT REQUIRED BY
APPLICABLE LAW


[ATTACHED]





--------------------------------------------------------------------------------











CONFIDENTIAL - EXHIBIT NOT TO BE PUBLICLY FILED EXCEPT TO THE EXTENT REQUIRED BY
APPLICABLE LAW


THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






EXHIBIT 5
Third Party Purchase Agreement Documentation Principles
The Third Party Purchase Agreement will be prepared in accordance with the
following documentation principles:
THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]





--------------------------------------------------------------------------------







Attachment 1 to Exhibit 5
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FOUR PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.


[***]





--------------------------------------------------------------------------------







Attachment 2 to Exhibit 5


[ATTACHED]







--------------------------------------------------------------------------------



















MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT
by and between
OCWEN LOAN SERVICING, LLC,
as Seller
and
[    ],


as Purchaser




















Dated as of [    ], 20[ ]












MSR PURCHASE AND SALE TRANSACTION







--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
 
DEFINITIONS
1


1


Definitions.
1


 
 
 
ARTICLE II
 
PURCHASE AND SALE OF THE PURCHASED ASSETS; CLOSING
8


2.1


Purchase and Sale.
8


2.2


Sale Date and Transfer Date.
9


2.3


Closing Obligations.
9


2.4


Sale Date Data Tapes.
10


2.5


[RESERVED].
10


2.6


Payment of Purchase Price.
10


2.7


[RESERVED].
10


2.8


[RESERVED].
10


2.9


Transfer of Ownership.
10


2.10


Servicing Transfer Instructions.
10


2.11


Document and Data Transfer.
11


2.12


Assignments; Endorsements.
11


2.13


Required Consents.
12


2.14


Costs of Transfer.
13


2.15


Notice to Borrowers.
13


2.16


Flood Contracts.
13


2.17


Tax Records Monitoring.
14


2.18


Loan Tapes.
14


2.19


Custodian.
14


2.20


Transfers of REO.
14


2.21


[RESERVED.]
14


2.22


Mortgage Insurance.
14


 
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER.
15


[***]
 
 
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
18


4.1
Organization, Authority.
18


4.2
No Conflict.
19


4.3
Litigation.
19


4.4
Permits.
19


4.5
Financial Ability.
20


4.6
[No Brokers.
20


4.7
No Impediment.
20


4.8 
Servicer Participation Agreement.
20


4.9
Sophisticated Purchaser.
21





i



--------------------------------------------------------------------------------





 
 
 
ARTICLE V
 
COVENANTS
21


[***]
 
 
 
 
ARTICLE VI
 
CONDITIONS TO CLOSING
29


6.1
Conditions to the Obligations of Purchaser and Seller.
29


6.2
Conditions to the Obligations of Purchaser.
29


6.3
Conditions to the Obligations of Seller.
30


 
 
 
ARTICLE VII
 
INDEMNIFICATION
31


[***]
 
 
 
 
ARTICLE VIII
 
MISCELLANEOUS
34


 
 
 
 
 
 
8.1
Assignment.
34


8.2
No Third-Party Beneficiaries.
34


8.3
Termination.
35


8.4
Expenses.
36


8.5
Amendment and Modification.
36


8.6
Notices.
36


8.7
Governing Law.
37


8.8
Severability.
38


8.9
Waiver.
38


8.10
Counterparts; Facsimile.
38


8.11
Entire Agreement
38


8.12
Interpretation.
39







ii



--------------------------------------------------------------------------------






LIST OF EXHIBITS
Exhibit A-1:
[RESERVED]

Exhibit A-2:
[RESERVED]

Exhibit B:
[RESERVED]

Exhibit C:
Data Fields for the Mortgage Loan Schedule

Exhibit D:
Servicing Transfer Instructions

Exhibit E:
Form of Transfer Confirmation

Exhibit F:
Litigation Protocol

Exhibit G:
Form of Power of Attorney

Exhibit H:
Form of Assignment and Assumption Agreement

Exhibit I:
Form of HAMP/HAFA Assignment and Assumption Agreement







Schedules
Preliminary Mortgage Loan Schedule


Schedule 3.4(a):    Litigation




iii



--------------------------------------------------------------------------------






MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT
THIS MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT, dated as of [ ], 20[
] (this “Agreement”), is executed within the United States Virgin Islands by and
between Ocwen Loan Servicing, LLC, a Delaware limited liability company (the
“Seller”) and a wholly-owned subsidiary of Ocwen Mortgage Servicing, Inc., and [
], a [___________] (the “Purchaser”). Seller and Purchaser are referred to
collectively herein as the “Parties” and each individually as a “Party.”
Background
WHEREAS, Seller presently services certain mortgage loans, each secured by a
first or second lien on residential real property, as more particularly
described on the Mortgage Loan Schedule (as defined herein);
WHEREAS, Ocwen Mortgage Servicing, Inc., the parent corporation of Seller, (i)
has reviewed, analyzed, and approved this transaction, (ii) has authorized and
caused Seller to enter into this Agreement, and (iii) has not delegated any
authority to any person outside the United States Virgin Islands to agree to
terms on its behalf; and
WHEREAS, Seller and Purchaser desire to set forth the terms and conditions
pursuant to which Seller will sell, transfer and assign to Purchaser all of
Seller’s right, title and interest in and to the Servicing Rights (as defined
herein), and Purchaser will purchase and assume all right, title and interest in
and to the Servicing Rights.
Terms
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:



ARTICLE I
DEFINITIONS


1.1
Definitions.



(a)    Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:


“Action” means any action, suit, litigation, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.


“Affiliate” shall have the meaning given to such term in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934, as amended from time to time.
“Agreement” shall have the meaning given thereto in the preamble hereto, as this
Agreement may be amended or modified from time to time in accordance with the
provisions hereof.





--------------------------------------------------------------------------------





“Ancillary Fees” means all fees and income derived from and related to the
Mortgage Loans, excluding Servicing Fees attributable to the Mortgage Loans, but
including late charges, prepayment penalties, incentive fees payable under HAMP,
fees received with respect to checks or bank drafts returned by the related bank
for non-sufficient funds, assumption fees, optional insurance administrative
fees, income on escrow accounts and custodial accounts or other receipts on or
with respect to such Mortgage Loans, and all other incidental fees, income and
charges collected from or assessed against the Mortgagor, other than those
charges payable to the applicable Investor under the terms of the applicable
Servicing Agreements or as otherwise agreed by the Parties.
“Applicable Law” means, as of the time of a particular action, omission or
event, any Law or Order applicable to the Mortgage Loans, the Servicing Rights
or the Contemplated Transactions.
“Applicable Servicing Requirements” means, as applicable, as of the time of a
particular action, omission or event (i) all contractual obligations relating to
the Servicing of the Mortgage Loans, including those contractual obligations
contained in the applicable Servicing Agreements or in the Mortgage Loan
Documents; and (ii) all Applicable Laws applicable to the Servicing of the
related Mortgage Loans, including any Order with any Regulator.
“Assignment of Mortgage Instrument” means an assignment of Mortgage Instrument,
notice of transfer or equivalent instrument in recordable form, sufficient under
the laws of the jurisdiction where the related Mortgaged Property is located to
reflect the transfer of the Mortgage Instrument to the party indicated therein
or if the related Mortgage Instrument has been recorded or previously assigned
in the name of MERS or its designee, such actions as are necessary to cause the
designee to be shown as the owner of the related Mortgage Instrument on the
records of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS.
“Assumption Agreement” means the agreement pursuant to which the Purchaser shall
assume the Seller’s rights and obligations under the applicable Servicing
Agreement.
“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions located in the states in which the Parties do
business generally are required or authorized by law or executive order to
close.
“Closing” means the consummation of the applicable Contemplated Transactions on
the Sale Date, at such time on the Sale Date as is mutually agreed to by the
Parties.
“Collateral Files” means, with respect to each Mortgage Loan, that file
containing the Mortgage Loan Documents or, as permitted by Applicable Servicing
Requirements, copies thereof, that are required by the applicable Investor
pursuant to Applicable Servicing Requirements to be held by the Custodian.
“Contemplated Transactions” means the transactions contemplated by this
Agreement.
“Custodial Accounts” means the accounts in which Custodial Funds are to be
deposited and maintained by Servicer.
“Custodial Funds” means all funds held by Servicer with respect to the related
Mortgage Loans, including all principal and interest funds, and any other funds
due the Investor, maintained by Servicer relating to the Mortgage Loans.





--------------------------------------------------------------------------------





“Custodian” means the party, or its successors or assigns, responsible for the
safekeeping and tracking of the Collateral File.
“Effective Date” means the date on which this Agreement is executed by both
Parties.
“Encumbrances” means any claims, liens, encumbrances, pledges, easements,
servitudes, mortgages, deeds of trust, security interests, options, charges or
similar rights of any kind whatsoever.
“Escrow Accounts” means the accounts in which Escrow Funds are to be deposited
and maintained by the Servicer.
“Escrow Funds” means funds held by Servicer or on Servicer’s behalf with respect
to the related Mortgage Loans for the payment of taxes, assessments, insurance
premiums, ground rents, funds from hazard insurance loss drafts, other mortgage
escrow and impound items and similar charges (including interest accrued thereon
for the benefit of the Mortgagors under the Mortgage Loans, if applicable).
“Escrow Payment” means the portion of a Mortgage Loan Payment in connection with
a Mortgage Loan that relates to funds for the payment of taxes, assessments,
insurance premiums and other customary mortgage escrow amounts required under
the Mortgage Loan Documents.
“Fannie Mae” means the Federal National Mortgage Association (FNMA), or any
successor thereto.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any federal, state or local governmental
authority, agency, commission or court, including any Regulator.
“HAFA” means the Home Affordable Foreclosure Alternatives Program, including all
Supplemental Directives, in effect as of the Transfer Date, pursuant to
regulations promulgated by the U.S. Department of the Treasury.
“HAMP” means the Home Affordable Modification Program, including all
Supplemental Directives (including the Principal Reduction Alternatives
described in Supplemental Directive 10-05, et. seq. “PRA”), in effect as of the
Sale Date, pursuant to regulations promulgated by the U.S. Department of
Treasury.
“Insurer” or “Insurers” means any private insurer of Mortgage Insurance and any
insurer under any standard hazard insurance policy, any federal flood insurance
policy, any title insurance policy or alternative title product, any earthquake
insurance policy, or any other insurance policy applicable to a Mortgage Loan,
Mortgaged Property or Pool, and any successor thereto.
“Investor” means any private investor, trust or other Person who owns or holds
Mortgage Loans or any interest therein (including any trustee on behalf of any
holders of any related mortgage backed securities, and not the holders of such
related mortgage backed securities) serviced by Seller pursuant to any Servicing
Agreement, provided, that if Seller only owes Servicing obligations to a Person
other than the owner or holder of a Mortgage Loan or any interest therein
(including any trustee on behalf of any holders of any related mortgage backed
securities) under a Servicing Agreement, such other Person shall be deemed to be
the Investor for the purposes of this Agreement.





--------------------------------------------------------------------------------





“Law” means any federal, state, local, municipal, or other constitution, law,
rule, standard, requirement, administrative ruling, order, ordinance, principle
of common law, legal doctrine, code, regulation, or statute relating to the
making, servicing, purchasing, selling, or holding, or securitizing residential
mortgage loans, including, for the avoidance of doubt, (i) the Real Estate
Settlement Procedures Act, the federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Housing Act, the Fair Credit Reporting Act, the Fair
Debt Collection Practices Act, the Home Mortgage Disclosure Act, the Federal
Trade Commission Act, the Gramm-Leach-Bliley Act and all applicable state laws
similar to or related to the foregoing, (ii) laws covering predatory lending,
fair housing and unfair and deceptive practices and (iii) state adaptations of
the Uniform Commercial Code and the Uniform Consumer Credit Code.
“Losses” means any and all actual and direct out-of-pocket losses, costs,
deficiencies, claims, damages or expenses, including reasonable attorneys’ fees
and disbursements in respect of any obligation to indemnify any Person pursuant
to the terms of this Agreement; provided, however, that Losses shall not include
(i) any consequential, punitive, indirect or special losses or damages, other
than such damages or losses paid to a third party or imposed under legal
authority on an Indemnified Party by a third party, including any Regulator or
(ii) amounts attributable to or arising from overhead allocations, general or
administrative costs and expenses, or any cost for the time of either Party’s
employees.
“MERS” means the Mortgage Electronic Registration System that enables MERS
members to track servicing and beneficial rights ownership without the need for
the execution, delivery and recordation of an Assignment of Mortgage Instrument
with respect to a Mortgage Loan from the existing Servicer to the new Servicer
when the servicing with respect to the Mortgage Loan is transferred.
“MOM Loan” means a Mortgage Loan with respect to which the granting clause of
the uniform security instrument has been modified according to applicable
Investor requirements so that the Mortgagor grants the mortgage to MERS rather
than to the original lender and which, when recorded, reflects MERS as the
original mortgagee.
“Mortgage Instrument” means any deed of trust, security deed, mortgage, security
agreement or any other instrument which constitutes a lien or encumbrance on
real estate securing payment by a Mortgagor of a Mortgage Note.
“Mortgage Insurance” means the default insurance provided by private mortgage
insurance companies on certain Mortgage Loans, whether lender-paid or
borrower-paid.
“Mortgage Loan” means the one- to four-family residential mortgage loans or REO
identified on the Mortgage Loan Schedule with respect to which, prior to the
Sale Date, Seller is the owner of the Servicing Rights and which are the subject
of this Agreement.
“Mortgage Loan Documents” means, with respect to any Mortgage Loan, the original
Mortgage Loan related documents held by the Custodian, including, if applicable,
the Mortgage Note; Mortgage Instrument; Assignments of the Mortgage Instrument,
if any; title insurance policy or alternative title product; power of attorney;
assumption, modification or consolidation agreements, if any, in each case if
and to the extent required by Applicable Servicing Requirements.
“Mortgage Loan Payment” means, with respect to any Mortgage Loan, the amount of
each monthly installment of principal and interest and/or escrow or other
payment, as applicable, on such





--------------------------------------------------------------------------------





Mortgage Loan, whether required or permitted to be paid by the Mortgagor in
accordance with the terms of the Mortgage Loan Documents.
[“Mortgage Loan Schedule” means the schedule of the Mortgage Loans setting forth
the information with respect to each Mortgage Loan identified in Exhibit C,
which information may be updated and amended pursuant to Section 2.4 hereof or
as otherwise agreed by the Parties, and which will be delivered in electronic
form.]1
“Mortgage Note” means the original or a certified true and correct copy of the
promissory note executed by a Mortgagor, or lost note affidavit, as applicable,
secured by a Mortgage Instrument and evidencing the indebtedness of the
Mortgagor under a Mortgage Loan.
“Mortgaged Property” means the property that secures a Mortgage Note and that is
subject to a Mortgage Instrument.
“Mortgagor” means any obligor under a Mortgage Note or a Mortgage Instrument.
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment,
agreement, or arbitration award of a Governmental Authority.
“Origination Source”: Any Person who, in connection with the origination of a
Mortgage Loan or the program under which such Mortgage Loan was originated,
retained the right to consent to the subsequent transfer of servicing of such
Mortgage Loan and/or sale of the related Servicing Rights.
“Origination Source Consent”: The written consent of an Origination Source.
1 To be updated based on type of servicing rights being sold.





--------------------------------------------------------------------------------





“Party” or “Parties” means Seller and Purchaser.
“Permit” means any license, permit, order, consent, registration, authorization
qualification, certificate or filing with any Governmental Authority or pursuant
to any Law or Servicing Agreement.
“Person” means an individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated association or
organization, or a government body, agency or instrumentality.
“Pool” means one or more Mortgage Loans that have been aggregated pursuant to
the requirements of the applicable Investor, and have been pledged or sold to
secure or support payments on specific securities or participation certificates
or whole loan pools.
“Preliminary Cut-Off Date” means, with respect to the Servicing Rights, the
close of business on the fifth (5th) Business Day prior to the Sale Date.
“Purchase Price” means, [    ]
“Purchaser Material Adverse Effect” means any event that has had, or would be
reasonably expected to have, a material and adverse effect upon the ability of
Purchaser to consummate the Contemplated Transactions or perform its obligations
under this Agreement or any of the Transfer Confirmations.
“Regulator” means the Consumer Financial Protection Bureau, or any successor
thereto or other Governmental Authority having jurisdiction over Seller or
Purchaser.
“REO” means any residential real property owned by Seller, any of its Affiliates
or an Investor (whether for its own account or on behalf of an Investor), as a
result of an actual completion of foreclosure proceedings or other acquisition
of title with respect to a Mortgage Loan.
“Representatives” means each of the respective attorneys, accountants, officers,
employees and other authorized agents, advisors and representatives of Purchaser
or Seller.
“Required Consent”: With respect to each Mortgage Loan and the related Servicing
Rights, each and every consent, approval, notice, confirmation, agreement or
other documentation required by the applicable Servicing Agreement and
Applicable Servicing Requirements in order to sell, assign and transfer the
Servicing Rights to the Purchaser in accordance with this Agreement, including,
without limitation, as applicable, Investor consent, Insurer consent,
Origination Source Consent, trustee consent, master servicer consent and rating
agency confirmation.
“Sale” means a sale of Servicing Rights on the Sale Date, as provided in this
Agreement.


“Sale Date” means [_______], 20[__] or a date that is mutually agreed to in
writing by Seller and Purchaser, in each case assuming that all conditions
precedent to Closing have been satisfied in accordance with Article IV.
“Seller Material Adverse Effect” [***]
“Servicer” means, with respect to any Mortgage Loan, a party contractually
obligated to service the Mortgage Loan in accordance with the applicable
Servicing Agreement.





--------------------------------------------------------------------------------





“Servicing” means the responsibilities with respect to servicing the Mortgage
Loans under the Applicable Servicing Requirements.
“Servicing Agreements” With respect to any Mortgage Loan, all of the contracts
(including, without limitation, any pooling agreement, servicing agreement,
custodial agreement or other agreement or arrangement) establishing and relating
to the rights and obligations of the Servicer, whether as master servicer,
servicer, sub-servicer or other similar role, as applicable.
“Servicing Fees” means all compensation payable to Seller under the applicable
Servicing Agreements, including each servicing fee payable based on a percentage
of the outstanding principal balance of the Mortgage Loans and any payments
received in respect of the foregoing and proceeds thereof but excluding any
servicing fees payable on monthly payments that were due in any month prior to
the Transfer Date, that remain unpaid or collected following such Transfer Date,
excluding any other servicing compensation, such as Ancillary Fees and
investment income.
“Servicing File” means, with respect to each Mortgage Loan, the physical and
electronic files and records maintained by the Seller in connection with its
servicing of such Mortgage Loan, including, without limitation, Mortgage Loan
Documents, payment histories and Mortgagor communications, in each case to the
extent applicable.
“Servicing Rights” means any and all of the following: (i) the rights and
obligations to service, administer, collect payments for the reduction of
principal and application of interest thereon, collect payments on account of
taxes and insurance, pay taxes and insurance, remit collected payments, provide
foreclosure services, provide full escrow administration, (ii) any other
obligations required by any Investor or Insurer in, of, for or in connection
with such Mortgage Loan pursuant to the applicable Servicing Agreement, (iii)
the right of the applicable Servicer to possess any and all documents, files,
records, mortgage file, servicing documents, servicing records, data tapes,
computer records, or other information pertaining to such Mortgage Loan or
pertaining to the past, present or prospective servicing of such Mortgage Loan,
(iv) the right to receive the Servicing Fees and any Ancillary Fees arising from
or connected to such Mortgage Loan and the benefits derived from and obligations
related to any accounts arising from or connected to such Mortgage Loan and (v)
all rights, powers and privileges incident to any of the foregoing, subject, in
each case, to any rights, powers and prerogatives retained or reserved by the
Investors.
“Servicing Transfer Instructions” means the instructions detailing the
procedures pursuant to which Seller shall cause the transfer of servicing of the
Mortgage Loans to Purchaser attached hereto as Exhibit D.
[***]
“Termination Date” means [DATE], unless a different date is mutually agreed upon
by the Parties in writing.
“Transaction Documents” means this Agreement and the Transfer Confirmations
(including, in each case, any and all exhibits, schedules and attachments to any
such documents and any other documents executed or delivered in connection
therewith).
“Transfer Confirmation” means a document, substantially in the form of Exhibit E
hereto, executed by Seller and Purchaser, which confirms the sale, transfer and
assignment of the Servicing Rights to Purchaser for Servicing on the Transfer
Date.





--------------------------------------------------------------------------------





“Transfer Date” means [_______], 20[__]; provided that the applicable Required
Consents, and the other conditions to the transfer of the Servicing Rights have
been obtained, satisfied or waived. The Sale Date and the Transfer Date will be
the same date.







--------------------------------------------------------------------------------






ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS; CLOSING
2.1
Purchase and Sale.



(a)    In exchange for the Purchase Price, Seller agrees to sell to Purchaser,
and Purchaser agrees to purchase from Seller, the Servicing Rights relating to
the Mortgage Loans and Pools identified on the Mortgage Loan Schedule. Upon the
terms and subject to the conditions of this Agreement, and subject to the
Applicable Servicing Requirements, Seller shall, on the Sale Date, sell and
assign to Purchaser, and Purchaser shall purchase and assume from Seller, all
right, title, interest and obligation of Seller in and to the Servicing Rights
to the Mortgage Loans identified on the Mortgage Loan Schedule as being sold on
that date (the “Purchased Assets”).
(b)    Prior to the Sale Date or the Transfer Date, as applicable, Purchaser and
Seller shall execute (or cause to be executed) and deliver the documents
required by the Investor in connection with the transfer of the related
Servicing Rights hereunder, in form and substance reasonably satisfactory to
Purchaser and Seller, and shall execute and deliver such other instruments or
documents as Purchaser and Seller shall reasonably determine are necessary to
evidence the transactions contemplated hereby.


2.2
Sale Date and Transfer Date.



(a)    Subject to the terms and conditions of this Agreement, including the
receipt of the Required Consents, on the Sale Date, all legal, beneficial and
equitable ownership of and to the applicable Purchased Assets shall be sold,
assigned, transferred, conveyed and delivered by Seller to Purchaser, and
Purchaser shall purchase from Seller, all legal, beneficial and equitable
ownership of and to such Purchased Assets, free and clear of all liens.


(b)    Notwithstanding any provision in this Agreement to the contrary, all
rights, title (including any document of title), interest, beneficial ownership,
and risk of loss in the Servicing Rights that are sold, transferred, assigned,
set over, and conveyed to Purchaser on the Sale Date shall pass by Seller to
Purchaser in the United States Virgin Islands upon the Sale Date, subject to the
terms and conditions of this Agreement.


(c)    On the Transfer Date, (x) Seller shall cease to be the servicer, under
the related Servicing Agreement in respect of the Mortgage Loans and (y) the
physical transfer of Servicing Rights to Purchaser shall occur on the books and
records of the Investor.


2.3
Closing Obligations.



(a)    Deliveries of Seller.


(i)    No later than the close of business on the Business Day prior to the Sale
Date, Seller shall deliver to Purchaser the Required Consents.







--------------------------------------------------------------------------------





(ii)    No later than two (2) Business Days prior to the Sale Date, Seller shall
deliver to Purchaser payment instructions indicating the bank account or
accounts to which Purchaser should pay, by wire transfer of immediately
available funds, the Purchase Price relating to the Servicing Rights.


(iii)    On the Sale Date, Seller shall deliver to Purchaser, or shall cause to
be delivered to Purchaser, (A) a duly executed Assignment and Assumption
Agreement in the form attached hereto as Exhibit H; and (B) any and all other
agreements, certificates, instruments and documents otherwise required of Seller
under this Agreement or as may reasonably be requested by Purchaser.


(b)    Deliveries of Purchaser. On the Sale Date, Purchaser shall deliver to
Seller (A) a duly executed Assignment and Assumption Agreement in the form
attached hereto as Exhibit H; and (B) the Purchase Price in accordance with
Section 2.6(a).


(c)    Assumed Obligations. Subject to the terms and conditions of this
Agreement, including Seller’s indemnification obligations in Article VII, on the
Sale Date, Purchaser shall assume and shall agree to pay, perform and discharge
all of the obligations, covenants, and agreements of as Servicer under the
Servicing Agreements assigned on the Sale Date, solely to the extent arising on
or after the Sale Date, and not relating to an act or omission of Servicer or
any other Person prior to the Sale Date (collectively, the “Assumed
Liabilities”). For the avoidance of doubt, Seller and Purchaser agree that
Purchaser is not assuming any agreements other than the Servicing Agreements and
related loss mitigation agreements referenced in Section 5.9.


2.4
Sale Date Data Tapes.



No later than three (3) Business Days before the Sale Date, Seller shall provide
Purchaser with a preliminary tape(s) containing the information reasonably
required hereunder to purchase the Servicing Rights to be transferred on the
Sale Date. Without limiting the foregoing, the data tape or tapes delivered in
connection with the Sale Date shall contain the information specified on the
Mortgage Loan Schedule as of the Preliminary Cut-Off Date.
2.5
[RESERVED].



2.6
Payment of Purchase Price.



(a)    In full consideration for the sale of the Servicing Rights, and subject
to Article VI hereof, on the Sale Date, Purchaser shall [PURCHASE PRICE MECHANIC
TO BE UPDATED].


2.7
[RESERVED].



2.8
[RESERVED].



2.9
Transfer of Ownership.






--------------------------------------------------------------------------------







From and after the Sale Date, all legal, beneficial and equitable ownership of
and to the related Servicing Rights shall vest in Purchaser. The possession by
any Person of all Servicing Files, Collateral Files, Custodial Accounts and
Escrow Accounts following the Sale Date, is solely in a custodial capacity for
and at the will of Purchaser, subject to Investor requirements.
2.10
Servicing Transfer Instructions.



In connection with the transfer of Servicing Rights from Seller to Purchaser
pursuant to this Agreement, Seller and Purchaser shall follow the Servicing
Transfer Instructions in all material respects and shall take all steps
necessary or appropriate to effectuate and evidence the transfer of the
servicing of the related Mortgage Loans and Pools to Purchaser. In any instance
in which the Servicing Transfer Instructions conflict with the terms of this
Agreement, the terms of this Agreement shall control. Seller and Purchaser shall
work cooperatively to ensure that the process of transferring the Servicing
Rights complies with Applicable Servicing Requirements, including those of the
Regulators, and the Servicing Transfer Instructions shall conform to such
Applicable Servicing Requirements. Each of Seller and Purchaser shall comply
with servicing transfer guidance issued by the Consumer Financial Protection
Bureau.
2.11
Document and Data Transfer.



(a)    Seller shall provide or cause to be provided to Purchaser or its designee
accurate and complete Mortgage Loan information and documentation (including,
without limitation, all servicing notes, collateral documents and other
agreements related to the Mortgage Loans) in Seller’s possession and control at
the time of the Transfer Date so as to enable Purchaser or its designee, to
service the Mortgage Loans on and after the Transfer Date. To the extent not
previously provided, the following items will be delivered within the timeframes
set forth in the Servicing Transfer Instructions:


(i)    One or more readable tapes or electronic data files, in a form and
content as mutually agreed, to allow Purchaser to service such Mortgage Loans in
accordance with the applicable Servicing Agreements following the Transfer Date;


(ii)    Electronic images of the Servicing Files in the possession of Seller in
accordance with the terms of the Agreement, or access to Seller’s web portal
containing such documents, that are reasonably sufficient to enable Purchaser to
assume the responsibility for and to conduct the Servicing of such Mortgage
Loans in all material respects following the Transfer Date;


(iii)
[Reserved];



(iv)    If reasonably available and without any representation or warranty as to
accuracy, Seller shall provide to Purchaser for each related Servicing
Agreement, with respect to delinquent Mortgage Loans, the most recent broker
price opinions made with respect to the related Mortgage Loans, which may be
included in the related Servicing File; and





--------------------------------------------------------------------------------







(v)
On the Transfer Date, the applicable Transfer Confirmation.



(b)    Anything to the contrary contained in this Agreement notwithstanding,
except for Applicable Servicing Requirements which must be satisfied, with
respect to each Mortgage Loan, Seller may deliver any documents required to be
delivered to Purchaser by means of electronic data containing the relevant
information or a computer disk containing scanned images of some or all
documents relating to the Mortgage Loan; provided, that any such electronic data
shall be in a format mutually agreed upon by the Parties.


(c)    Seller shall cooperate with Purchaser in connection with reasonable loan
level testing, through review of images and reports, to allow Purchaser to
prepare for the transfer of servicing of the Mortgage Loans. Any images provided
to Purchaser shall be in PDF, TIF or multi-TIF format.


2.12    Assignments; Endorsements.


(a)    As soon as practicable after the Transfer Date, Purchaser will provide
notification of endorsements needed from Seller’s name to Purchaser or the
applicable Investor based on its receipt of custodial exception reports. Within
one hundred twenty (120) days of receipt of such notification (or such earlier
time as required under Applicable Servicing Requirements if requested by
Purchaser with respect to a particular Mortgage Loan in order to service such
Mortgage Loan in accordance with Applicable Servicing Requirements), Seller
shall complete endorsements from its name to Purchaser or the applicable
Investor. Seller shall provide Purchaser a semi-monthly status report of
endorsements in progress. If the original Mortgage Note is endorsed to a
specific party or to Seller, Seller will endorse the original Mortgage Note “pay
to the order of blank/Purchaser or its designee, without recourse” signed in the
name of Seller by an authorized officer. If the original Mortgage Note is
endorsed “pay to the order of ‘blank’”, Seller will deliver the Mortgage Note to
Purchaser or its designee, and will not complete an additional endorsement.


(b)    If the Mortgage Instrument or Assignment of Mortgage Instrument is in the
name of Seller, Seller will no later than one hundred twenty (120) days after
the Transfer Date, prepare and submit to the appropriate county office for
recordation an Assignment of Mortgage Instrument to Purchaser or its designee.
Seller shall bear all costs associated with the preparation and recording of
such Assignments of Mortgage Instrument. For the avoidance of doubt, Seller
shall not be obligated to prepare or record any such Assignment of Mortgage
Instrument if there is an executed Assignments of Mortgage Instrument in blank
in the related Collateral File.


(c)    With respect to Mortgage Loans registered with MERS, Seller shall provide
Purchaser with the MERS mortgage loan identification number for each such
Mortgage Loan and take such other actions with respect to MERS as set forth in
the Servicing Transfer Instructions. For each Mortgage Loan registered with MERS
that has a status of “Active (Registered)” in the MERS system as of the Transfer
Date, Purchaser shall follow the requirements of the applicable Investor and
MERS to reflect in the records of MERS the assignment and transfer





--------------------------------------------------------------------------------





of the applicable Servicing Rights from Seller to Purchaser. For each Mortgage
Loan registered with MERS or closed as a MOM Loan, Seller shall bear all costs
and responsibility associated with the reflection of the transfer of Servicing
Rights in the records of MERS, which costs shall include, for the avoidance of
doubt, the expense associated with the registration of the assignment of the
Servicing Rights from Seller to Purchaser on the MERS system. Purchaser or its
designee shall provide the MERS Servicer and Investor ORG ID to Seller ten (10)
Business Days prior to the Sale Date.


2.13
Required Consents.



From the date hereof until the Sale Date, or the Termination Date, Purchaser
shall use its commercially reasonable efforts to obtain, and Seller shall
cooperate with Purchaser to obtain, the applicable Required Consents on or prior
to the Sale Date. Seller will be responsible for all costs and expenses
(including any indemnification obligations that are acceptable to Seller)
arising out of or relating to obtaining such consents; provided, however, that
Purchaser shall be responsible for any costs or expenses of Seller or its
counsel. The Parties shall use commercially reasonable efforts to minimize the
cost and expenses incurred in connection with obtaining the applicable Required
Consents.
Prior to the Sale Date, Purchaser and Seller shall (i) execute (or cause to be
executed) and deliver the documents required by the applicable Investors in
connection with the transfer of the related Servicing Rights and, as applicable,
the Servicing Agreements, hereunder, in form and substance reasonably
satisfactory to both Parties, and (ii) cooperate with each other to transfer (to
the extent permitted by the applicable Investor) from Seller to Purchaser the
benefit of any waivers granted by Investors directly related to Servicing the
Mortgage Loans (which, for the avoidance of doubt, includes waivers related to
Collateral Files), including with respect to Mortgage Loan Documents required to
be held in the Collateral File to the extent held by the Custodian.
2.14
Costs of Transfer.



Except as otherwise provided herein, each of the Parties hereto shall bear its
own fees, expenses and commissions of financial, legal and accounting advisors
and other outside consultants incurred in connection with the due diligence,
negotiation and execution of this Agreement and the consummation of the
Contemplated Transactions.
2.15
Notice to Borrowers.



Seller and Purchaser shall work jointly to provide servicing transfer notices
and any other similar notices to Mortgagors if and as may be required under the
Applicable Servicing Requirements, including the Federal Real Estate Settlement
Procedures Act codified § 2601 et seq. and implemented by Regulation X, 24
C.F.R. Part 3500, and if any such notices shall be required to be sent (or are
otherwise sent) by either Party (or both Parties), each Party shall bear the
expense of sending its own notices. In addition, and without limiting the
generality of the foregoing sentence, at least fifteen (15) days prior to the
Transfer Date, Seller shall, at Seller’s expense, (a) in accordance with
Applicable Servicing Requirements, notify the Mortgagor of





--------------------------------------------------------------------------------





each related Mortgage Loan of the transfer of the servicing to Purchaser and
instruct the Mortgagor to remit all monthly payments to Purchaser after the
Transfer Date, and (b) by the Transfer Date, notify any custodian, real estate
tax authorities and insurance companies and/or agents, that the Servicing Rights
are being transferred and instruct such entities to deliver all payments,
notices, tax bills and insurance statements to Purchaser after the Transfer
Date. No later than fifteen (15) days after the Transfer Date, Purchaser shall,
at Purchaser’s expense, in accordance with Applicable Servicing Requirements,
notify the Mortgagor of each related Mortgage Loan of the transfer of the
servicing to Purchaser and instruct the Mortgagor to remit all monthly payments
to Purchaser after the Transfer Date. The form of such “goodbye letter” and
“welcome letter” shall be approved not less than three (3) weeks in advance of
the first Transfer Date by both Parties, which such approval shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Seller and
Purchaser may mutually agree to provide joint notifications to the Mortgagors
consistent with Applicable Servicing Requirements.
2.16
Flood Contracts.



No later than the Transfer Date, Seller shall assign to Purchaser, at Seller’s
expense, a fully paid, freely assignable, completed life of loan flood
certificate on each Mortgage Loan, including appropriate loan-level flood
determination data. If Seller is unable to assign such certificate, but does
provide a fully paid, freely assignable, completed life of loan flood
certificate issued by a vendor other than CoreLogic on each Mortgage Loan,
including appropriate loan-level flood determination data, Seller shall pay
Purchaser $3.50 for each such Mortgage Loan. If Seller is unable to assign such
life of loan certificates for each Mortgage Loan, Seller shall pay Purchaser
$6.00 for each such Mortgage Loan.
2.17
Tax Records Monitoring.



No later than the Transfer Date, Seller shall assign to Purchaser a fully paid,
freely assignable, life of loan tax service contract on each Mortgage Loan, if
and to the extent assignable at Seller’s expense. If Seller fails to deliver
such contract for any Mortgage Loan, Seller shall pay Purchaser $25.00 for each
such Mortgage Loan.
2.18
Loan Tapes.



Seller will provide to Purchaser a test tape, trial tape, and an accurate
conversion tape containing all available history, and loan information and all
other information necessary to service the Mortgage Loans in accordance with the
Applicable Servicing Requirements as of the Transfer Date so as to complete the
conversion of all Mortgage Loans, and security information, in each case in such
manner as reasonably requested by Purchaser, including the information set forth
in the Servicing Transfer Instructions. A test tape described above with a
cut-off date sixty
(60) days prior to the Transfer Date shall be provided by Seller to Purchaser
within five (5) Business Days following such cut-off date.
2.19
Custodian.








--------------------------------------------------------------------------------





Purchaser shall continue to use the Custodian presently used by the Investor
pursuant to the Servicing Agreement.
2.20
Transfers of REO.



In connection with any REOs acquired in the name of Seller in accordance with
Applicable Servicing Requirements for the account of the applicable Investor,
Purchaser, at Seller’s sole cost and expense, shall transfer record title from
Seller to Purchaser or its designee.
2.21
[RESERVED.]



2.22
Mortgage Insurance.



Seller will agree to provide reasonable cooperation in connection with the
resolution of curtailments and rescissions, including, without limitation,
providing documentation, data and backup with respect thereto that is in the
possession or control of Seller and not previously provided to or otherwise in
the possession of Purchaser. In addition, Seller and Purchaser understand that
the master servicer of the securitizations may condition its consent of the
servicing transfer on the implementation of certain processes. If such request
is made by the master servicer, Seller and Purchaser shall work together in good
faith to resolve such request.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FOUR PAGES OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT.


[***]





ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller as of the date hereof, as of the
Sale Date and as of the Transfer Date as follows:
4.1    Organization, Authority. Purchaser is duly organized and validly existing
as a [__________] in good standing under the laws of [_______]. Purchaser has
all corporate or similar power and corporate or similar authority and is duly
qualified or otherwise authorized in all material respects to do business in
each jurisdiction where the ownership or operation of the Purchased Assets
requires such qualification. All necessary corporate or similar action and other
proceedings required to be taken by Purchaser to authorize the execution,
delivery and performance of this Agreement and





--------------------------------------------------------------------------------





the Transfer Confirmations and the consummation of the Contemplated Transactions
have been duly taken. This Agreement has been, and each of the Transfer
Confirmations will be, duly executed and delivered by or on behalf of Purchaser
and, assuming the due execution by Seller of this Agreement and the Transfer
Confirmations, constitute the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by Laws applicable to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar Laws relating
to, or affecting generally, the enforcement of applicable creditors’ rights and
remedies or by general principles of equity.
4.2
No Conflict.



(a)    The execution, delivery and performance by Purchaser of this Agreement
and the consummation by Purchaser of the Contemplated Transactions will not:


(i)    violate or conflict with the organizational documents of Purchaser;


(ii)    violate any provision of Law to which Purchaser is subject or violate or
conflict with any Order applicable to Purchaser; or


(iii)    violate, breach or constitute a default (with or without notice or
lapse of time or both) under or give rise to a right of termination,
cancellation or acceleration of any right, remedy or obligation under any term
or provision of any material contract or agreement to which Purchaser is a party
which breach could reasonably be expected to (A) result in a Purchaser Material
Adverse Effect, (B) impair in any material respect the ability of Purchaser to
perform its obligations under this Agreement or any of the Transfer
Confirmations or (C) prevent or materially impede or delay the consummation of
the Contemplated Transactions.


(b)    Except for the Required Consents, the execution, delivery and performance
by Purchaser of this Agreement and the consummation by Purchaser of the
Contemplated Transactions do not require any consent from, registration,
declarations or other filing with or approval or authorization of any
Governmental Authority by or with respect to Purchaser.


4.3
Litigation.



No Actions are pending or, to Purchaser’s knowledge, threatened against
Purchaser which would have a Purchaser Material Adverse Effect. Purchaser is not
subject to any Order that would have a Purchaser Material Adverse Effect.
4.4
Permits.



(a)    Purchaser has all of the Permits that are required to own and administer
the Servicing Rights, except where the failure to obtain such Permits would not
delay the consummation of the Contemplated Transactions or have, individually or
in the aggregate, a Purchaser Material Adverse Effect. Purchaser has complied in
all material respects with all requirements in connection with such Permits and
such Permits are in full force and effect and, to the knowledge of Purchaser, no
suspension or cancellation of any of them has been threatened and the Permits
will not be subject





--------------------------------------------------------------------------------





to suspension, modification or revocation as a result of this Agreement or the
consummation of the Contemplated Transactions, except where any such failures to
hold or comply or any such suspension, modification or revocation would not
either delay the consummation of the Contemplated Transactions or have,
individually or in the aggregate, a Purchaser Material Adverse Effect.
(b)    Without limiting the generality of Section 4.4(a), Purchaser is (i)
properly licensed and qualified to do business and in good standing in each
jurisdiction in which such licensing and qualification is necessary to act as
the servicer under any of the Servicing Agreements and applicable law, and (ii)
qualified to act as the servicer under each Servicing Agreement, and no event
has occurred which would make Purchaser unable to comply with all such
eligibility requirements or which would require notification to an Investor.


(c)
Purchaser is an approved member in good standing of the MERS system.



4.5
Financial Ability.



Purchaser will have (when required under this Agreement) immediate access to all
funds necessary to pay the Purchase Price and related fees and expenses and
Purchaser will have (when required under this Agreement) the financial capacity
to perform all of its other obligations under this Agreement.
4.6
[No Brokers.

No agent, broker, investment banker, financial advisor or other Person is or
will be entitled to any broker’s or finder’s fee or any other similar commission
or fee from Purchaser or any of its Affiliates in connection with any of the
Contemplated Transactions.]3 
4.7
No Impediment.



Except as previously disclosed to Seller or disclosed in Purchaser’s public
filings with the Securities and Exchange Commission, if any, to Purchaser’s
knowledge, there is no event relating to Purchaser’s business, operations,
management, financial condition, legal status or other such factor that would
reasonably be expected to adversely affect in any material respect
(a) the likelihood that any of the conditions set forth in Article VI and
Article VII could not reasonably be satisfied within the time period
contemplated by this Agreement, including timely receipt of Required Consents or
related third-party consents in accordance with Section 2.13 hereof, and the
absence of any actual or threatened material Actions related to Purchaser’s
servicing of residential mortgage loans or acceptance of servicing transfers,
(b) the ability of Purchaser to perform its obligations under this Agreement, or
(c) on Seller, including material adverse reputation risk.
4.8
Servicer Participation Agreement.



__________________
3
Subject to change if NRM is permitted to use a broker






--------------------------------------------------------------------------------





Purchaser is a party in good standing to a Servicer Participation Agreement with
Fannie Mae, acting on behalf of the U.S. Department of the Treasury, for the
implementation of HAMP, and such Servicer Participation Agreement is not subject
to any termination based on a breach or default by Purchaser.
4.9
Sophisticated Purchaser.



Purchaser is a sophisticated investor and its bid and decision to purchase the
Servicing Rights is based upon Purchaser’s own independent experience,
knowledge, due diligence and evaluation of the transactions contemplated in this
Agreement. Purchaser has relied solely on such experience, knowledge, due
diligence and evaluation and has not relied on any oral or written information
provided by Seller or Seller’s agents other than the representations and
warranties made by Seller herein.



ARTICLE V
COVENANTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING SEVEN PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST
FOR CONFIDENTIAL TREATMENT.


[***]



ARTICLE VI
CONDITIONS TO CLOSING
6.1
Conditions to the Obligations of Purchaser and Seller.



The respective obligations of Purchaser and Seller to effect the Contemplated
Transactions shall be subject to the satisfaction or waiver by Purchaser and
Seller at or prior to each Closing, of the following conditions:
(a)    No Law or Orders. (i) No Law that restrains, enjoins or otherwise
prohibits the Contemplated Transactions shall have been enacted, adopted or
promulgated and be in effect, (ii) no temporary restraining order, preliminary
or permanent injunction, decree, judgment, legal restraint or other Order of a
court of competent jurisdiction or other Governmental Authority which materially
impairs, restrains, enjoins or otherwise prohibits the Contemplated Transactions
shall have been issued, entered or enforced and be in effect and
(iii) no action or proceeding by a Governmental Authority seeking such an Order
shall be pending.
(b)    Required Consents. Purchaser and Seller shall have received the Required
Consents on or before the Sale Date.





--------------------------------------------------------------------------------







(c)    Other Documents. Each Party shall have delivered to the other Party all
such other documents as it may reasonably request in order to consummate the
Contemplated Transactions.


(d)    Absence of Certain Regulatory Objections. The Consumer Financial
Protection Bureau shall not have raised (or, if raised, shall have subsequently
not withdrawn), any material objection to the consummation of the Contemplated
Transactions.


6.2
Conditions to the Obligations of Purchaser.



The obligation of Purchaser to effect the Contemplated Transactions shall be
subject to the satisfaction or waiver by Purchaser at or prior to each Closing,
of the following conditions:
(a)    Representations and Warranties.    All representations and warranties of
Seller contained in this Agreement:
(i)    that are qualified as to materiality or Seller Material Adverse Effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, as of the Effective Date (or in the case of any
representation and warranty which specifically relates to an earlier date, as of
such earlier date), and


(ii)    shall be true and correct as of the Sale Date, as though made on and as
of the Sale Date (or in the case of any representation and warranty which
specifically relates to an earlier date, as of such earlier date), except for
the failure or failures of such representations and warranties to be so true and
correct that (after excluding any effect of materiality or Seller Material
Adverse Effect qualifications set forth in any such representation or warranty)
have not had and would not have, individually or in the aggregate, a Seller
Material Adverse Effect.


(b)    Covenants and Agreements. Seller shall have performed in all material
respects all of the covenants and agreements required to be performed by it
under this Agreement prior to the Closing.


(c)    Closing Deliveries. Seller shall have delivered all of the closing
deliveries set forth in Section 2.3(a).


(d)    Assumption Agreements. Purchaser shall be in receipt of, with respect to
each underlying securitization transaction, an Assumption Agreement, executed by
the related trustee and each other required party for such Contemplated
Transaction, in form and substance reasonably acceptable to Purchaser.


(e)    Other Documents. Seller shall have delivered to Purchaser all such other
documents as Purchaser may reasonably request in order to consummate the
Contemplated Transactions.


6.3
Conditions to the Obligations of Seller.






--------------------------------------------------------------------------------







The obligation of Seller to effect the Contemplated Transactions shall be
subject to the satisfaction or waiver by Seller at or prior to the Closing, of
the following conditions:


(a)    Representations and Warranties.    All representations and warranties of
Purchaser contained in this Agreement:


(i)    that are qualified as to materiality or Purchaser Material Adverse Effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, as of the Effective Date (or in the case of any
representation and warranty which specifically relates to an earlier date, as of
such earlier date), and


(ii)    shall be true and correct as of the Sale Date, as though made on and as
of the Sale Date (or in the case of any representation and warranty which
specifically relates to an earlier date, as of such earlier date), in the case
of Section 4.8 without regard to any knowledge qualifier therein and except for
the failure or failures of such representations and warranties to be so true and
correct that (after excluding any effect of materiality or Purchaser Material
Adverse Effect qualifications as set forth in any such representation or
warranty) have not had and would not have, individually or in the aggregate, a
Purchaser Material Adverse Effect.


(b)    Covenants and Agreements. Purchaser shall have performed in all material
respects all of the covenants and agreements required to be performed by it
under this Agreement prior to the Closing.


(c)    Closing Deliveries. Purchaser shall have delivered all of the closing
deliveries set forth in Section 2.3(b).


(d)    No Actions. There are no actual or threatened material Actions related to
Purchaser’s servicing of residential mortgage loans or acceptance of servicing
transfers that could reasonably be expected to have a material adverse effect on
Seller, including material adverse reputation risk, if the Contemplated
Transaction were consummated.



ARTICLE VII
INDEMNIFICATION
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]







--------------------------------------------------------------------------------










ARTICLE VIII
MISCELLANEOUS
8.1
Assignment.



This Agreement and the rights hereunder shall not be assignable or transferable
by either Party hereto without the prior written consent of the other Party
hereto; provided, however, that Purchaser shall have the right to assign (a) its
rights and interests in the Servicing Rights and (b) this Agreement and all or
any part of its rights hereunder and to delegate all or any part of its
obligations hereunder to any Affiliate of Purchaser, but in such event Purchaser
shall remain fully liable for the performance of all of such obligations in the
manner prescribed in this Agreement. Notwithstanding the above, this Agreement
shall inure to the benefit of, and be binding upon and enforceable against, the
respective successors and permitted assigns of the Parties.
8.2
No Third-Party Beneficiaries.



Except for Section 5.9 (Loss Mitigation) and Article VII (relating to
Indemnified Parties), this Agreement is for the sole benefit of the Parties and
their respective successors and permitted assigns, and nothing herein expressed
or implied shall give or be construed to give to any Person (including
employees), other than the Parties and such respective successors and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
8.3
Termination.



(a)    This Agreement may be terminated at any time prior to the Closing with
respect to the sale of Servicing Rights pertaining to a particular Servicing
Agreement:


(i)    by the mutual written consent of Seller and Purchaser;


(ii)    with respect to all or any portion of the Servicing Rights, by Seller or
Purchaser if the Closing shall not have occurred on or before the Termination
Date, provided, that neither Party may terminate this Agreement pursuant to this
Section 8.3(a)(ii) if the failure of the Closing to have occurred on or before
the Termination Date was due to such Party’s willful breach of any
representation or warranty or material breach of any covenant or other
obligation contained in this Agreement;


(iii)    by either Seller or Purchaser, if (A) any Governmental Authority which
must grant a required Purchaser Governmental Approval or Seller Governmental
Approval has denied such approval and such denial has become final and
nonappealable or (B) any Governmental Authority shall have issued a final
nonappealable Order enjoining or otherwise prohibiting the consummation of the
Contemplated Transactions;







--------------------------------------------------------------------------------





(iv)    by Purchaser, if it is not in material breach of its representations,
warranties, covenants or other obligations under this Agreement (after, in the
case of such representations and warranties, excluding any effect of materiality
or Purchaser Material Adverse Effect qualifications), and if (A) at any time
that any of the representations and warranties of Seller herein become untrue or
inaccurate such that Section 6.2(a) would not be satisfied or (B) there has been
a breach on the part of Seller of any of its covenants or agreements contained
in this Agreement such that Section 6.2(b) would not be satisfied, and, in both
case (A) and case (B), such breach (if curable) has not been cured within thirty
(30) days after Purchaser has provided written notice of such breach to Seller;


(v)    by Seller, if it is not in material breach of its representations,
warranties, covenants or other obligations under this Agreement (after, in the
case of any other representations and warranties, excluding any effect of
materiality or Seller Material Adverse Effect qualifications), and if (A) at any
time that any of the representations and warranties of Purchaser herein become
untrue or inaccurate such that Section 6.3(a) would not be satisfied or (B)
there has been a breach on the part of Purchaser of any of its covenants or
agreements contained in this Agreement such that Section 6.3(b) would not be
satisfied, and, in both case (A) and case (B), such breach (if curable) has not
been cured within thirty (30) days after Seller has provided written notice of
such breach to Purchaser; or


(vi)    by Purchaser, in the event that prior to the Sale Date there shall have
occurred (x) a material change in financial markets, an outbreak or escalation
of hostilities or a material change in national or international political,
financial or economic conditions; (y) a general suspension of trading on major
stock exchanges; or (z) a disruption in or moratorium on commercial banking
activities or securities settlement services; in any such case, Purchaser shall
have the right to terminate this Agreement or negotiate in good faith an
adjustment to the Purchase Price to be paid as of the Sale Date


(b)    In the event of termination by Seller or Purchaser pursuant to Section
8.3(a), written notice thereof shall forthwith be given to the other Party, this
Agreement shall become void and have no effect and the Contemplated Transactions
shall be terminated without further action by any Party; provided, that, in the
event this Agreement is terminated only with respect to the sale of certain
Servicing Rights pertaining to any particular Servicing Agreement, it shall
become void and have no effect and the Contemplated Transactions shall be
terminated without further action by any Party only with respect to such sale of
such Servicing Rights and shall otherwise remain in full force and effect
between the Parties. If the Contemplated Transactions (or a portion thereof) are
terminated as provided herein:


(i)    each Party shall return to the other Party hereto within thirty (30) days
of termination all documents and other material received from such other Party
or its respective Affiliates or Representatives relating to the Contemplated
Transactions (or such portion thereof), whether so obtained before or after the
execution hereof;


(ii)    all confidential information received by each Party hereto with respect
to Seller’s or Purchaser’s servicing business shall be treated in accordance
with the





--------------------------------------------------------------------------------





Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement; and


(iii)    the provisions of Section 5.2(a) (Confidentiality), Section 5.4
(Publicity), Article VII (Indemnification) and this Article VIII shall remain in
full force and effect, along with any other Section which, by its terms, relates
to post-termination rights or obligations.


(c)    In no event shall any termination of this Agreement limit or restrict the
rights and remedies of a Party hereto against the other Party with respect to
any liabilities or Losses incurred or suffered by such Party as a result of the
breach by the other Party of any of its representations, warranties, covenants
or agreements in this Agreement.


8.4
Expenses.



Except as otherwise provided herein, Seller and Purchaser will each be liable
for its own costs and expenses incurred in connection with the negotiation,
preparation, execution or performance of this Agreement and the Transfer
Confirmations, whether or not the Closing shall have occurred. Neither Party
shall have the right to set-off against the other Party any amounts which may be
due and payable by such Party pursuant to a separate agreement, from any amounts
which are due and payable pursuant to this Agreement.
8.5
Amendment and Modification.



This Agreement may not be amended except by an instrument or instruments in
writing signed and delivered on behalf of each of the Parties hereto.
8.6
Notices.



All notices and other communications hereunder shall be in writing and shall be
deemed given (a) on the date of delivery if delivered personally, (b) on the
date of transmission if sent via facsimile transmission to the facsimile number
given below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission, (c) on the Business Day after delivery to a
reputable nationally recognized overnight courier service or (d) upon receipt
after being mailed by registered or certified mail (return receipt requested) to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
(i)
If to Purchaser, to:



[    ]
[    ]
[    ]
Attention: [    ]


With a required copy (which shall not constitute notice) to:


[    ]
[    ]





--------------------------------------------------------------------------------





[    ]
Attention: [    ]


(ii)
If to Seller, to:



Ocwen Loan Servicing, LLC 402 Strand Street
Frederiksted, USVI 00840
Attention: Secretary and General Counsel


Such addresses may be changed from time to time by means of a notice given in
the manner provided in this Section 8.6 (provided, that no such notice shall be
effective until it is received by the other Party hereto).
8.7
Governing Law.



This Agreement and the powers of attorney shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts
executed in and to be performed in that state. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York federal court sitting in the Borough of Manhattan of The City of New York;
provided, however, that if such federal court does not have jurisdiction over
such Action, such Action shall be heard and determined exclusively in any New
York state court sitting in the Borough of Manhattan of The City of New York.
Consistent with the preceding sentence, the Parties hereto hereby (i) submit to
the exclusive jurisdiction of any federal or state court sitting in the Borough
of Manhattan of The City of New York for the purpose of any Action arising out
of or relating to this Agreement brought by any Party and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the Contemplated
Transactions may not be enforced in or by any of the above-named courts.

(a)    EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR THE CONTEMPLATED
TRANSACTIONS. EACH PARTY CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION 8.7.


8.8
Severability.



If any provision of this Agreement or the application of any such provision to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect the legality, validity or enforceability of
any other provision hereof. If any provision of this Agreement, or the
application thereof to any Person or any circumstance, is found by a court or
other Governmental Authority of





--------------------------------------------------------------------------------





competent jurisdiction to be invalid or unenforceable, (a) a suitable and
equitable provision will be substituted therefore in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
8.9
Waiver.



Waiver of any term or condition of this Agreement by either Party shall be
effective if in writing and shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition, or a waiver of any other term
of this Agreement. No failure or delay by either Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
8.10
Counterparts; Facsimile.



This Agreement may be executed in any number of counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more such counterparts have been signed by each Party and delivered to the other
Party. Signatures of the Parties transmitted by facsimile or other electronic
communication means shall be binding and effective for all purposes. Such Party
shall subsequently deliver to the other Party an original, executed copy of this
Agreement; provided, however, that a failure to deliver such original shall not
invalidate a facsimile or other electronic signature.
8.11    Entire Agreement.
This Agreement, including the Schedules and Exhibits hereto, and the Transfer
Confirmations contain the entire agreement and understanding between the Parties
hereto with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
understandings, oral or written, relating to such subject matter.
8.12
Interpretation.



All references to immediately available funds or dollar amounts contained in
this Agreement shall mean United States dollars. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof,” “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement. The Parties have
participated jointly in negotiating and drafting this Agreement. In the event
that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be





--------------------------------------------------------------------------------





construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any provision of this Agreement. Nothing in this Agreement shall
be construed to require either Party hereto to violate any Law.


[SIGNATURE PAGES TO FOLLOW]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.


PURCHASER:


[ ]




By:
Name:
Title:














ACKNOWLEDGMENT


Territory of the U.S. Virgin Islands    ) ss: Judicial District of St.
Thomas-St. John    )


On this ______ day of [______], 2017, before me personally appeared
_____________ _____________, who executed the foregoing instrument, and
acknowledged that he/she executed the same as his/her free act and deed.


[ ] Personally Known
[ ] Produced Identification
Type of ID Produced __________________




NOTARY PUBLIC







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.


SELLER:


OCWEN LOAN SERVICING, LLC






ACKNOWLEDGMENT


Territory of the U.S. Virgin Islands    ) ss:
Judicial District of St. Thomas-St. John    )
On this ______ day of [______], 2017, before me personally appeared
_____________ _____________, who executed the foregoing instrument, and
acknowledged that he/she executed the same as his/her free act and deed.


[ ] Personally Known
[ ] Produced Identification
Type of ID Produced __________________




NOTARY PUBLIC









--------------------------------------------------------------------------------






EXHIBIT A-1


[RESERVED]







--------------------------------------------------------------------------------






EXHIBIT A-2


[RESERVED]







--------------------------------------------------------------------------------






EXHIBIT B


[RESERVED]







--------------------------------------------------------------------------------






EXHIBIT C




DATA FIELDS FOR MORTGAGE LOAN SCHEDULE








[***]







--------------------------------------------------------------------------------






EXHIBIT D




SERVICING TRANSFER INSTRUCTIONS








[Attached]







--------------------------------------------------------------------------------








EXHIBIT E
FORM OF TRANSFER CONFIRMATION


[DATE]
[PURCHASER ADDRESS]
Re:    Transfer Confirmation Ladies and Gentlemen:
This transfer confirmation (this “Transfer Confirmation”) between Ocwen Loan
Servicing, LLC (the “Seller”) and [_________] (the “Purchaser”) sets forth our
acknowledgement, pursuant to which the Purchaser is assuming responsibility for
the Servicing, and the Seller is transferring the Servicing of those certain
Mortgage Loans (and only those certain Mortgage Loans) identified on Schedule 1
hereto and more particularly described herein (the “Servicing Rights”),
effective as of the date of this Transfer Confirmation which, notwithstanding
anything to the contrary in the Agreement, shall be the “Transfer Date” for such
Servicing and the related Mortgage Loans and Servicing Rights.


The transfer of the Servicing as contemplated herein shall be governed by that
certain Mortgage Servicing Rights Purchase and Sale Agreement, dated as of
[_____], 20[__], between the Seller and the Purchaser (the “Agreement”).
All schedules hereto are incorporated herein in their entirety. In the event
there exists any inconsistency between the Agreement and this Transfer
Confirmation, the Agreement shall be controlling notwithstanding anything
contained in this Transfer Confirmation to the contrary. All capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.


[Signature page follows.]





--------------------------------------------------------------------------------





Kindly acknowledge your agreement to the terms of this Transfer Confirmation by
signing in the appropriate space below and returning this Transfer Confirmation
to the undersigned. Telecopy or electronically imaged signatures (including by
PDF) shall be deemed valid and binding to the same extent as the original.


OCWEN LOAN SERVICING, LLC    [PURCHASER]
By:
Name: Title:







--------------------------------------------------------------------------------






SCHEDULE 1 TO TRANSFER CONFIRMATION


MORTGAGE LOANS





--------------------------------------------------------------------------------






EXHIBIT F


[LITIGATION PROTOCOL]4
































































































4 Discuss if needed.









--------------------------------------------------------------------------------






EXHIBIT G




FORM OF POWER OF ATTORNEY








[Attached]







--------------------------------------------------------------------------------






EXHIBIT H


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”), dated [ ] (the
“Sale Date”), is by and between Ocwen Loan Servicing, LLC (the “Seller”) and
[    ] (the “Purchaser”).
WHEREAS, Seller and Purchaser have entered into that certain Mortgage Servicing
Rights Purchase and Sale Agreement, dated as of [    ], 20[__] (the “Purchase
Agreement”), pursuant to which Seller has agreed to sell, transfer and assign to
Purchaser certain Purchased Assets; and
WHEREAS, Seller and Purchaser are executing this Agreement in connection with
the consummation of certain transactions contemplated by the Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Definitions. Unless otherwise defined herein, capitalized terms used but not
defined herein shall be as defined in the Purchase Agreement.


2.Sale and Assignment. Upon the terms and subject to the conditions of the
Purchase Agreement, and subject to the Applicable Servicing Requirements,
Seller, on the Sale Date, hereby sells and assigns to Purchaser, and Purchaser
purchases and assumes from Seller, all right, title, interest and obligation of
Seller in and to the Servicing Rights to the Mortgage Loans identified on the
Mortgage Loan Schedule attached hereto as Schedule I and the related Servicing
Agreements listed on Schedule II attached hereto.


3.Incorporation of Terms of the Purchase Agreement. This Agreement is made,
executed and delivered pursuant to the Purchase Agreement, and is subject to all
the terms, provisions and conditions thereof. Except as expressly contemplated
by the Purchase Agreement, to the extent any provisions of this Agreement
conflict with any provisions of the Purchase Agreement, the Purchase Agreement
shall control, including with respect to the enforcement of the rights and
obligations of the parties to this Agreement.


4.Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties hereto and their successors and assigns, any rights, obligations,
remedies or liabilities.


5.Applicable Law. This Agreement shall be construed in accordance with the laws
of the State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York applicable to contracts executed in and to be performed in that state,
except to the extent preempted by Federal law.





--------------------------------------------------------------------------------





6.Counterparts. This Agreement may be executed in counterparts, each of which,
when so executed and delivered, shall be deemed to be an original and all of
which, taken together, shall constitute one and the same instrument.


7.Assignment. Neither party may assign all or any part of this Agreement, or any
interest herein, without the prior written consent of the other party, and any
permitted assignee shall assume the assignor’s obligations under this Agreement.


8.No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties and their respective successors and permitted assigns, and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the parties and such respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


[signatures on following page]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed and delivered by its duly authorized officer or agent
as of the day and year first written above.


SELLER:


OCWEN LOAN SERVICING, LLC




By:
Name:
Title:








PURCHASER:


[ ]




By:
Name:
Title:







--------------------------------------------------------------------------------






SCHEDULE I
MORTGAGE LOAN SCHEDULE







--------------------------------------------------------------------------------






SCHEDULE II
SERVICING AGREEMENTS







--------------------------------------------------------------------------------






EXHIBIT I
FORM OF HAMP/HAFA ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is entered into as of [TRANSFER DATE] by and between Ocwen Loan
Servicing, LLC (“Assignor”) and [_______] (“Assignee”).
All terms used, but not defined, herein shall have the meanings ascribed to them
in the Underlying Agreement (defined below).
WHEREAS, Assignor and Federal National Mortgage Association, a federally
chartered corporation, as financial agent of the United States (“Fannie Mae”),
are parties to a Commitment to Purchase Financial Instrument and Servicer
Participation Agreement, a complete copy of which (including all exhibits,
amendments and modifications thereto) is attached hereto and incorporated herein
by this reference (the “Underlying Agreement”);
WHEREAS, Assignor has agreed to assign to Assignee all of its rights and
obligations under the Underlying Agreement with respect to the Eligible Loans
that are identified on the schedule attached hereto as Schedule 1 (collectively,
the “Assigned Rights and Obligations”); and
WHEREAS, Assignee has agreed to assume the Assigned Rights and Obligations.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Assignment. Assignor hereby assigns to Assignee all of Assignor’s rights and
obligations under the Underlying Agreement with respect to the Assigned Rights
and Obligations.


2.Assumption. Assignee hereby accepts the foregoing assignment and assumes all
of the rights and obligations of Assignor under the Underlying Agreement with
respect to the Assigned Rights and Obligations.


3.Effective Date. The date on which the assignment and assumption of rights and
obligations under the Underlying Agreement is effective is [TRANSFER DATE].


4.Successors. All future transfers and assignments of the Assigned Rights and
Obligations transferred and assigned hereby are subject to the transfer and
assignment provisions of the Underlying Agreement. This Assignment and
Assumption Agreement shall inure to the benefit of, and be binding upon, the
permitted successors and assigns of the parties hereto.


5.Counterparts. This Assignment and Assumption Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
constitute one and the same instrument.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee, by their duly authorized officials,
hereby execute and deliver this Assignment and Assumption Agreement, together
with Schedule I, effective as of the date set forth in Section 3 above.


ASSIGNOR: OCWEN LOAN SERVICING, LLC


By:
Name:
Title:




ASSIGNEE: [ ]


By:
Name:
Title:







--------------------------------------------------------------------------------






Schedule I






Mortgage Loans







--------------------------------------------------------------------------------






SCHEDULE 3.4(a)


LITIGATION








[Attached]




SCHEDULE 3.4(a)-1

--------------------------------------------------------------------------------






SCHEDULE 5.12(a)


SUBJECT LITIGATION


[Attached]




SCHEDULE 5.12(a)

--------------------------------------------------------------------------------






Attachment 3 to Exhibit 5
Seller Indemnification


THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






EXHIBIT 6


[RESERVED]









--------------------------------------------------------------------------------






EXHIBIT 7


Major Shelf Groups
[attached]











--------------------------------------------------------------------------------






EXHIBIT 7


Major Shelf Groups


THE REMAINDER OF THIS PAGE AND THE FOLLOWING 40 PAGES OF THIS
EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






EXHIBIT 8
New RMSR Agreement Documentation Principles
The New RMSR Agreement will provide that the Seller and the Purchasers will have
similar interests and economics in the related Servicing Rights and Rights to
MSRs for the MSRPA Servicing Agreement subject to the New RMSR Agreement that
NRM and the Purchasers would have under the NRM Subservicing Agreement
(including any related portfolio defense or MSR recapture arrangements) if the
related Transfer Date for such MSRPA Servicing Agreement occurred except as
otherwise set forth in this Exhibit 8.
The New RMSR Agreement will be based, to the extent possible, unless explicitly
prohibited by Applicable Requirements (as defined in the NRM Subservicing
Agreement) or any other contractual requirements in effect as of the Effective
Date, including any MSRPA Servicing Agreement, upon the NRM Subservicing
Agreement, consistent with any changes contemplated by the items described below
and such other changes mutually agreed in writing by Holdings and Seller:
1.
Seller, not NRM, will be the named servicer or sub-servicer, as applicable,
under the related MSRPA Servicing Agreements subject to the New RMSR Agreement.
Seller shall service the related Mortgage Loans in respect of the MSRPA
Servicing Agreements in a manner substantially similar to the NRM Subservicing
Agreement but for the benefit of the Purchasers because of the Purchasers’
interests in the related Rights to MSRs and other interests under the RMSR
Servicing Agreement. Subject to Applicable Requirements (as defined in the NRM
Subservicing Agreement), the Purchasers shall have substantively the same rights
and interests (including any and all applicable representations, warranties,
covenants and indemnities) in connection with the servicing of the related
Mortgage Loans under the related MSRPA Servicing Agreements subject to the New
RMSR Agreement that NRM has under the NRM Subservicing Agreement, as long as
Seller is servicing the loans, including, but not limited to, rights to receive
reports and data from Seller, vendor oversight of Seller's vendors, rights
related to REO downstream services, and audit rights of Seller. Seller shall not
be required to take an action with respect to a Change Request (as defined in
the NRM Subservicing Agreement) which, in Seller’s reasonable opinion, may
violate Applicable Requirements (as defined in the NRM Subservicing Agreement)
as detailed in an Initial Response Notice (as defined in the NRM Subservicing
Agreement).

2.
Holdings will pay Seller the same fees and other compensation under the New RMSR
Agreement for any applicable MSRPA Servicing Agreement and the related Mortgage
Loans that NRM would have otherwise paid Seller under the NRM Subservicing
Agreement for such MSRPA Servicing Agreement and the related Mortgage Loans had
the related Transfer Date had occurred. The Purchasers will be entitled to all
other economic interests under the related Servicing Rights (either under the
New RMSR Agreement or because of their ownership of the Rights to MSRs under the
MSR Purchase Agreement and the Sale Supplements) in the same






--------------------------------------------------------------------------------





manner that NRM would have under the NRM Subservicing Agreement had the related
Transfer Date occurred. Seller will, subject to Applicable Requirements and any
other contractual requirements as in effect as of the Effective Date, refer to a
Purchaser or a Purchaser’s designee all services giving rise to Downstream
Ancillary Income (as defined in the NRM Subservicing Agreement) in respect of
the relevant MSRPA Servicing Agreements. Seller will not receive any fees or
other compensation for such referrals.
3.
Seller will sell (and Holdings will purchase) all related Servicing Advance
Receivables in a manner consistent with Article 3 of the Sale Supplements.

4.
The Purchasers shall not be required to pay any consideration to Seller in
connection with any assignment of any Clean Up Call Rights to Purchaser (or any
Purchaser’s designee), but the Purchasers (or any applicable designee) will be
required to comply with provisions related to “Securitization Transactions”
substantially identical to those contemplated by the NRM Subservicing Agreement.

5.
Seller will grant to each of the Purchasers a security interest in Collateral in
scope consistent with Article 9 of the Sale Supplements to secure Seller’s
obligations under the New RMSR Agreement.

6.
Upon either Purchaser’s written direction, Seller and Purchasers shall use best
efforts to transfer any Servicing Rights subject to the New RMSR Agreement to
NRM. Any such transfer will be subject to obtaining any requisite third-party
consents. Upon any such transfer, the related Servicing Rights will be subject
to the NRM Subservicing Agreement. To the extent any costs of such transfers are
incurred on or prior to the one-year anniversary of the related MSRPA Servicing
Agreement becoming subject to the New RMSR Agreement, such will be allocated in
accordance with Section 8 of this Agreement. To the extent any particular cost
arises after the one year anniversary of the related MSRPA Servicing Agreement
becoming subject to the New RMSR Agreement, (i) such cost shall be paid by the
Purchasers if the NRM Subservicing Agreement has been terminated when such cost
is incurred, and (ii) such cost will be allocated in accordance with Section 8
of this Agreement if the NRM Subservicing Agreement has not terminated when such
cost is incurred. In the event the parties are unable to transfer any Servicing
Rights, the related MSRPA Servicing Agreements will remain subject to the New
RMSR Agreement until the Servicing Rights can be transferred.

7.
If NRM terminates the NRM Subservicing Agreement without cause, Seller and
Purchasers shall use best efforts to transfer any Servicing Rights subject to
the New RMSR Agreement to a party selected by Holdings as promptly as practical.
Any such transfer will be subject to obtaining any requisite third-party
consents and the cooperation of the Purchasers. Purchasers will be entitled to
keep all of the proceeds of any such transfer. In such a case of transfer
without cause, Seller will be entitled to compensation consistent with the
compensation for a termination without cause contemplated by the NRM
Subservicing Agreement, including, without limitation,






--------------------------------------------------------------------------------





with respect to process and timing. The Purchasers will pay the costs of any
such transfer. In the event the parties are unable to transfer any Servicing
Rights, the related MSRPA Servicing Agreements will remain subject to the New
RMSR Agreement until the Servicing Rights can be transferred.
8.
If NRM terminates the NRM Subservicing Agreement for cause, Seller and
Purchasers shall use best efforts to transfer any Servicing Rights subject to
the New RMSR Agreement to a party selected by Holdings as promptly as
practicable. Any such transfer will be subject to obtaining any requisite
third-party consents and the cooperation of the Purchasers. Purchasers will be
entitled to keep all of the proceeds of any such transfer. Except as otherwise
set forth herein, any such transfer shall be subject to terms and conditions
substantially similar to those set forth in Section 5.4 of the NRM Subservicing
Agreement, including without limitation, with respect to processes and timing,
except that the costs of any such transfer will be paid by Seller to the extent
such costs are incurred on or prior to the one-year anniversary of the related
MSRPA Servicing Agreement becoming subject to the New RMSR Agreement, and any
costs arising thereafter shall be paid by the Purchasers. In the event the
parties are unable to transfer any Servicing Rights, the related MSRPA Servicing
Agreements will remain subject to the New RMSR Agreement until the Servicing
Rights can be transferred.

9.
The “Step-Up Fee” contemplated by Section 5.4(d) of the NRM Subservicing
Agreement will not apply in respect of the New RMSR Agreement.

10.
Subject to the penultimate sentence of this documentation principle, in the
event that a Purchaser directs Seller to engage a third party to act as
subservicer and to perform any primary servicing obligations in respect of the
MSRPA Servicing Agreements, (A) such third party shall be reasonably acceptable
to Seller and shall be licensed and qualified as a subservicer under such MSRPA
Servicing Agreements, and (B) Seller shall be entitled to (i) indemnification
from Purchasers in respect of acts or omissions of any such subservicer in
connection with the subservicing of the related mortgage loans (which
indemnification shall be no less favorable to Seller than the indemnification in
favor of NRM in the NRM Subservicing Agreement), and (ii) substantially the same
reporting and information access in respect of the related mortgage loans from
any such subservicer as Seller is required to deliver NRM under the NRM
Subservicing Agreement. Notwithstanding anything to the contrary herein, no
Purchaser shall have the right to direct Seller to engage a third party to act
as subservicer or to perform any primary servicing obligations in respect of any
MSRPA Servicing Agreement unless any Purchaser or Seller has reasonably
demonstrated that the Servicing Rights in respect of such MSRPA Servicing
Agreement cannot be otherwise transferred in accordance with the terms of such
MSRPA Servicing Agreements. The terms and conditions of any subservicing
agreement by and among Seller and such third-party subservicer relating to
reporting, oversight and indemnification shall be no less favorable to Seller
than the terms and conditions of the NRM Subservicing Agreement.






--------------------------------------------------------------------------------





11.
The initial term of the New RMSR Agreement will be the same as the initial term
of the NRM Subservicing Agreement. Upon either Purchaser’s direction therefor
following the expiration of the New RMSR Agreement, Seller and Purchasers shall
use best efforts to transfer any Servicing Rights subject to the New RMSR
Agreement to a party selected by Holdings. Any such transfer will be subject to
obtaining any requisite third-party consents and the cooperation of the
Purchasers. Purchasers will be entitled to keep all of the proceeds of any such
transfer. To the extent any particular cost arises in connection with any such
transfer, (i) such cost shall be paid by the Purchasers if the NRM Subservicing
Agreement has been terminated or has otherwise expired when such cost is
incurred, and (ii) such cost will be allocated in accordance with Section 8 of
this Agreement if the NRM Subservicing Agreement has not terminated when such
cost is incurred. In the event that the term of the New RMSR Agreement expires
and the parties are unable to transfer any Servicing Rights, the related MSRPA
Servicing Agreements will remain subject to the New RMSR Agreement, on the same
economic terms as immediately before the expiration, until the Servicing Rights
can be transferred.



 









--------------------------------------------------------------------------------






EXHIBIT 9


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]















--------------------------------------------------------------------------------






EXHIBIT 10
Designated Servicing Agreements
Designated Servicing Agreement (referenced by Investor ID)
Designated Servicing Agreement (Deal Name)
Designated Servicing Agreement Price



THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.


[***]













--------------------------------------------------------------------------------






ANNEX I
Schedules I –VI to Sale Supplement, dated as of February 10, 2012
[attached]






    





--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS


THE REMAINDER OF THIS PAGE AND THE FOLLOWING 28 PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None











--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FOUR PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






ANNEX II
Schedules I –VI to Sale Supplement, dated as of May 1, 2012
[attached]











--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None









--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]













--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]













--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






ANNEX III
Schedules I –VI to Sale Supplement, dated as of August 1, 2012
[attached]









--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS


THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
Underlying Documents
None









--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






ANNEX IV
Schedules I –VI to Sale Supplement, dated as of September 13, 2012
[attached]













--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS


THE REMAINDER OF THIS PAGE AND THE FOLLOWING FIVE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE II
Underlying Documents
None









--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FIVE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE
E REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






ANNEX V
Schedules I –VI to Sale Supplement, dated as of September 28, 2012
[attached]









--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING SIX PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None









--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FIVE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FOUR PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






ANNEX VI
Schedules I –VI to Sale Supplement, dated as of December 26, 2012
[attached]













--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS


THE REMAINDER OF THIS PAGE AND THE FOLLOWING TEN PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]










    





--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None






    





--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]








    





--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]






    





--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TEN PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]








    





--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






ANNEX VII
Schedules I –VI to Sale Supplement, dated as of March 13, 2013
[attached]













--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS


THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None









--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING FOUR PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]









--------------------------------------------------------------------------------






ANNEX VIII
Schedules I –VI to Sale Supplement, dated as of May 21, 2013
[attached]











--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]













--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None



















--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]













--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






ANNEX IX
Schedules I –VI to Sale Supplement, dated as of July 1, 2013
[attached]











--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING 29 PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None











--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING 28 PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]













--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






ANNEX X
Schedules I –VI to Sale Supplement, dated as of October 25, 2013
[attached]











--------------------------------------------------------------------------------






SCHEDULE I
SERVICING AGREEMENTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING EIGHT PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE II
UNDERLYING DOCUMENTS
None











--------------------------------------------------------------------------------






SCHEDULE III
RETAINED SERVICING FEE PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE IV
TARGET RATIO SCHEDULE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE V
VALUATION PERCENTAGE
THE REMAINDER OF THIS PAGE AND THE FOLLOWING EIGHT PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]











--------------------------------------------------------------------------------






SCHEDULE VI
AMORTIZATION PERCENTAGE


THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]





